Exhibit 10.1

 

 

 

 

 

 

MASTER CREDIT AND SECURITY AGREEMENT

 

Dated as of December 1, 2014

 

Among

 

PEAK RESORTS, INC., MOUNT SNOW, LTD., SYCAMORE LAKE, INC., BRANDYWINE SKI
RESORT, INC., BOSTON MILLS SKI RESORT, INC.,
DELTRECS, INC., AND JFBB SKI AREAS, INC.

 

 

as Borrowers,

 

 

and

 

 

EPT SKI PROPERTIES, INC. & EPT MOUNT SNOW, INC.

 

as Lender

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 TABLE OF CONTENTS

 

 

 

 

 

Section

 

Page

 

 

 

 

SECTION 1

DEFINITIONS; ACCOUNTING TERMS; GOVERNANCE

 


1 

 

 

 

 

1.1

Certain Defined Terms

 


1 

1.2

Accounting Terms; Calculations

 


1 

1.3

Authorization of Borrower Representative

 


1 

1.4

Designation of Borrower Representative as Lead Borrower

 


1 

1.5

Construction of Terms Generally

 


1 

1.6

USA Patriot Act Notification; Representations and Undertaking

 


2 

 

 

 

 

SECTION 2

TERMS OF THE LOAN

 


2 

 

 

 

 

SECTION 3

CONDITIONS PRECEDENT TO LOAN

 


3 

 

 

 

 

3.1

Required Documentation

 


3 

3.2

Additional Requirements

 


4 

 

 

 

 

SECTION 4

PAYMENT ADMINISTRATION

 


4 

 

 

 

 

4.1

Loan Account; Credits; Application of Payments and Collections

 


4 

4.2

Repayment

 


5 

4.3

Prepayment

 


5 

 

 

 

 

SECTION 5

CASH MANAGEMENT ADMINISTRATION

 


5 

 

 

 

 

5.1

General Cash Management Provisions

 


5 

5.2

Remittances of Net Proceeds

 


6 

5.3

Actions Upon Event of Default

 


6 

5.4

Costs of Collection

 


6 

5.5

Notice to Account Debtors

 


7 

 

 

 

 

SECTION 6

INTEREST AND FEES; ADDITIONAL PAYMENTS; ADDITIONAL TERMS OF LOAN

 


7 

 

 

 

 

6.1

Interest Rate and Fees

 


7 

6.2

Computations of Interest and Fees

 


7 

6.3

Additional Payments (Properties Other Than Mount Snow)

 


7 

6.4

Additional Payments (Mount Snow)

 


8 

6.5

Audit Rights

 


8 

6.6

Gross Receipts

 


8 

 

 

 

 

SECTION 7

INDEMNITIES

 


9 

 

 

 

 

7.1

Increased Costs

 


9 

7.2

Risk-Based Capital

 


9 

 





2

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

SECTION 8

SECURITY INTEREST IN COLLATERAL; COLLATERAL REQUIREMENTS

 


10 

 

 

 

 

8.1

Grant of Security Interest

 


10 

8.2

Perfection

 


10 

8.3

Changes Affecting Perfection

 


11 

8.4

Reinstatement

 


11 

8.5

Further Assurances

 


12 

8.6

Termination of Security Interest; Release of Collateral

 


12 

 

 

 

 

SECTION 9

COLLATERAL ADMINISTRATION: REPRESENTATIONS, WARRANTIES AND COVENANTS RELATING TO
COLLATERAL

 


13 

 

 

 

 

9.1

Protection of Collateral; Reimbursement

 


13 

9.2

Maintenance of Insurance With Respect to Collateral

 


13 

9.3

Collateral Audit; Inspection; Appraisals; Verification

 


13 

9.4

Inventory and Equipment Maintenance Covenants

 


14 

9.5

Status of Collateral

 


14 

9.6

Lien Waivers, Landlord Waivers, Warehouse Receipts

 


14 

9.7

Deposit Accounts

 


14 

9.8

Delivery of Instruments, Chattel Paper

 


15 

9.9

Representations and Warranties Regarding Pledged Collateral

 


15 

9.10

Material Recovery Event

 


15 

 

 

 

 

SECTION 10

GENERAL REPRESENTATIONS AND WARRANTIES

 


15 

 

 

 

 

10.1

Existence

 


15 

10.2

Authorization

 


16 

10.3

Enforceability

 


16 

10.4

Title to Collateral; Liens; Transfers

 


16 

10.5

Lien Perfection and Priority

 


16 

10.6

Litigation; Proceedings

 


16 

10.7

Taxes

 


17 

10.8

Consents; Approvals; No Violations

 


17 

10.9

Lawful Operations

 


17 

10.10

Environmental Compliance

 


17 

10.11

Environmental Laws and Permits

 


18 

10.12

ERISA

 


18 

10.13

Agreements; Adverse Obligations; Labor Disputes

 


19 

10.14

Financial Statements; Projections

 


19 

10.15

Intellectual Property

 


20 

10.16

Structure; Capitalization

 


20 

10.17

Value; Solvency

 


20 

10.18

Investment Company Act Status

 


20 

10.19

UCC and Collateral Related Information

 


21 

10.20

Blocked Person

 


21 

10.21

Regulation U/Regulation X Compliance

 


22 

10.22

Full Disclosure

 


22 





3

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

10.23

No Material Adverse Effect

 


22 

10.24

Additional Representations and Warranties

 


22 

 

 

 

 

SECTION 11

COVENANTS OF THE BORROWERS

 


26 

 

 

 

 

11.1

Reporting and Notice Covenants

 


27 

11.2

Affirmative Covenants

 


29 

11.3

Negative Covenants

 


32 

11.4

Financial Covenants

 


37 

 

 

 

 

SECTION 12

EVENTS OF DEFAULT

 


38 

 

 

 

 

12.1

Payment

 


38 

12.2

Representations and Warranties

 


38 

12.3

Reporting and Notice Provisions; Violation of General Covenants

 


38 

12.4

Violation of Certain Specific Covenants

 


38 

12.5

Failure to Operate

 


39 

12.6

Default Under Other Loan Documents

 


39 

12.7

Cross-Default

 


39 

12.8

Default Under Mad River Lease

 


39 

12.9

Destruction of Collateral

 


39 

12.10

Material Adverse Effect; Change of Control

 


39 

12.11

Termination of Existence

 


39 

12.12

Failure of Enforceability of this Agreement, Loan Document; Security

 


39 

12.13

ERISA

 


40 

12.14

Judgments

 


40 

12.15

Forfeiture Proceedings

 


40 

12.16

Financial Impairment

 


40 

 

 

 

 

SECTION 13

REMEDIES

 


40 

 

 

 

 

13.1

Acceleration; Termination

 


40 

13.2

General Rights and Remedies of the Lender

 


41 

13.3

Additional Remedies

 


41 

13.4

Set-off

 


42 

13.5

Authority to Execute Transfers

 


42 

13.6

Limited License to Liquidate

 


42 

13.7

Remedies Cumulative

 


43 

13.8

Appointment of Attorney-in-Fact

 


43 

13.9

Protective Advances

 


44 

 

 

 

 

 

 

 

 

 

 

 

 

SECTION 14

BORROWER GUARANTY

 


44 

 

 

 

 

14.1

Borrower Cross-Guaranty; Maximum Liability

 


44 

14.2

Guaranty Unconditional

 


45 

14.3

Discharge; Reinstatement

 


45 

14.4

Waiver

 


45 

14.5

Stay of Acceleration

 


46 

14.6

Subrogation and Contribution Rights

 


46 

 

 

 

 

14.7

Guaranteed Obligation and Contribution Payments

 


46 

 

 

 

 

SECTION 15

TRANSFERS AND ASSIGNMENTS

 


47 

 

 

 

 

15.1

Successors and Assigns

 


47 

15.2

Assignment by Lender

 


47 

15.3

Pledge of Interests

 


47 

15.4

Taxes

 


47 

15.5

General Indemnity

 


48 

15.6

Certificate for Indemnification

 


49 

 

 

 

 

SECTION 16

GENERAL

 


49 

 

 

 

 

16.1

Amendments and Waivers

 


49 

16.2

Effective Agreement; Binding Effect

 


49 

16.3

Costs and Expenses

 


49 

16.4

Survival of Provisions

 


50 

16.5

Sharing of Information

 


50 

16.6

Interest Rate Limitation

 


50 

16.7

Limitation of Liability

 


50 

16.8

Illegality

 


50 

16.9

Notices

 


50 

16.10

Governing Law

 


51 

16.11

Entire Agreement

 


51 

16.12

Execution in Counterparts; Execution by Facsimile

 


51 

16.13

Amended and Restated Credit and Security Agreement

 


51 

16.14

Designation of Lead Lender

 


51 

 

 

 

 

SECTION 17

 

 


52 

 

 

 

 

SECTION 18

 

 


52 

 

 

 

 

SECTION 19

 

 


52 

 

 

MASTER CREDIT AND SECURITY AGREEMENT

 

Dated as of December 1, 2014

 

Each of the Borrowers and Lender hereby agree as follows:

 

Section 1                          DEFINITIONS; ACCOUNTING TERMS; GOVERNANCE.

 

1.1          Certain Defined Terms.  Certain capitalized terms used in this
Agreement and not otherwise defined herein are defined in Annex I attached
hereto and incorporated herein by reference.

 

1.2          Accounting Terms; Calculations.  All accounting and financial terms
not specifically defined herein shall be construed in accordance with GAAP as in
effect from time to time.  All financial statements shall reflect the Borrowers
adoption of FAS 143 (if applicable), and, if any change in GAAP in itself
affects the calculation of any financial covenant set forth in this Agreement,
the Borrower Representative may by written notice to the Lender, or the Lender
may, by written notice to the Borrower Representative, require that such
covenant thereafter be calculated in accordance with GAAP as in effect (and
applied by the Borrowers) immediately before such change in GAAP occurs.  If any
such notice is given, compliance certificates delivered pursuant to this
Agreement after such change shall be accompanied by reconciliations of the
difference between the calculation set forth therein and a calculation made in
accordance with GAAP as in effect from time to time after such change occurs.

 

1.3          Authorization of Borrower Representative.  For purposes of this
Agreement, each of the Borrowers hereby: (i) authorizes the Borrower
Representative to make such requests, give such notices or furnish such
certificates as may be required or permitted by this Agreement for the benefit
of such Borrower and (ii) authorizes the Lender to treat such requests, notices,
certificates or consents made, given or furnished by the Borrower Representative
as having been made, given or furnished by such Borrower for purposes of this
Agreement.  Each of the Borrowers agrees to be bound by all such requests,
notices, certificates and consents and other such actions by the Borrower
Representative and agrees that all notices to and demands upon the Borrower
Representative in respect of any Borrower shall constitute effective notice to
and demand upon such Borrower for all purposes hereof.

 

1.4          Designation of Borrower Representative as Lead Borrower.  For
purposes of this Agreement, each of the Borrowers hereby designates and appoints
the Borrower Representative to act as the Borrowers’ agent for all purposes
under this Agreement.

 

1.5          Construction of Terms Generally.  In this Agreement, for the
purpose of computing periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.  Unless the context otherwise requires, (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument, or other document
as from time to time amended, supplemented or otherwise modified, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof,” and “hereunder,” and
words of similar import, shall be construed to

 





4

 

--------------------------------------------------------------------------------

 

 

 

refer to this Agreement in its entirety and not any particular provision hereof,
and (d) any reference to payment, repayment, or prepayment shall be construed as
referring to payment of immediately available funds in Dollars.

 

1.6          USA Patriot Act Notification; Representations and Undertaking. 
Each Borrower is hereby notified that federal Law requires all financial
institutions to obtain, verify, and record information that identifies each
person or entity that opens an account, including any deposit account, treasury
management account, loan, other extension of credit, or other financial services
product.  Each Borrower hereby represents that such Borrower is not subject to
any anti-terrorism or anti-money laundering law, regulation, or list of any U.S.
government agency (including, without limitation, Executive Order No. 13224, the
USA Patriot Act and the U.S. Office of Foreign Asset Control SDN list) that
prohibits or limits Lender from making the Loan or from otherwise conducting
business with such Borrower.  Each Borrower agrees to provide such documentary
and other evidence of such Borrower’s identity as may be reasonably requested by
the Lender at any time to enable the Lender to verify such Borrower’s identity
or to comply with any applicable Law or regulation, including, without
limitation, the USA Patriot Act.

 

Section 2                          TERMS OF THE LOAN.

 

(a)         Loan.   Subject to the terms and conditions set forth in this
Agreement and the other Loan Documents, Lender agrees to make the Loans on the
Closing Date.

 

(b)         Notes.  The Loans shall be evidenced by the Notes which shall:
(i) be executed and delivered by the Borrowers and payable to the order of
Lender, (ii) mature on the date which is twenty (20) years following the
Effective Date (the “Loan Termination Date”), (iii) bear interest as provided in
each Note, and (iv) be entitled to the benefits of this Agreement and the other
Loan Documents.

 

(c)         Lender Discretion; Establishment of Reserves.  The Lender shall have
the right, from time to time, in the good faith exercise of its reasonable
credit judgment, to establish reserves in such amounts and with respect to such
matters as the Lender deems necessary or appropriate and to increase or decrease
such reserves.  In exercising such reasonable credit judgment, the Lender may
take into account factors which: (i) will or could reasonably be expected to
affect adversely in any material respect the enforceability or priority of the
Lender’s Liens or the amount which the Lender would be likely to receive in the
liquidation of the Borrowers’ real properties or (ii) may demonstrate that any
collateral report or financial information concerning any Borrower is
incomplete, inaccurate or misleading in any material respect.  In the exercise
of such reasonable credit judgment, the Lender may also establish reserves
against anticipated obligations, contingencies or conditions affecting any
Borrower or its Subsidiaries including: (a) tax liabilities and other
obligations owing to governmental entities, (b) asserted litigation liabilities,
(c) anticipated remediation for compliance with Environmental Laws, or
(d) obligations owing to any lessor of real property, any warehouseman or
mortgagor on third party mortgaged sites.  Prior to any Event of Default which
is continuing, the Lender shall use commercially reasonable efforts to notify
the Borrower Representative prior to the effectiveness of any actions taken
under this Section, but shall not be liable for any failure to so notify the
Borrower Representative.

 





5

 

--------------------------------------------------------------------------------

 

 

 

Section 3                          CONDITIONS PRECEDENT TO LOAN.

 

3.1          Required Documentation.  As a condition precedent to the making of
the Loan, Borrowers shall execute and deliver or cause to be duly executed and
delivered to Lender the following Loan Documents, all of which shall be in form
and substance satisfactory to Lender:

 

(a)           Promissory Notes.  The Notes.

 

(b)           Mortgages. The following mortgages (each a “Mortgage” and
collectively, the “Mortgages”):

 

(i)            Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Boston Mills) of even date herewith from Boston
Mills to and for the benefit of EPT Ski Lender (the “Boston Mills Mortgage”).

 

(ii)           Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Brandywine) of even date herewith from Brandywine
to and for the benefit of EPT Ski Lender (the “Brandywine Mortgage”).

 

(iii)         Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Alpine Valley) of even date herewith from
Sycamore Lake to and for the benefit of EPT Ski Lender (the “Sycamore Lake
Mortgage” and together with the Boston Mills Mortgage and the Brandywine
Mortgage, collectively, the “Ohio Mortgages”).

 

(iv)          Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Mount Snow) of even date herewith from Mount Snow
to and for the benefit of Mount Snow Lender (the “Mount Snow Mortgage”).

 

(v)           Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Jack Frost) of even date herewith from JFBB to
and for the benefit of EPT Ski Lender (the “Jack Frost Mortgage”).

 

(vi)          Amended and Restated Mortgage, Assignment of Rents, Security
Agreement, and Fixture Filing (Big Boulder) of even date herewith from JFBB to
and for the benefit of EPT Ski Lender (the “Big Boulder Mortgage” and together
with the Jack Frost Mortgage, the “JFBB Mortgages”).

 

(c)           Guaranty. The Guaranty.

 

(d)           Right of First Refusal. The Right of First Refusal.

 

(e)           Debt Service Reserve. The Debt Service Reserve Agreement.

 

(f)            Mad River Second Amendment to Lease.  Second Amendment to Lease
Agreement of even date herewith, by and between EPT Mad River, Inc., a Missouri
corporation and Mad River.

 





6

 

--------------------------------------------------------------------------------

 

 

 

(g)           Option Agreement.  The Option Agreement.

 

(h)           Other.  Such other documents or instruments as Lender may
reasonably require.

 

3.2          Additional Requirements.  In addition to the documents described in
Section 3.1 above, Borrower shall deliver or cause to be delivered to Lender
each of the following, all of which shall be in form and substance satisfactory
to Lender.

 

(a)           Title Insurance.  Upon recording of the mortgages and/or deeds of
trust described in Section 3.1 (the “Mortgages”), endorsements to the ALTA Loan
Policies previously issued by First American Title Insurance Company (the “Title
Policies”), insuring that as of the date of the Loan, the Mortgages create in
favor of Lender valid and prior liens on the portion of the properties described
therein which constitute an interest in real property.

 

(b)           Missouri Legal Opinion.  An opinion of counsel from Sandberg
Phoenix & von Gontard P.C. relating to such matters with respect to this
Agreement and the transactions contemplated hereby as Lender may reasonably
request.

 

(c)           Ohio Legal Opinion.  An opinion of counsel from Ulmer & Berne LLP
relating to such matters with respect to the Ohio Mortgages and the transactions
contemplated hereby as Lender may reasonably request.

 

(d)           Vermont Legal Opinion.  An opinion of counsel from Gravel and Shea
relating to such matters with respect to the Mount Snow Mortgage and the
transactions contemplated hereby as Lender may reasonably request.

 

(e)           Pennsylvania Legal Opinion.  An opinion of counsel from Jerry F.
Hanna relating to such matters with respect to the JFBB Mortgages and the
transactions contemplated hereby as Lender may reasonably request.

 

(f)            UCC Searches.  Uniform Commercial Code searches made within a
reasonable time period before closing in the applicable governmental offices,
with respect to all names used by the Borrower.

 

(g)           Entity Documents.  Such documents and instruments as Lender may
reasonably require with respect to the valid existence and authorization of the
Borrowers.

 

(h)           Other Documents.  Such other documents, legal opinions and
instruments as Lender may reasonably require.

 

Section 4                          PAYMENT ADMINISTRATION.

 

4.1          Loan Account; Credits; Application of Payments and Collections.

 

(a)           Maintenance of Loan Account.  The Lender shall maintain on its
books and records a loan account (the “Loan Account”) in respect of the
Borrowers which shall reflect: (i) with respect to the Loan: (x) the outstanding
balance of the Loans to the Borrowers, (y) accrued interest on the Loans payable
by the Borrowers, and (z) all other Obligations of the Borrowers

 





7

 

--------------------------------------------------------------------------------

 

 

 

that have become payable hereunder.  Such entries by the Lender shall not be a
condition to any Borrower’s obligation to repay the Obligations.  Each entry by
the Lender in the Loan Account shall be, to the extent permitted by applicable
Law and absent manifest error, prima facie evidence of the data entered.

 

(b)         Loan Account Charges\Credits; Reports.  Each Borrower hereby
authorizes the Lender to charge the Loan Account of the Borrowers with the Loans
and all other Obligations of the Borrowers under this Agreement or any other
Loan Document.  The Loan Account of the Borrowers will be credited in accordance
with the provisions of this Agreement with all payments received by the Lender
directly from the Borrowers or otherwise for the account of the Borrowers
pursuant to this Agreement on the Business Day after such receipt.  The Lender
shall send the Borrower Representative statements in accordance with the
Lender’s standard procedures.  Any and all such periodic or other statements or
reconciliations of the Loan Account shall, to the extent permitted by law, be
final, binding and conclusive upon the Borrowers absent manifest error unless
the Lender is notified to the contrary by the Borrower Representative within
thirty (30) days after receipt thereof by the Borrower Representative.  Such
notice shall only be deemed an objection as to those items specifically objected
to therein.

 

(c)         Crediting and Application of Specific Payments.  The Borrowers shall
make all payments to be made by the Borrowers under this Agreement with respect
to the Obligations not later than 2:00 p.m. (Central time) on the day when due,
without setoff, counterclaim, defense or deduction of any kind, to the Lender’s
account maintained for such purpose at the Payment Office of the Lender. 
Payments received after 2:00 p.m. (Central time) shall be deemed to have been
received on the next succeeding Business Day.

 

(d)         Payment not on Business Day.  Whenever any payment hereunder or
under the Notes shall be stated to be due on a day other than a Business Day,
such payment shall be made on the next succeeding Business Day.  Any such
extension or reduction of time shall in such case be included in the computation
of payment of interest, fees or other compensation.

 

4.2          Repayment.  Commencing on the dates specified in the Notes, and
continuing on the same day of each month until the Loan Termination Date,
Borrowers shall pay interest only on the unpaid principal balance of the Loans
at the rate of interest set forth in the Notes.  The entire principal balance of
the Loans, together with all accrued and unpaid interest and all other amounts
payable hereunder shall be due and payable in full on the Loan Termination Date.

 

4.3          Prepayment.  Borrowers shall have no right to prepay all or any
part of the principal of the Notes prior to the Loan Termination Date, without
Lender’s prior written consent, which consent may be withheld by Lender in its
sole discretion.

 

Section 5                          CASH MANAGEMENT ADMINISTRATION.

 

5.1          General Cash Management Provisions.  Item 5.1 of the Disclosure
Schedule lists: (i) all present Lockboxes and all Deposit Accounts maintained by
each Borrower and each Subsidiary thereof, (ii) the name and address of each
such Lockbox and (iii) the account number of each such Deposit Account.

 





8

 

--------------------------------------------------------------------------------

 

 

 

5.2          Remittances of Net Proceeds.  Each Borrower shall notify all
remitters of Net Proceeds to forward such Net Proceeds directly to the Lender. 
Any Remittances of Net Proceeds received directly by any Borrower shall be
deemed held by such Borrower in trust and as fiduciary for the Lenders.  Each
Borrower agrees not to commingle any such Remittances of Net Proceeds with any
of such Borrower’s other funds or property, but to hold such funds separate and
apart in trust and as fiduciary for the Lender until such Remittances are
transferred to the Lender.  Each Borrower hereby agrees to deliver immediately
such directly received Remittances of Net Proceeds to the Lender for application
to the Loan Account.

 

5.3          Actions Upon Event of Default.  Upon request by the Lender during
the existence of an Event of Default, each Borrower will forthwith, upon
receipt, transmit and deliver to the Lender, in the form received, all cash,
checks, drafts and other instruments or writings for the payment of money
(properly endorsed, where required, so that such items may be collected by the
Lender) which may be received by such Borrower at any time in full or partial
payment or otherwise as Proceeds of any of the Collateral.  Except as the Lender
may otherwise consent in writing, any such items which may be so received by
such Borrower during the existence of an Event of Default will not be commingled
with any other of its funds or property, but will be held separate and apart
from its own funds or property and upon express trust for the Lender until
delivery is made to the Lender.  Each Borrower will comply with the terms and
conditions of any consent given by the Lender pursuant to the foregoing
sentence.  Upon written notice by the Lender to the Borrower Representative
during the existence of an Event of Default (a “Control Election”), all items or
amounts which are delivered by each Borrower to the Lender on account of partial
or full payment or otherwise as Proceeds of any of the Collateral shall be
deposited to the credit of a Deposit Account (a “Cash Collateral Account”) of
such Borrower maintained by the Lender, as security for payment of the
Obligations.  During the existence of an Event of Default, the Lender shall also
have the right to require the Borrowers to provide the Lender with exclusive
control of all of their Lockboxes (and the Lender shall have the option, at its
discretion to apply any items of payment received therein to the Obligations). 
Following the Control Election, no Borrower shall have any right to withdraw any
funds or checks or other items of payment deposited in any Cash Collateral
Account or any Lockbox.  The Lender may, from time to time, in its discretion,
and shall upon request of the Borrower Representative made not more than once in
any week, apply all or any of the then balance, representing collected funds, in
any Cash Collateral Account, toward payment of the Obligations, whether or not
then due, in such order of application as the Lender may determine, and the
Lender may, from time to time, in its discretion, release all or any of such
balance to the Borrowers.

 

5.4          Costs of Collection.  All reasonable costs of collection of each
Borrower’s Accounts, including out-of-pocket expenses, administrative and
record-keeping costs, reasonable attorney’s fees, and all service charges and
costs shall be the responsibility of such Borrower, whether the same are
incurred by the Lender or such Borrower.  To the extent that the Lender incurs
any such costs, fees or charges in enforcing its rights hereunder, the Lender,
in its sole discretion, may charge such costs, fees and charges against the Loan
Account as an Obligation.   Each Borrower hereby indemnifies and holds the
Lender harmless from and against any loss or damage with respect to any
Collection deposited in any Cash Collateral Account which is dishonored or
returned for any reason.  If any Collection or Remittance of Net Proceeds is

 





9

 

--------------------------------------------------------------------------------

 

 

 

dishonored or returned unpaid for any reason, the Lender, in its sole
discretion, may charge the amount thereof against the Loan Account as an
Obligation (but only if such amount was credited to the Loan Account prior
thereto).  The Lender shall not be liable for any loss or damage resulting from
any error, omission, failure or negligence on the part of the Lender, except
losses or damages resulting from the Lender’s gross negligence, willful
misconduct or bad faith as determined by a final judgment of a court of
competent jurisdiction.

 

5.5          Notice to Account Debtors.  Each Borrower hereby authorizes the
Lender, upon the occurrence of an Event of Default, to: (a) notify any or all
Account Debtors that the Accounts have been assigned to the Lender, and the
other holders of Obligations, and that the Lender has a security interest
therein, and (b) direct such Account Debtors to make all payments due from them
to such Borrower upon the Accounts directly to the Lender or to a Lockbox
designated by the Lender; provided,  however, with respect to the occurrence of
a particular Event of Default, the Lender’s right to send such notice shall
expire as to such Event of Default if the Lender has not exercised such right
prior to the time that such Event of Default is no longer continuing.

 

Section 6                          INTEREST AND FEES; ADDITIONAL PAYMENTS;
ADDITIONAL TERMS OF LOAN.

 

6.1          Interest Rate and Fees.

 

(a)         Interest Rate.  The unpaid principal balance of the Loans from day
to day outstanding shall bear interest as specified in the Notes.

 

(b)         Default Interest.  If any principal, interest or fees due under this
Agreement shall not be paid when due or if any Notes or any amounts due under
any Notes shall not be paid at maturity, whether such maturity occurs by reason
of lapse of time or by operation of any provision of acceleration of maturity
therein contained, or if there shall otherwise occur an Event of Default which
is continuing, then the principal of the Loans and, to the extent permitted by
law, the unpaid interest thereon shall, upon the Lender’s written election, bear
interest, payable on demand, at a rate equal to the Past Due Rate (as defined in
the Notes)(sometimes referred to herein or the other Loan Documents as the
“Post-Default Rate”).

 

6.2          Computations of Interest and Fees.  All computations of interest on
the Loans hereunder and of fees and other compensation hereunder shall be made
in all cases on the basis of a year of 360 days in each case for the actual
number of days elapsed (commencing on the day the Loan was advanced but
excluding the day such Loan shall be paid in full) occurring in the period for
which such interest or fees are payable.  Each determination by the Lender of
interest, fees or other amounts of compensation due hereunder shall be
rebuttably presumed to be correct.

 

6.3          Additional Payments (Properties Other Than Mount Snow).   In
addition to the payments of principal and interest to be made pursuant to the
Notes (other than the Mount Snow Note, which is addressed below in Section 6.4),
Borrowers shall pay to Lender an additional payment (the “Annual Additional
Payment”) for each Loan Year equal to ten percent (10%) (the “Percentage Rate”)
of the following: Gross Receipts attributable for all Collateral (other than
Gross Receipts generated at the real property encumbered by the Mount Snow
Mortgage) for such Loan Year in excess of an amount equal to the quotient
obtained by dividing (i) the annual

 





10

 

--------------------------------------------------------------------------------

 

 

 

interest payments payable under the Notes (other than the Mount Snow Note) for
the immediately preceding Loan Year by (ii) the Percentage Rate.  Within 60 days
following the end of each Loan Year, Borrowers shall furnish Lender with a
statement, verified by a corporate officer of Borrowers, showing the amount of
such Gross Receipts for the preceding Loan Year, which statement shall be
accompanied by Borrowers payment of the Annual Additional Payment, if any, due. 
The term “Loan Year” as used in this Agreement shall mean a period of 12 full
calendar months.  The first Loan Year shall begin on the first day of the
calendar month following the Effective Date.  Each succeeding Loan Year shall
commence on the anniversary of the first Loan Year.

 

6.4          Additional Payments (Mount Snow).   In addition to the payments of
principal and interest to be made pursuant to the the Mount Snow Note, 
Borrowers shall pay to Lender an additional payment (the “Annual Mount Snow
Additional Payment”) for each Loan Year equal to twelve percent (12%) (the
“Mount Snow Percentage Rate”) of the following: Gross Receipts generated at the
real property encumbered by the Mount Snow Mortgage for such Loan Year in excess
of an amount equal to the quotient obtained by dividing (i) the annual interest
payments payable under the Mount Snow Note for the immediately preceding Loan
Year by (ii) the Mount Snow Percentage Rate.  Within 60 days following the end
of each Loan Year, Borrowers shall furnish Lender with a statement, verified by
a corporate officer of Borrowers, showing the amount of such Gross Receipts for
the preceding Loan Year, which statement shall be accompanied by Borrowers
payment of the Annual Mount Snow Additional Payment, if any, due.

 

6.5          Audit Rights.  Lender shall have the right, not more often than
once each year, to audit Borrowers’ records of Gross Receipts, but only for the
purpose of ascertaining the amount of Gross Receipts during the preceding Loan
Year.  Such audit shall be made on behalf of Lender by a certified public
accountant to be selected by Lender.  If Lender wishes to audit Borrowers’
records for any Loan Year, Lender shall notify Borrowers and proceed with such
audit within 12 months after the end of the Loan Year in question.  Should
Lender fail to exercise the right to audit the records of Borrowers within 12
months after the end of any Loan Year, then Lender shall have no further right
to audit the records of Borrowers for such Loan Year, and Borrowers’ statement
of Gross Receipts for such Loan Year shall conclusively be deemed to be
correct.  Any such audit by Lender shall be at Lender’s own expense, except as
hereinafter provided.  If any such audit discloses that Borrowers have
understated the Gross Receipts for such Loan Year by more than 3% and Lender is
entitled to any additional Annual Additional Payment or Annual Mount Snow
Additional Payment as a result of such understatement, then Borrowers shall
promptly pay to Lender the cost of such audit.  Borrowers shall, in any event,
pay Lender the amount of any deficiency in Annual Additional Payment or Annual
Mount Snow Additional Payment.

 

6.6          Gross Receipts.  The term “Gross Receipts” shall mean:  (i) the
entire amount of the price charged, whether wholly or partially in cash or on
credit, or otherwise, for all goods, wares, merchandise and chattels of any kind
sold, leased, licensed or delivered (specifically including without limitation
ski lift tickets, golf course green fees, hotel charges), and all charges for
services sold or performed in, at, upon or from any part of or through the use
of the Collateral or any part thereof by a Payment Borrower or any other party,
or by means of any mechanical or

 





11

 

--------------------------------------------------------------------------------

 

 

 

other vending device; and (ii) all gross income of Payment Borrowers, and any
other party from any operations in, at, upon or from the Collateral which are
neither included in nor excluded from Gross Receipts by other provisions of this
Agreement, but without duplication.  Gross Receipts shall not include, or if
included, there shall be deducted (but only to the extent they have been
included), as the case may be, (i) the net amount of cash or credit refunds upon
Gross Receipts, where the merchandise sold or some part of it is returned by the
purchaser to and accepted by Borrowers (but not exceeding in any instance the
selling price of the item in question); (ii) the amount of any sales tax, use
tax or retail excise tax which is imposed by any duly constituted governmental
authority directly on sales and which is added to the selling price (or absorbed
therein) and is paid to the taxing authority by Borrowers (but not any vendor of
Borrowers); (iii) exchanges of merchandise between the Collateral and other ski
resorts of Borrowers or its Affiliates to the extent the same are made solely
for the convenient operation of a Borrower’s business and not for the purpose of
depriving Lender of the benefit of Gross Receipts; (iv) returns of merchandise
to shippers, suppliers or manufacturers; (v) discount sale to employees and
agents of Borrowers of merchandise not intended for resale; (vi) all receipts or
proceeds from borrowings; (vii) gift certificates or like vouchers, if not
issued for value, until the time they have been converted into a sale or
redemption; (viii) income, revenues, receipts or proceeds from a Borrower’s
investment of any funds in a deposit institution; and (ix) separately stated
interest and service charges.  In addition to the foregoing, the following shall
be deducted from Gross Receipts to the extent otherwise included in the
calculation thereof:  (a) credits or refunds made to customer; (b) all federal,
state, county and city sales taxes or other similar taxes, (c) all occupational
taxes, use taxes and other taxes which must be paid by a Borrower or collected
by a Borrower, by whatever name they are known or assessed, and regardless of
whether or not they are imposed under any existing or future orders,
regulations, laws or ordinances; and (d) agency commissions paid to independent
third parties for selling tickets and surcharges in excess of the standard
ticket price for tickets purchased by use of credit cards, but only to the
extent such commissions or surcharges are actually remitted to independent third
parties.

 

Section 7                          INDEMNITIES.

 

7.1          Increased Costs.  If, after the Effective Date of this Agreement,
(a) the introduction of any Law, rule or regulation or any change therein,
(b) any change in the interpretation or administration of any Law, rule or
regulation by any central bank or other governmental authority or (b) the
compliance by Lender with any guideline, request or directive from any central
bank or other governmental authority (whether or not having the force of Law)
shall increase the cost to Lender (other than any increase in the cost of the
overhead of Lender) of agreeing to make or making, funding or maintaining the
Loans to Borrowers, then Borrowers shall from time to time, upon demand by
Lender to the Borrower Representative, pay to Lender additional amounts
sufficient to indemnify Lender for such increased cost.

 

7.2          Risk-Based Capital.  If Lender shall have determined that after the
Effective Date, the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged by law with the interpretation or administration thereof, or
compliance by Lender or the parent corporation of any thereof with

 





12

 

--------------------------------------------------------------------------------

 

 

 

any request or directive regarding capital adequacy (whether or not having the
force of law) of any such authority, central bank, or comparable agency, in each
case made subsequent to the Effective Date, has or would have the effect of
reducing by an amount reasonably deemed by Lender to be material to the rate of
return on the capital or assets of Lender or the parent corporation thereof as a
consequence of the obligations of Lender hereunder to a level below that which
Lender or the parent corporation thereof could have achieved but for such
adoption, effectiveness, change or compliance, then from time to time, within 15
Business Days after demand by Lender to the Borrower Representative, the
Borrowers shall pay to Lender such additional amount or amounts as will
compensate Lender or the parent corporation thereof for such reduction.

 

Section 8                          SECURITY INTEREST IN COLLATERAL; COLLATERAL
REQUIREMENTS.

 

8.1          Grant of Security Interest.  To secure the prompt payment and
performance of the Obligations, each Borrower hereby grants to the Lender, a
continuing security interest in and a pledge of all of the tangible and
intangible personal property and assets of such Borrower, whether now owned or
existing or hereafter acquired or arising and wheresoever located including,
without limitation: (a) all Accounts, (b) all Inventory, (c) all General
Intangibles and Intellectual Property, (d) all Equipment and Fixtures, (e) all
Investment Property, (f) all Deposit Accounts and any and all monies credited by
or due from the Lender or any other depository to such Borrower, whether in a
Cash Collateral Account, any other Deposit Account, or any Lockbox, (g) all
Pledged Collateral and any Additional Pledged Collateral (arising after the date
hereof), (h) all Instruments, Documents, documents of title, policies and
certificates of insurance, securities, goods, choses in action, Chattel Paper,
cash or other property, to the extent owned by such Borrower or in which such
Borrower has an interest, (i) all Collateral of such Borrower which now or
hereafter is at any time in the possession or control of any of the Lender or in
transit by mail or carrier to or from any of the Lender or in the possession of
any Person acting in Lender’s behalf, without regard to whether Lender received
the same in pledge, for safekeeping, as agent for collection or transmission or
otherwise or whether Lender had conditionally released the same, and any and all
balances, sums, proceeds and credits of such Borrower with Lender, (j) all
accessions to, substitutions for, and all replacements, Products and Proceeds of
the herein above-referenced property of such Borrower described in this
Section including, but not limited to, proceeds of insurance policies insuring
such property, and proceeds of any insurance, indemnity, warranty or guaranty
payable to such Borrower and (k) all books, records, and other property
(including, but not limited to, credit files, programs, printouts, computer
software, and disks, magnetic tape and other magnetic media, and other materials
and records) of such Borrower pertaining to any such above-referenced property
of such Borrower; provided,  however, that in no event shall the Borrowers be
required to pledge more than 65% of the voting power of all classes of the
capital stock of a Subsidiary of any Borrower that is not a Domestic Subsidiary.

 

8.2          Perfection.

 

(a)           Perfection by Filing; Authorization by Debtor.  Each Borrower
(i) hereby authorizes the Lender, at any time and from time to time, to file
financing statements, continuation statements, and amendments thereto that
comply with and contain any other

 





13

 

--------------------------------------------------------------------------------

 

 

 

information required by the UCC for the sufficiency of filing office acceptance
of any such financing statement, continuation statement, or amendment and
(ii) otherwise agrees to take such other action and execute such assignments or
other instruments or documents, in each case as the Lender may request, to
evidence, perfect, or record the Lender’s security interest in the Collateral,
now existing or hereafter arising, or to enable the Lender to exercise and
enforce its rights and remedies under this Agreement with respect to any
Collateral.  Any such financing statement, continuation statement, or amendment
may be filed by the Lender on behalf of the Borrowers.  Each Borrower hereby
authorizes the Lender to file financing statements listing the collateral
granted to the Lender hereunder as “all personal property and other assets of
the debtor” or words of similar effect.

 

(b)           Other Perfection Methods.  Each Borrower shall, at any time and
from time to time, take such steps as the Lender may reasonably request for the
Lender: (i) to obtain a perfected security interest in any Pledged Collateral
existing on the date hereof or any Additional Pledged Collateral hereafter
arising, (ii) to obtain an acknowledgment, in form and substance reasonably
satisfactory to the Lender, of any bailee, warehouseman or consignee having
possession of any of the Collateral, stating that such Person holds such
Collateral for the Lender as secured party, (iii) to obtain “control” of any
Investment Property, Letter-of-credit rights, or “electronic chattel paper” (as
such terms are defined by the UCC with corresponding provisions thereof defining
what constitutes “control” for such items of Collateral), with any agreements
establishing control to be in form and substance reasonably satisfactory to the
Lender, and (iv) otherwise to assure the continued perfection and priority of
the Lender’s security interest in any of the Collateral and of the preservation
of its rights therein.  If any Borrower shall at any time acquire a “commercial
tort claim” (as such term is defined in the UCC), the Borrower Representative
shall promptly notify the Lender thereof in a writing, therein providing a
reasonable description and summary thereof, and upon delivery thereof to the
Lender, such Borrower shall be deemed to thereby grant to the Lender (and such
Borrower hereby grants to the Lender) a security interest and lien in and to
such commercial tort claim and all proceeds thereof, all upon the terms of and
governed by this Agreement.

 

Nothing contained in this Section shall be construed to narrow the scope of the
Lender’s security interests or the perfection or priority thereof or to impair
or otherwise limit any of the rights, powers, privileges, or remedies of the
Lender under the Loan Documents.

 

8.3          Changes Affecting Perfection.  No Borrower shall nor shall any
Borrower permit any Subsidiary to, without giving the Lender at least thirty
(30) days prior written notice thereof: (a) make any change in any location
where Inventory or Equipment of such Borrower or such Subsidiary is maintained,
or locate any of such Inventory or Equipment at any location not listed on the
Disclosure Schedule (other than in connection with sales of Inventory or
Equipment in the ordinary course of business or Inventory or Equipment in
transit), (b) change its jurisdiction of organization or make any change in the
location of its chief executive office, principal place of business or the
office where its records pertaining to its Accounts and General Intangibles are
kept, (c) add any new places of business or (d) make any change in its legal
name or corporate structure.

 

8.4          Reinstatement.  The provisions of this Section 8 and Section 9 of
this Agreement shall remain in full force and effect in respect of the Borrowers
should any petition be filed by or

 





14

 

--------------------------------------------------------------------------------

 

 

 

against any Borrower for liquidation or reorganization, should any Borrower
become insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any part of such Borrower’s assets
or should any other Financial Impairment relating to such Borrower occur.  In
the event that any payment, or any part thereof, is rescinded, reduced, restored
or returned, the Obligations shall, to the extent permitted by applicable law,
be reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.

 

8.5          Further Assurances.  Each Borrower will, and will cause each of its
Subsidiaries to, at the expense of such Borrower, make, execute, endorse,
acknowledge, file or deliver to the Lender from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral, now existing or hereafter arising, covered by this Agreement and the
other Loan Documents as the Lender may reasonably require.  Each Borrower will
execute or cause to be executed and shall deliver the Lender any and all
documents and agreements deemed necessary by the Lender to give effect to or
carry out the terms or intent of the Loan Documents.  If at any time the Lender
determines, based on applicable law, that all applicable taxes (including,
without limitation, mortgage recording taxes or similar charges) were not paid
in connection with the recordation of any mortgage or deed of trust, the
Borrowers shall promptly pay the same upon demand.  Each Borrower will, if
requested by the Lender at any time, in order to meet any legal requirement
applicable to Lender, provide to the Lender and the Lender, at such Borrower’s
expense, appraisals and other supporting documentation relating to any
mortgage.  Each Borrower shall execute a mortgage or deed of trust, in form and
substance satisfactory to the Lender, granting a lien on any real property
acquired by such Borrower.  The Lender, in the reasonable exercise of its credit
judgment, may order and obtain at the Borrowers’ expense, such new or updated
title, lien, judgment, patent, trademark and UCC financing statement searches or
reports as to the Borrowers or any Collateral as the Lender may deem reasonably
appropriate; provided that prior to the occurrence and continuance of an Event
of Default, the Borrowers shall be responsible for the cost of only one updated
title, lien, judgment, patent, trademark and UCC financing statement search in
each calendar year.  At any time during the existence of an Event of Default,
the Lender may order and obtain at the Borrowers’ expense such surveys of real
property owned or used by any Borrower as the Lender may deem appropriate,
together with updated title searches and reports with respect to such real
property.

 

8.6          Termination of Security Interest; Release of Collateral.  Upon the
payment in full of all of the Obligations hereunder (a) the security interests
and the other Liens and licenses granted to the Lender shall terminate, (b) all
rights to the Collateral shall revert to the Borrowers with rights therein,
(c) the Lender will at the sole cost and expense of the Borrowers, (x) execute
and deliver to the Borrowers all documents as the Borrowers may reasonably
request to evidence the termination of such security interests and the release
of such Collateral, and (y) take such other actions with respect to this
Agreement, the other Loan Documents, the Liens created thereby as the Borrowers
shall reasonably request, and (d) this Agreement and all of the other Loan
Documents will be terminated, and the Borrowers will have no further liabilities
or obligations thereunder (except any liabilities and/or obligations which under
the terms of this Agreement or any Loan Document survive termination thereof).

 





15

 

--------------------------------------------------------------------------------

 

 

 

Section 9                          COLLATERAL ADMINISTRATION: REPRESENTATIONS,
WARRANTIES AND COVENANTS RELATING TO COLLATERAL.

 

9.1          Protection of Collateral; Reimbursement.  All reasonable expenses
of protecting, storing, warehousing, insuring, handling, maintaining, and
shipping any Collateral, any and all excise, property, sales, use, or other
taxes imposed by any federal, state, or local authority on any of the
Collateral, or in respect of the sale thereof, or otherwise in respect of the
Borrowers’ business operations shall be borne and paid by the Borrowers.  If any
Borrower fails to pay any portion thereof promptly when due, the Lender, at its
option, may, but shall not be required to, pay the same.  All sums so paid or
incurred by the Lender for any of the foregoing shall be repayable on demand. 
Beyond reasonable care in the custody thereof, the Lender shall have no duty as
to any Collateral in its possession or control or in the possession or control
of any agent or bailee or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto.  The Lender shall
be deemed to have exercised reasonable care in the custody of the Collateral in
its possession if the Collateral is accorded treatment substantially equal to
that which it accords its own property.  Unless otherwise provided by Law, the
Lender shall not be liable or responsible in any way for the safekeeping of any
of the Collateral or for any loss or damage thereto or for any diminution in the
value thereof, or for any act or default of any warehouseman, carrier,
forwarding agency, or other Person whomsoever.

 

9.2          Maintenance of Insurance With Respect to Collateral.  Each Borrower
will maintain, with financially sound and reputable companies satisfactory to
the Lender, insurance policies: (a) insuring the Equipment, Inventory and other
tangible personal property of such Borrower, and all Equipment subject to any
lease, against loss by fire, explosion, theft and such other casualties as are
usually insured against by companies engaged in the same or similar businesses,
(b) insuring such Borrower against liability for personal injury, property
damage relating to such Equipment, Inventory, other tangible personal property
and Equipment covered by any equipment lease, and business interruption, such
policies to be in such form and in such amounts and coverage as may be
reasonably satisfactory to the Lender, (c) naming the Lender as additional
insured and loss payee (as applicable) with respect to such insurance and
(d) providing that no cancellation, reduction in amount, change in coverage or
expiration shall be effective until at least thirty (30) days after written
notice to the Lender.

 

9.3          Collateral Audit; Inspection; Appraisals; Verification.  During
regular business hours and after reasonable notice to the Borrower
Representative, the Lender or its designee shall have the right (x) to conduct
collateral audits of all books, records, journals, orders, receipts, or other
correspondence related thereto (and to make extracts or copies thereof as the
Lender may reasonably request), (y) to inspect the Collateral and premises upon
which any of the Collateral is located for the purpose of appraising or
verifying the amount, quality, quantity, value, and condition of, or any other
matter relating to, the Collateral, and (z) to examine and make copies of each
Borrower’s and its Subsidiaries’ financial records and to consult with such
Borrower’s and its Subsidiaries’ officers, directors, accountants, actuaries,
trustees and plan administrators, as the case may be, in respect of such
Borrower’s and its Subsidiaries’ financial condition, each of which parties is
hereby authorized by the Borrowers to make such information available to the
Lender, to the same extent that it would to the Borrowers.  The Lender shall be
permitted to require that the Borrower Representative deliver or cause to be

 





16

 

--------------------------------------------------------------------------------

 

 

 

delivered to Lender at the Borrowers’ expense written reports or appraisals as
to the Collateral of the Borrowers and in form, scope and methodology reasonably
acceptable to the Lender and by an appraiser reasonably acceptable to Lender,
addressed to the Lender and upon which the Lender is expressly permitted to
rely.  The Borrowers shall pay for all fees and expenses incurred by the Lender
with respect to such audits and appraisals; provided that unless an Event of
Default shall be continuing, the Borrowers shall only be responsible for the
fees and expenses of one real property appraisal per calendar year.  It is
expressly understood that no less than 4½ years but no more than 5 years from
the Closing Date, the Lender will require the Borrower Representative to deliver
completely new appraisals of each Borrower’s real properties.  Upon the
occurrence of an Event of Default which is continuing, the Lender may exercise
such access and other rights, at the Borrowers’ expense, at any time (with or
without advance notice) as the Lender deems such action necessary or desirable.

 

9.4          Inventory and Equipment Maintenance Covenants.  (a) Each Borrower
shall at all times maintain Inventory and Equipment records reasonably
satisfactory to the Lender, itemizing and describing in reasonable detail the
kind, type, quality and quantity of its Inventory and Equipment and such
Borrower’s cost therefor and such Borrower shall furnish to the Lender, upon the
Lender’s request (but, so long as no Event of Default exists, no more than
annually), a current schedule containing the foregoing information and (b) each
Borrower shall keep its Inventory in good and marketable condition and its
Equipment in good and useable condition.

 

9.5          Status of Collateral.  The Borrower Representative agrees to advise
the Lender promptly, in sufficient detail, upon becoming aware of: (a) any
substantial change relating to the type, quantity or quality of the Collateral
(other than the ordinary course purchase and sale of Inventory consistent with
past practice), or (b) any event which, singly or in the aggregate with other
such events, could reasonably be expected to have an adverse effect on
Collateral values in excess of One Hundred Thousand Dollars ($100,000), or
(c) any event which, singly or in the aggregate with other such events, could
reasonably be expected to adversely affect the security interests granted to the
Lender herein in excess of One Hundred Thousand Dollars ($100,000).

 

9.6          Lien Waivers, Landlord Waivers, Warehouse Receipts.  In the event
any Inventory or Equipment of any Borrower is at any time located on any real
property not owned by such Borrower, such Borrower will use commercially
reasonable efforts to obtain and maintain in effect at all times while any such
Inventory or Equipment is so located valid and effective lien waivers in form
and substance reasonably satisfactory to the Lender, whereby each owner,
mortgagee or landlord having an interest in such real property shall waive,
disclaim or subordinate any interest in such Inventory or Equipment, as
applicable, and shall agree to allow the Lender reasonable access to such real
property in connection with any enforcement of the security interest granted
hereunder.  During the existence of an Event of Default, in the event that any
Borrower stores any Inventory with a bailee, warehouseman or similar party, upon
the request of the Lender, such Borrower will cause any such bailee,
warehouseman or similar party to issue and deliver to the Lender, in form and
substance satisfactory to the Lender, warehouse receipts for such Inventory in
the Lender’s name.

 

9.7          Deposit Accounts.  Other than the Lockboxes and Deposit Accounts
disclosed on the Disclosure Schedule, no Borrower shall maintain a post office
box, lockbox or Deposit Account for any purpose.

 





17

 

--------------------------------------------------------------------------------

 

 

 

9.8          Delivery of Instruments, Chattel Paper.  If any amount payable
under or in connection with any of the Collateral owned by any Borrower shall be
or become evidenced by an Instrument or Chattel Paper, such Borrower shall
immediately deliver such Instrument or Chattel Paper to the Lender, duly
endorsed in a manner satisfactory to the Lender, or, if consented to by the
Lender, shall mark all such Instruments and Chattel Paper with the following
legend: “This writing and the obligations evidenced or secured hereby are
subject to the security interest of EPT Ski Properties, Inc., a Delaware
corporation.”

 

9.9          Representations and Warranties Regarding Pledged Collateral.  With
respect to the Pledged Collateral: (a) each Borrower is the record and
beneficial owner of the Pledged Collateral pledged by it hereunder constituting
Instruments or Certificated Securities and does not own any other Investment
Property, (b) all of the Pledged Stock, Pledged Partnership Interests and
Pledged LLC Interests have been duly and validly issued and are fully paid and
nonassessable; (c) all Pledged Stock, Pledged Partnership Interests and Pledged
LLC Interests of each Borrower as of the Closing Date are listed on the
Disclosure Schedule; (e) all Pledged Collateral consisting of Certificated
Securities or Instruments has been delivered to the Lender; (g) other than the
Pledged Partnership Interests and the Pledged LLC Interests that constitute
General Intangibles, there is no Pledged Collateral other than that represented
by Certificated Securities or Instruments in the possession of the Lender and
(h) no Person other than the Lender has control over any Investment Property of
any Borrower that is pledged to Lender.

 

9.10        Material Recovery Event.  Within ten (10) days after the occurrence
of any Material Recovery Event, the Borrower Representative will furnish to the
Lender written notice thereof.  If any Material Recovery Event results in Net
Proceeds, the Lender is authorized at its discretion to collect such Net
Proceeds and, if received by any Borrower, such Borrower will pay over or cause
to be paid over such Remittance of Net Proceeds to the Lender, in each case if
Lender so elects, for the application to the prepayment of Obligations;
provided,  however, if: (i) no Default or Event of Default has occurred which is
continuing and (ii) the Borrower Representative notifies the Lender in writing
(the “Material Recovery Notice”) that such Borrower intends to rebuild or
restore the affected property or acquire replacement assets useful in such
Borrower’s or a Subsidiary’s business, that such rebuilding or restoration can
be accomplished within six (6) months out of such Remittance of Net Proceeds and
other funds available to such Borrower and Borrower shall have deposited such
additional funds with Lender, then prepayment of the Loans in an amount equal to
the Material Recovery Deferred Amount shall not be required and any such Net
Proceeds collected by the Lender shall be paid over to the Borrower
Representative or as otherwise directed by the Borrower Representative until the
Material Recovery Payment Date for application of the cost of rebuilding or
restoration in accordance with customary disbursement procedures.  Any amounts
not so applied on the Material Recovery Prepayment Date to the costs of
rebuilding or restoration shall, at Lender’s election, either be applied to the
prepayment of the Obligations, or remitted to such Borrower.

 

Section 10                   GENERAL REPRESENTATIONS AND WARRANTIES.

 

Each Borrower represents and warrants to the Lender as follows:

 

10.1        Existence.  Each Borrower and each Subsidiary thereof is duly
organized, validly existing and in good standing under the laws of its
respective jurisdiction of organization.  No

 





18

 

--------------------------------------------------------------------------------

 

 

 

Borrower has any Subsidiaries other than as listed in the Disclosure Schedule. 
Each Borrower and each Subsidiary thereof is duly qualified or licensed to
transact business in its respective jurisdiction of organization and in each
additional jurisdiction where such qualification or licensure is necessary,
except where failure to do so will not have a Material Adverse Effect.

 

10.2        Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which each Borrower is a party:
(a) are within such Borrower’s corporate powers, (b) have been duly authorized,
and are not in contravention of Law applicable to such Borrower or the terms of
such Borrower’s Charter Documents or any indenture or other document or
instrument evidencing borrowed money or any other material agreement or
undertaking to which such Borrower is a party or by which it or its property is
bound.

 

10.3        Enforceability.  This Agreement and the other Loan Documents
constitute the legal, valid and binding obligations of each Borrower and each
Subsidiary thereof which is a party thereto, enforceable against such Borrower
and such Subsidiary in accordance with the terms thereof, subject to any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles including principles of commercial reasonableness, good
faith and fair dealing (whether enforcement is sought by proceedings in equity
or at law).

 

10.4        Title to Collateral; Liens; Transfers.  Each Borrower has good and
indefeasible title (or marketable title in case of real property) to and
ownership of the Collateral, free and clear of all Liens, except for Liens
permitted under Section 11.3(d).

 

10.5        Lien Perfection and Priority.  From and after the Closing Date, by
reason of the filing of financing statements, continuation statements,
assignments of financing statements and termination statements in all requisite
governmental offices, this Agreement and the other Loan Documents will create
and constitute a valid and perfected first priority security interest (except as
permitted by this Agreement or the other Loan Documents) in and Lien on that
portion of the Collateral which can be perfected by such filing and by the
execution and delivery of this Agreement and the other Loan Documents, which
security interest will be enforceable against each Borrower and all third
parties as security for payment of all Obligations.  From and after the Closing
Date, by reason of the delivery to the Lender of all Collateral consisting of
Instruments and Certificated Securities, in each case properly endorsed for
transfer to the Lender or in blank and assuming the Lender had no notice of an
adverse claim, this Agreement and the other Loan Documents will create and
constitute a valid and perfected first priority security interest (except as
permitted by this Agreement or the other Loan Documents) in and Lien on that
portion of the Collateral which can be perfected by such possession and
endorsement and by the execution and delivery of this Agreement and the other
Loan Documents, which security interest will be enforceable against each
Borrower and all third parties as security for payment of all Obligations.

 

10.6        Litigation; Proceedings.  Except as set forth in the Disclosure
Schedule, there are no actions, suits, investigations or proceedings, and no
orders, writs, injunctions, judgments or decrees, now pending, existing or, to
the knowledge of any Borrower, threatened against any Borrower or any Subsidiary
thereof affecting any property of such Borrower or such Subsidiary, this
Agreement or any other Loan Document, whether at law, in equity or otherwise,
before any





19

 

--------------------------------------------------------------------------------

 

 



 

court, board, commission, agency or instrumentality of any federal, state, local
or foreign government or of any agency or subdivision thereof, or before any
arbitrator or panel of arbitrators.  There is no action, suit, investigation,
proceeding, order, writ, injunction, or decree against any Borrower or any
Subsidiary thereof that, if adversely determined, when taken singly or with all
other actions, suits, investigations, proceedings, orders, writs, injunctions or
decrees currently pending, could reasonably be expected to result in a Material
Adverse Effect.

 

10.7        Taxes.  The federal employer identification number for each Borrower
and each Subsidiary thereof is set forth on the Disclosure Schedule.  Borrower
and each of its Subsidiaries has, filed all federal, state and local tax returns
which are required to be filed by any of them, and, except to the extent
permitted by Section 11.2(h) of this Agreement, each of them has paid all taxes
and assessments due and payable as shown on such returns, including interest,
penalties and fees; provided,  however, that no such tax, assessment, charge or
levy need be paid so long as and to the extent that: (i) it is contested in good
faith and by timely and appropriate proceedings effective, during the pendency
of such proceedings, to stay the enforcement of such taxes, assessments and
governmental charges and levies and (x) such stay prevents the creation of any
Lien (other than inchoate Liens for property taxes) or (y) a bond has been
provided which prevents the creation of any Lien (other than inchoate Liens for
property taxes), (ii) appropriate reserves, as required by GAAP, are made on the
books of such Borrower and its Subsidiaries, as appropriate and (iii) such tax,
assessment, charge or levy is not material in nature compared to the overall net
worth of such Borrower.  The name under which Peak Resorts files consolidated
federal tax returns for itself and its Subsidiaries is “Peak Resorts, Inc.” Peak
Resorts has filed a consolidated federal tax return that has included all of its
Subsidiaries in existence at such time for each of the previous 5 tax years.

 

10.8        Consents; Approvals; No Violations.  No action, consent or approval
of, registration or filing with or any other action by any governmental
authority or other Person is or will be required in connection with the
transactions contemplated by this Agreement and the other Loan Documents, except
such as have been made or obtained and are in full force and effect and except
for the filings required to create or perfect the Liens in favor of the Lender
that are contemplated hereby and by the other Loan Documents.  Borrowers have
not received any notice of default under any contract, agreement or commitment
to which it is a party or by which it is bound, the effect of which will
adversely affect the performance by Borrowers of their Obligations under or
pursuant to this Agreement.  The use of the Properties does not violate and will
not at any time violate (a) any permit or license issued with respect to the
Properties, or any of them; or (b) any material condition, easement,
right-of-way, covenant or restrictions affecting the Properties or any of them.

 

10.9        Lawful Operations.  The operations of each Borrower and each
Subsidiary thereof are in compliance in all material respects with applicable
requirements imposed by Law, including without limitation, occupational safety
and health laws, and zoning ordinances, except to the extent any such
noncompliance, when taken singly or with all other such noncompliance, has not
resulted, and could not reasonably be expected to result in a Material Adverse
Effect.

 

10.10      Environmental Compliance.  Except as disclosed on the Disclosure
Schedule, (a) each Borrower and each Subsidiary thereof are in compliance with
Environmental Laws except for any noncompliance, when taken singly or with all
other such noncompliance, which





20

 

--------------------------------------------------------------------------------

 

 



 

has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect; (b) with respect to any of the Properties, there is no pending
or, to the actual knowledge of such Borrower after due inquiry, threatened
Environmental Claim against such Borrower or such Subsidiary, or any other
environmental condition with respect to any Property which Environmental Claim
or condition, when taken singly or with all other such Environmental Claims or
conditions, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect; (c) such Borrower and such Subsidiary are in compliance
with all Environmental Permits, except to the extent any such noncompliance,
when taken singly or together with all other instances of such noncompliance,
has not resulted, and could not reasonably be expected to result, in a Material
Adverse Effect; (d) no Property is listed or to the knowledge of such Borrower,
formally proposed for listing on the National Priorities List pursuant to
CERCLA, on the CERCLIS or on any similar federal or state list of sites
requiring investigation or clean-up and to the knowledge of such Borrower,
neither any Borrower nor any Subsidiary thereof has directly transported or
directly arranged for the transportation of any Hazardous Material to any such
listed location or location which is proposed for such listing, which could
reasonably be expected to result such Borrower or such Subsidiary incurring
material liabilities under Environmental Laws.

 

10.11      Environmental Laws and Permits.  Without limiting the representations
made in Section 10.10 above, to the best knowledge of each Borrower, there are
no circumstances with respect to the Property or operations of any Borrower or
any Subsidiary thereof that could reasonably be expected to: (i) form the basis
of an Environmental Claim against such Borrower or such Subsidiary which would
constitute a violation of Section 11.2(d) hereof, or (ii) cause any Property
owned, leased or funded by such Borrower or such Subsidiary to be subject to any
material restrictions on ownership, occupancy, use or transferability under any
applicable Environmental Law.

 

10.12      ERISA.  The Disclosure Schedule sets forth a list of all of the
Employee Benefit Plans of each Borrower, each Subsidiary thereof and each ERISA
Affiliate thereof.  Each Employee Benefit Plan of each Borrower and each
Subsidiary thereof which is intended to qualify under Section 401 of the Code
does so qualify, and any trust created thereunder is exempt from tax under the
provision of Section 501 of the Code, except where such failures in the
aggregate would not have a Material Adverse Effect.  No Accumulated Funding
Deficiency exists in respect of any Employee Benefit Plan that is subject to
Code Section 412 and no Reportable Event has occurred in respect of any Employee
Benefit Plan that is subject to Title IV of ERISA which is continuing and which,
in the case of such Accumulated Funding Deficiency or Reportable Event, when
taken singly or with all other such Reportable Events or Accumulated Funding
Deficiencies, has resulted, or could reasonably be expected to result, in a
Material Adverse Effect, or has otherwise resulted, or could reasonably be
expected to result, in liabilities or claims against such Borrower in an amount
exceeding Fifty Thousand Dollars ($50,000).  No “prohibited transactions” (as
defined in Section 406 of ERISA or Section 4975 of the Code), have occurred
which, when taken singly or with all other such “prohibited transactions,” has
resulted, or could reasonably be expected to result, in a Material Adverse
Effect, or has otherwise resulted, or could reasonably be expected to result, in
liabilities or claims against the Borrowers in an amount exceeding Fifty
Thousand Dollars ($50,000) in the aggregate.  No Borrower, nor any Subsidiary
thereof, nor any ERISA Affiliate thereof has: (i) had an obligation to
contribute

 





21

 

--------------------------------------------------------------------------------

 

 

 

to any Multiemployer Plan except as disclosed in the Disclosure Schedule or
(ii) incurred or reasonably expects to incur any liability for the withdrawal
from such a Multiemployer Plan which withdrawal liability, when taken singly or
with all other such withdrawal liabilities, has resulted, or could reasonably be
expected to result, in a Material Adverse Effect, or has otherwise resulted, or
could reasonably be expected to result, in liabilities or claims against the
Borrowers in an amount exceeding Fifty Thousand Dollars ($50,000) in the
aggregate.  No Borrower and, to the knowledge of the Borrowers, no fiduciary for
any Employee Benefit Plan listed on the Disclosure Schedule, has engaged in any
transaction with respect to such Employee Benefit Plan or failed to act in a
manner with respect to such Employee Benefit Plan that could reasonably be
expected to result in a Material Adverse Effect under ERISA or any other
applicable law, except where such failures in the aggregate would not have a
Material Adverse Effect and could not reasonably be expected to result in
liabilities or claims against such Borrower and its Subsidiaries in an amount
exceeding Fifty Thousand Dollars ($50,000).

 

10.13      Agreements; Adverse Obligations; Labor Disputes.

 

The Disclosure Schedule sets forth a list of all Material Business Agreements of
each Borrower and each Subsidiary thereof as of the Closing Date.  The Material
Business Agreements of such Borrower and such Subsidiary are in full force and
effect and have not been revoked or otherwise modified since the execution
thereof.  Each Borrower and each Subsidiary thereof is in material compliance
with the terms of the Material Business Agreements.  No Borrower and no
Subsidiary thereof is subject to any contract, agreement, or corporate
restriction which could reasonably be expected to have a Material Adverse
Effect.  No Borrower and no Subsidiary thereof is a party to any labor dispute
(including any strike, slowdown, walkout or other concerted interruptions by its
employees, but excluding grievance disputes) which could, individually or in the
aggregate, be reasonably expected to result in a Material Adverse Effect.  There
are no material strikes, slow-downs, walkouts or other concerted interruptions
of operations by employees of any Borrower or any Subsidiary thereof whether or
not relating to any labor contracts.

 

10.14      Financial Statements; Projections.

 

(a)           Financial Statements.  The Borrower Representative has furnished
to the Lender complete and correct copies of (i) the audited balance sheets of
Peak Resorts and its consolidated Subsidiaries for the Fiscal Year ending
March 31, 2014 and the related statements of income, shareholder’s equity, and
cash flows, and, as applicable, changes in financial position or cash flows for
such Fiscal Year, and the note to such financial statements, reported upon by
McGladrey & Pullen, LLP, certified public accountants, and (ii) the internal
unaudited balance sheets of Peak Resorts and its consolidated Subsidiaries for
the Fiscal Quarter ending December 31, 2014 and the related statements of income
and shareholder’s equity for the Fiscal Quarter then ended, certified by an
executive officer of the Borrower Representative.  All such financial
statements: (a) have been prepared in accordance with GAAP, applied on a
consistent basis (except as stated therein) and (b) fairly present in all
material respects the financial condition of Peak Resorts and its consolidated
Subsidiaries as of the respective dates thereof and the results of operations
for the respective fiscal periods then ending, subject in the case of any such
financial statements which are unaudited, to the absence of any notes to such
financial statement and to normal audit adjustments, none of which are known to
or could reasonably be expected to

 





22

 

--------------------------------------------------------------------------------

 

 

 

involve a Material Adverse Effect.  No Borrower has experienced, nor has any
Subsidiary thereof experienced, an event or circumstance that would have a
Material Adverse Effect since the March 31, 2014 financial statements, nor has
there been any material change in any Borrower’s or any of its Subsidiaries’
accounting procedures used therein.  Peak Resorts and its consolidated
Subsidiaries did not as of March 31, 2014, and will not as of the Closing Date,
after giving effect to the Loans made on the Closing Date, have any material
contingent liabilities, material liabilities for taxes, unusual and material
forward or long-term commitments or material unrealized or anticipated losses
from any unfavorable commitments, except those reflected in such financial
statements or the Notes thereto in accordance with GAAP or, to the extent not
required to be reflected by GAAP, are disclosed in the Disclosure Schedule.

 

(b)           Financial Projections.  The Borrower Representative has delivered
to the Lender a copy of financial and business projections for Peak Resorts and
its consolidated Subsidiaries (including balance sheet, income and cash flow and
other forecasts) prepared by the Borrower Representative (the “Financial
Projections”) with respect to Peak Resorts and its Subsidiaries for the Fiscal
Years therein covered.  Such Financial Projections were prepared in good faith
and were based upon assumptions which the Borrower Representative believed to be
reasonable (as of the dates the Financial Projections were prepared).  No facts
are known to the executive officers and management of any Borrower at the date
hereof which, if reflected in the Financial Projections, would result in a
material adverse change in the projected assets, liabilities, results of
operations, or cash flows reflected therein.

 

10.15      Intellectual Property.  Each Borrower and each Subsidiary thereof
owns or has the legal and valid right to use, sell, and license all Intellectual
Property necessary for the operation of its business as presently conducted,
free from any Lien not permitted under Section 11.3(d) hereof and free of any
restrictions which could reasonably be expected to have a Material Adverse
Effect on the operation of its business as presently conducted.  Except as set
forth in the Disclosure Schedule, neither any Borrower nor any Subsidiary
thereof (a) owns any Intellectual Property, (b) licenses any Intellectual
Property (whether as licensor or licensee) necessary for the operation of its
business, or (c) is a party to any Material License Agreement with respect to
such Intellectual Property.

 

10.16      Structure; Capitalization.  The Borrower Representative has delivered
to the Lender true and correct copies of Charter Documents for each Borrower. 
The record and beneficial owners of the equity interests of the Borrowers and
their Subsidiaries are as described in the Disclosure Schedule.  No Borrower has
any Subsidiaries other than as described in the Disclosure Schedule.  Except as
set forth in the Disclosure Schedule, there are no options, warrants or other
rights to acquire any of the capital stock of any Borrower.  Peak Resorts has
and will continue to have a Fiscal Year end on the last day of March in each
calendar year.

 

10.17      Value; Solvency.  Each Borrower has received fair consideration and
reasonably equivalent value for the Obligations and liabilities it has incurred
to the Lender hereunder.  After giving effect to the transactions contemplated
hereby, each Borrower and each Subsidiary of each Borrower is Solvent.

 

10.18      Investment Company Act Status.  Neither any Borrower nor any
Subsidiary of any Borrower is, an “investment company”, or an “affiliated
person” of, or a “promoter” or

 





23

 

--------------------------------------------------------------------------------

 

 

 

“principal underwriter” for an “investment company” (as such terms are defined
in the Investment Company Act of 1940, as amended (15 U.S.C.  § 80(a)(1), et
seq.).

 

10.19      UCC and Collateral Related Information.  Each Borrower represents
that the Disclosure Schedule sets forth: (a) the jurisdiction of organization of
each Borrower and each Subsidiary of each Borrower, the principal place of
business of such Borrower and such Subsidiary and the office where the chief
executive offices and accounting offices of such Borrower and such Subsidiary
are located, (b) the office where such Borrower and such Subsidiary keeps its
records concerning its Accounts and General Intangibles, (c) the location of
such Borrower’s and such Subsidiary’s registered office and all locations of its
respective operations and whether such locations are owned or leased, (d) all
locations at which any Inventory, Equipment or other tangible property of such
Borrower and such Subsidiary are located (other than Inventory or Equipment in
transit), including, without limitation, the location and name of any
warehousemen, bailee, processor or consignee at which such Borrower’s or such
Subsidiary’s property are located and good faith estimated dollar value of such
Borrower’s or such Subsidiary’s tangible property located at each such location,
(e) the locations and addresses of all owned or leased real property of such
Borrower or such Subsidiary, including the name of the record owner of such
property (and a copy of its legal description) and (f) any other locations of
such Borrower’s or such Subsidiary’s Inventory and Equipment during the five
(5) years prior to the Closing Date.  No Borrower maintains any Securities
Accounts or Commodities Accounts.

 

10.20      Blocked Person.  No Borrower, no Subsidiary of any Borrower nor any
Affiliate of any Borrower, is any of the following (each a “Blocked Person”):

 

(a)           a Person that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order No. 13224;

 

(b)           a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

 

(c)           a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

(d)           a Person that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

 

(e)           a Person that is named as a “specially designated national” on the
most current list published by the U.S.  Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list; or

 

(f)            a Person who is affiliated or associated with a Person listed
above.

 

No Borrower nor any Affiliate thereof (i) conducts any business or engages in
making or receiving any contribution of funds, goods or services to or for the
benefit of any Blocked

 





24

 

--------------------------------------------------------------------------------

 

 

 

Person, or (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order
No.  13224.

 

10.21      Regulation U/Regulation X Compliance.  The proceeds of Loans made to
the Borrowers pursuant to this Agreement will be used only for the purposes
contemplated by Section 11.2(f) hereof.  No part of the proceeds of Loans made
to the Borrowers will be used for a purpose which violates any applicable law,
rule, or regulation including, without limitation, the provisions of Regulation
U or X of the Board of Governors of the Federal Reserve System, as amended.

 

10.22      Full Disclosure.  None of the written information, exhibits or
reports furnished by any Borrower to the Lender contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements contained therein not materially misleading in light of the
circumstances for which such information was provided.

 

10.23      No Material Adverse Effect.  No event has occurred which has had, or
could reasonably be expected to have, a Material Adverse Effect.

 

10.24      Additional Representations and Warranties.

 

(a)           Any and all balance sheets, statements of income or loss and
financial data of any other kind heretofore furnished Lender by or on behalf of
any of the Borrowers and each Guarantor are true and correct in all material
respects, have been prepared in accordance with generally accepted accounting
principles consistently applied and fully and accurately present the financial
condition of the subjects thereof as of the dates thereof and no material
adverse change has occurred in the financial condition reflected therein since
the dates of the most recent thereof;

 

(b)           There are no actions, suits or proceedings of a material nature
pending, or to the knowledge of Borrowers threatened against, or affecting any
of the Borrowers, any Guarantor or the Collateral, or involving the validity or
enforceability of this Agreement or the priority of the lien and security
interest created hereby, and no event has occurred (including specifically
Borrowers’ execution of the Loan Documents and consummation of the transaction
evidenced thereby) which will violate, be in conflict with, result in the breach
of or constitute (with due notice or lapse of time or both) a default under any
statute, regulation, rule, order or limitation, or any Agreement, deed of trust,
lease, contract, bylaws, article of incorporation, article of partnership,
partnership certificate or agreement, declaration of trust or other agreement or
document to which any of the Borrowers is a party or by which any of the
Borrowers may be bound or affected, or result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever on the Collateral other
than the liens and security interests created by, or otherwise permitted by, the
Loan Documents;

 

(c)           Borrowers have, or prior to commencement of any construction on
the Properties will have, (i) received all requisite building permits and
approvals to plans and specifications, (ii) filed and/or recorded all requisite
subdivision maps, plats and other instruments and (iii) without limiting the
generality of the foregoing, complied with all requirements of law;

 





25

 

--------------------------------------------------------------------------------

 

 

 

(d)           Borrowers have all necessary permits and approvals, governmental
and otherwise, and full power and authority to own, operate and lease the
Properties;

 

(e)           The exceptions set forth in the Title Policies (the “Permitted
Exceptions”) do not and will not materially and adversely affect or interfere
with the value or operations of the Collateral or the security intended to be
provided by this Agreement or Borrower’s ability to repay the Obligations in
accordance with the terms of the Loan Documents;

 

(f)            The construction, use and occupancy of the Properties comply or,
if built according to plans and specifications submitted to Lender, will comply
in full with all requirements of law; no portion of any of the improvements
situated on the Properties (“Improvements”) is or will be constructed over areas
subject to easements; neither the zoning nor any other right to construct or to
use any of the Improvements is to any extent dependent upon or related to any
real estate other than the Properties; all approvals, licenses, permits,
certifications, filings and other actions normally accepted as proof of
compliance with requirements of law by prudent lending institutions that make
investments secured by real estate in the general area of the Properties, to the
extent available as of the date hereof, have been duly made, issued, or taken;
and to the extent such approvals, licenses, permits, certifications, filings and
other actions are not available as of the date hereof (i) the governmental
authority charged with making, issuing or taking them is under a legal duty to
do so, or (ii) Borrowers are entitled to have them made, issued or taken as the
ministerial act of said governmental authority;

 

(g)           All streets, easements, utilities and related services necessary
for the operation of the Properties for their intended purpose are available to
the Properties, including potable water, storm and sanitary sewer, gas, electric
and telephone facilities and garbage removal;

 

(h)           Each Loan Document constitutes a legal and binding obligation of,
and is valid and enforceable against, Borrowers, all other persons obligated to
Lender thereunder (if any) and the Collateral in accordance with the terms
thereof and is not subject to any defenses or setoffs;

 

(i)            Other than the Jack Frost & Big Boulder Properties, a subdivision
has been effected with respect to the Properties so that the Properties are
taxed separately without regard to any other property, and so that for all
purposes the Properties may be conveyed and otherwise dealt with as a separate
lot or parcel;

 

(j)            Each of the Borrowers is current in the payment of any and all
rent, tasks, utilities and any other changes of rent required to be paid by
Borrowers under any Lease Agreement;

 

(k)           Each of the Borrowers represents and warrants to Lender that
(i) it is not an “investment company,” or a company “controlled” by an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended, or a “holding company” or a “subsidiary company” of a “holding
company” or an “affiliate” of either a “holding company” or a “subsidiary
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, or subject to any other federal or state law or regulation that
purports to restrict or regulate Borrowers ability to borrower money; (ii) no
part of the proceeds of the Notes will be used for the purpose of purchasing or
acquiring any “margin stock” within the

 





26

 

--------------------------------------------------------------------------------

 

 

 

meaning of Regulations T, U or X of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulations T, U or X or any other Regulations of such Board of Governors, or
for any purpose prohibited by legal requirements or by the terms and conditions
of the Loan Documents; (iii) the Loans are solely for the business purpose of
Borrowers, and are not for personal, family, household, or agricultural
purposes; and (iv) the Notes, this Agreement and the other Loan Documents are
not subject to any right of rescission, set-off, counterclaim or defense,
including the defense of usury, nor would the operation of any of the terms of
the Notes, this Agreement or the other Loan Documents, or the exercise of any
right thereunder, render this Agreement unenforceable, in whole or in part, or
subject to any right of rescission, set-off, counterclaim or defense, including
the defense of usury;

 

(l)            Borrowers represent and warrant to Lender that Borrowers have
obtained all necessary certificates, licenses and other approvals, governmental
and otherwise, necessary for the operation of the Properties and all
Improvements and the conduct of its business and all required zoning, building
code, use, environmental and other similar permits or approvals, all of which
are in full force and effect as of the date hereof and none of which are subject
to revocation, suspension, forfeiture or modification, (ii) the Properties and
the present and contemplated use and occupancy thereof are in full compliance
with all applicable laws, (iii) the Improvements are free from damage caused by
fire or other casualty, (iv) all costs and expenses of any and all labor,
materials, supplies and equipment used in the construction of the Improvements
have been paid in full, (v) except for personal property owned by tenants,
Borrowers have paid in full for, and is the owner of, all of the equipment and
other personal property used in connection with the operation of the
Improvements, free and clear of any and all security interests, liens or
encumbrances, except the lien and security interest created hereby, and
(vi) there is no proceeding pending (or notice of such proceeding received by
Borrowers) for the total or partial condemnation of, or affecting, the
Properties or Improvements;

 

(m)          Borrowers represent and warrant to Lender that (i) all of the
Improvements which were included in determining the appraised value of the
Properties lie wholly within the boundaries and building restriction lines of
the Properties, and no improvements on adjoining properties encroach upon the
Properties or Improvements, and no easements or other encumbrances, except those
which are insured against by title insurance, encroach upon any of the
Improvements so as to affect the value or marketability of the Properties and
(ii) the Properties are assessed for real estate tax purposes as one or more
wholly independent tax lot or lots, separate from any adjoining properties or
improvements not constituting a part of such lot or lots, and no other
properties or improvements are assessed and taxed together with the Properties
and Improvements or any portion thereof.  Borrowers agree that if the Properties
and Improvements are not taxed and assessed as one or more tax parcels exclusive
of all other real property, the term “taxes” will include all taxes,
assessments, water rates and sewer rents now or hereafter levied, assessed or
imposed against all other property, whether or not owned by Borrowers, that is
taxed and assessed as part of any tax parcel that includes all or any portion of
the Properties or Improvements;

 

(n)           There is no action, suit or proceeding, judicial, administrative
or otherwise (including any condemnation or similar proceeding), pending or, to
Borrowers’ knowledge and

 





27

 

--------------------------------------------------------------------------------

 

 

 

belief, threatened or contemplated against any Borrower or any of their
respective general partners, managers or managing members, as the case may be
(such entity being sometimes referred to as the “Governing Entity”), or any
Affiliate of any Borrower, or any Borrower’s Governing Entity, or any person who
owns or controls, directly or indirectly, ten percent (10%) or more of the
beneficial ownership interests of any Borrower or any Borrower’s Governing
Entity or any person, or against or affecting any portion of the Collateral,
other than routine litigation against Borrowers or their Affiliates which is not
expected to have a material adverse effect on the business or financial
condition of any of the Borrowers and any litigation disclosed in writing to
Lender;

 

(o)           Each Borrower represents and warrants to Lender that (i) none of
the Borrowers are a “foreign person” within the meaning of Section 1445(f)(3) of
the Internal Revenue Code and the related Treasury Department regulations,
(ii) during the ten (10) year period preceding the date hereof, no petition in
bankruptcy has been filed by or against any of the Borrowers, or the Governing
Entity of any Borrower, or any Affiliate of any Borrower, or their respective
Governing Entities, or any person who owns or controls, directly or indirectly,
ten percent (10%) or more of the beneficial ownership interests of any
Borrower’s Governing Entity, (iii) Borrowers have not entered into the Notes or
any of the Loan Documents with the actual intent to hinder, delay, or defraud
any creditor, (iv) Borrowers have received reasonably equivalent value in
exchange for its obligations under the Loan Documents, (v) giving effect to the
transactions contemplated by the Loan Documents, the fair saleable value of the
each Borrower’s assets exceeds and will, immediately following the execution and
delivery of the Loan Documents, exceed each such Borrower’s total liabilities,
including, without limitation, subordinated, unliquidated, disputed or
contingent liabilities, (vi) Borrowers do not have any known material contingent
liabilities, (vii) Borrowers do not have any material financial obligation under
any indenture, loan agreement, or other agreement or instrument to which any
Borrower is a party or by which any Borrower or any of the Collateral is
otherwise bound, other than obligations incurred in the ordinary course of the
operation of the Collateral, and obligations under the Notes and the Loan
Documents, and (viii) Borrowers have not borrowed or received other debt
financing that has not been heretofore paid in full (or will be paid in full as
of the date hereof from the proceeds of the Notes).

 

(p)           Each Borrower represents and warrants to Lender that to each
Borrower’s knowledge and belief, the Collateral is, and Borrowers covenant and
agree to cause the Collateral at all times to remain, in compliance with all
statutes, ordinances, regulations and other governmental or quasi-governmental
requirements and private covenants now or hereafter relating to the ownership,
construction, use or operation of the Collateral.

 

(q)           Except as is now in effect pursuant to Borrowers’ EB-5
Indebtedness program, as of the date of this Agreement, (i) the Collateral is
managed by Borrowers, (ii) there is no agreement in place governing the
management of the Collateral, and (iii) no fee is paid to any party for the
management of the Collateral.  Borrowers further covenant that at any time
during the term of the Obligations, Borrowers enter into an agreement for the
management of the Collateral or pay a fee for management of the Collateral,
(A) Borrowers shall first obtain Lender’s written approval of the property
manager (the “Manager”) and property management agreement (the “Management
Agreement”), and (B) Manager shall not be entitled to receive

 





28

 

--------------------------------------------------------------------------------

 

 

 

compensation for its services conducted in connection with the Collateral in
excess of 3% of gross rental income collected from the Collateral.  At the time
a Management Agreement is in place with respect to the Collateral, the following
provisions of this sub-paragraph shall apply: The fee due under the Management
Agreement, and the terms and provisions of the Management Agreement, are
subordinate to this Agreement and the Manager shall attorn to Lender.  Borrowers
shall not terminate, cancel, modify, renew or extend the Management Agreement,
or enter into any agreement relating to the management or operation of the
Collateral with Manager or any other party without the express prior written
consent of Lender, which consent shall not be unreasonably withheld, provided,
however, that Borrowers shall be permitted to renew any such Management
Agreement in accordance with its existing terms as of the date thereof without
the requirement of Lender’s consent.  If at any time Lender consents to the
appointment of a new manager, such new manager and Borrowers shall, as a
condition of Lender’s consent, execute a Manager’s Consent and Subordination of
Management Agreement in the form then used by Lender.  Borrowers shall reimburse
Lender on demand for all of Lender’s actual out-of pocket costs incurred in
processing Borrowers request for consent to new property management
arrangements;

 

(r)           Each of the Borrowers represents and warrants that it is in
material compliance with the terms of the agreements, easements and other
documents constituting the Permitted Encumbrances (collectively, the
“Restrictive Agreements”).  Borrowers covenant and agree as follows:
(i) Borrowers shall comply with all material terms, conditions and covenants of
the Restrictive Agreements;  (ii) Borrowers shall promptly deliver to Lender a
true and complete copy of each and every notice of default received by Borrowers
with respect to any obligation of Borrowers under the provisions of the
Restrictive Agreements;  (iii) Borrowers shall deliver to Lender copies of any
written notices of default or event of default relating to the Restrictive
Agreements served by Borrowers;  (iv) after the occurrence of an Event of
Default, so long as the any of the Loans are outstanding, Borrowers shall not
cast its vote(s) in any association established under the Restrictive Agreements
and shall not grant or withhold any consent, approval or waiver under the
Restrictive Agreements without the prior written consent of Lender, such consent
not to be unreasonably withheld, conditioned or delayed; (v) if required for
purposes of obtaining protection as Lender thereunder, Borrowers shall deliver
to any association established under the Restrictive Agreements written notice
of the identity of Lender and (vi) Borrowers will not enter into any agreement
delegating its obligations and responsibilities, or assuming another owner’s
obligations and responsibilities under the Restrictive Agreements.  Borrowers
shall pay all common charges and any other amounts assessed pursuant to the
Restrictive Agreements against Borrowers as and when the same become due and
payable.  Upon request of Lender, Borrowers shall deliver to Lender evidence
reasonably satisfactory to Lender that all such common charges and other amounts
assessed pursuant to the Restrictive Agreements, which are then due and payable,
have been paid by Borrowers.

 

Section 11                   COVENANTS OF THE BORROWERS.

 

So long as any of the Obligations hereunder remain outstanding, each Borrower
will comply, and (where applicable) will cause each of its Subsidiaries to
comply, with the following provisions:

 





29

 

--------------------------------------------------------------------------------

 

 

 

11.1        Reporting and Notice Covenants.

 

(a)           Quarterly Financial Statements.  The Borrower Representative shall
furnish to the Lender, as soon as practicable and in any event within forty-five
(45) days after the end of each Fiscal Quarter of Peak Resorts, unaudited
consolidated balance sheets of Peak Resorts and its consolidated Subsidiaries as
of the end of that Fiscal Quarter and the related statements of income,
shareholder’s equity and cash flow for such Fiscal Quarter each prepared on an
comparative basis with the comparable period during the prior year and in
accordance with GAAP (without footnotes and subject to normal year-end
adjustments), all in reasonable detail and certified, by a Responsible Officer
of the Borrower Representative.

 

(b)           Annual Financial Statements.  The Borrower Representative shall
furnish to the Lender, as soon as practicable and in any event within one
hundred and twenty (120) days after the end of each Fiscal Year of Peak Resorts,
a complete copy of the annual audit report of Peak Resorts and its consolidated
Subsidiaries (including, without limitation, all consolidated financial
statements thereof and the notes thereto) for that Fiscal Year: (i) audited and
certified (without qualification as to GAAP), by Maher & Company, PC or other
independent public accountants of recognized regional standing selected by Peak
Resorts and reasonably acceptable to the Lender, and (ii) accompanied by the
accountants’ management report and any management letters relating thereto, if
any, and an opinion of such accountants, which opinion shall be unqualified as
to scope or as to Peak Resorts being a going concern and shall (A) state that
such accountants audited such consolidated financial statements in accordance
with generally accepted auditing standards, that such accountants believe that
such audit provides a reasonable basis for their opinion, and that in their
opinion such consolidated financial statements present fairly, in all material
respects, the consolidated financial position of Peak Resorts and its
consolidated Subsidiaries as at the end of such Fiscal Year and the consolidated
results of their operations and cash flows for such Fiscal Year in conformity
with GAAP, and (B) contain such statements as are customarily included in
unqualified reports of independent accountants in conformity with the
recommendations and requirements of the American Institute of Certified Public
Accountants (or any successor organization).

 

(c)           Monthly Reports. The Borrower Representative shall furnish to the
Lender, as soon as practicable and in any event within thirty (30) days after
the end of each calendar month, profit and loss statements for each Borrower
(and each of their Properties), and consolidated profit and loss statements for
Peak Resorts, each Borrower, and all of their Subsidiaries. Such statements
shall be in form reasonably approved by Lender.

 

(d)           Compliance Certificate.  The Borrower Representative shall furnish
to the Lender, concurrently with the financial statements delivered in
connection with Sections 11.1(a) and 11.1(b), a certificate of a Responsible
Officer of the Borrower Representative, in his or her capacity as a Responsible
Officer in the form and content satisfactory to Lender (a “Compliance
Certificate”), setting forth the computations necessary to determine whether
Borrowers are in compliance with the financial covenants set forth in
Section 11.4 of this Agreement and certifying that: (A) those financial
statements fairly present in all material respects the financial condition and
results of operations of Peak Resorts and its consolidated Subsidiaries subject
in the case of interim financial statements, to normal year-end audit
adjustments and (B) no Potential Default or Event of Default then exists or, if
any Potential Default or Event of Default

 





30

 

--------------------------------------------------------------------------------

 

 

 

does exist, a brief description of the Potential Default or Event of Default and
the Borrowers’ intentions in respect thereof.

 

(e)           Annual Projections.  On or before June 30th of each year, the
Borrower Representative shall furnish to the Lender projected monthly
consolidated balance sheets, income statements, cash flow statements for the
calendar year beginning the following July 1st with respect to Peak Resorts and
its consolidated Subsidiaries.

 

(f)            Tax Returns.  The Borrower Representative shall furnish to the
Lender, within 45 days of the filing thereof, copies of each of the Borrowers’
annual local, state and federal tax returns.

 

(g)           Notices.  The Borrowers will cause a Responsible Officer of the
Borrower Representative to give the Lender prompt written notice whenever (and
in any event within three (3) Business Days after): (i) any Borrower or any of
its Subsidiaries receives notice from any court, agency or other governmental
authority of any alleged non-compliance with any Law or order which would
reasonably be expected to have or result in, if such noncompliance is found to
exist, a Material Adverse Effect, (ii) the IRS or any other federal, state or
local taxing authority shall allege any default by any Borrower or any of its
Subsidiaries in the payment of any tax material in amount or shall threaten or
make any assessment in respect thereof which, if resulting in a determination
adverse to such Borrower or such Subsidiary, would reasonably be expected to
have or result in a Material Adverse Effect, (iii) any litigation or proceeding
shall be brought against any Borrower or any of its Subsidiaries before any
court or administrative agency which would reasonably be expected to have or
result in a Material Adverse Effect, (iv) any material adverse change or
development in connection with any such litigation proceeding, or (v) such
Responsible Officer reasonably believes that any Potential Default or Event of
Default has occurred or that any other representation or warranty made herein
shall for any reason have ceased to be true and complete in any material
respect.

 

(h)           Stockholder Notices.  As soon as available, the Borrower
Representative shall furnish to the Lender, (i) a copy of each financial
statement, report, notice or proxy statement sent by any Borrower to its
stockholders in their capacity as stockholders and (ii) a copy of each regular,
periodic or special report, registration statement or prospectus filed by any
Borrower with any securities exchange or the Securities and Exchange Commission
or any successor agency.

 

(i)            Notice of Default under ERISA.  If any Borrower shall receive
notice from any ERISA Regulator or otherwise have actual knowledge that a
Default under ERISA exists with respect to any Employee Benefit Plan, the
Borrower Representative shall notify the Lender of the occurrence of such
Default under ERISA, within three (3) Business Days after receiving such notice
or obtaining such knowledge and shall: (i) so long as the Default under ERISA
has not been corrected to the satisfaction of, or waived in writing by the party
giving notice, such Borrower shall thereafter treat as a current liability (if
not otherwise so treated) all liability of such Borrower or its Subsidiaries
that would arise by reason of the termination of or withdrawal from such
Employee Benefit Plan if such plan was then terminated, and (ii) within
forty-five (45) days of the receipt of such notice or obtaining such knowledge,
furnish to the Lender a current

 





31

 

--------------------------------------------------------------------------------

 

 

 

consolidated balance sheet of such Borrower with the amount of the current
liability referred to above.

 

(j)            Environmental Reporting.  The Borrower Representative shall
promptly deliver to the Lender, and in any event within three (3) Business Days
after receipt or transmittal by any Borrower or any Subsidiary thereof, as the
case may be, copies of all material communications with any government or
governmental agency relating to Environmental Claims and all material
communications with any other Person relating to Environmental Claims brought
against such Person which could, in either case, if successfully brought against
such Borrower such Subsidiary, reasonably be expected to result in a Material
Adverse Effect.

 

(k)           Multiemployer Plan Withdrawal Liability.  Each Borrower shall
(i) once in each calendar year request a current statement of withdrawal
liability from each Multiemployer Plan to which any Borrower or any ERISA
Affiliate is or has been obligated to contribute during such year and
(ii) within fifteen (15) days after such Borrower receives such current
statement, transmit a copy of such statement to the Lender.

 

(l)            Other Information.  The Borrower Representative shall furnish to
the Lender, promptly upon the Lender’s written request, such other information
about the financial condition, properties and operations of the Borrowers, their
Subsidiaries and any of their Employee Benefit Plans as the Lender may from time
to time reasonably request.

 

(m)          Financial Disclosure Authorization.  Each Borrower, for itself and
on behalf of its Subsidiaries, hereby irrevocably authorizes and directs all
accountants and auditors employed by it at any time during the term of this
Agreement to exhibit and deliver to the Lender copies of any of such Borrower’s
or its Subsidiaries’ financial statements, trial balances or other accounting
records of any sort in its accountant’s or auditor’s possession, and to disclose
to the Lender any information its accountant or auditor may have concerning any
Borrower’s financial status and business operations; provided that prior to the
occurrence and continuance of an Event of Default, the Lender shall not request
any of the forgoing from such accountants or auditors until at least 5 days
after making such request from the Borrowers.  Each Borrower hereby irrevocably
authorizes all federal, state and municipal authorities to furnish to the Lender
copies of reports or examinations relating to such Borrower, whether made by
such Borrower or otherwise.

 

11.2        Affirmative Covenants.

 

(a)           Corporate Existence.  Each Borrower shall, and shall cause each of
its Subsidiaries to, at all times maintain its corporate existence, rights and
franchises, except as permitted under Section 11.3(a), maintain its good
standing in the jurisdiction of its organization, and qualify as a foreign
corporation in each jurisdiction where failure to qualify could reasonably be
expected to result in a Material Adverse Effect.

 

(b)           Financial Records.  Each Borrower shall keep and shall cause each
of its Subsidiaries to keep, at all times, true proper books of record and
account in which true and correct entries will be made of all dealings or
transactions of or in relation to its business and affairs.  Without limiting
the generality of the foregoing, each Borrower shall make and shall

 





32

 

--------------------------------------------------------------------------------

 

 

 

cause each of its Subsidiaries to make, with respect to its Accounts,
appropriate accruals to reserves for estimated and contingent losses and
liabilities as required under GAAP.

 

(c)           Compliance with Law.  Each Borrower will comply, and will cause
each Subsidiary to comply, in all respects with all applicable provisions of all
Laws (whether statutory, administrative, judicial or other and whether federal,
state or local and excluding Environmental Laws to the extent addressed in
Section 11.2(d) of this Agreement) and every lawful governmental order,
including, without limitation Section 215(a)(1) of the Fair Labor Standards Act;
provided,  however, that any alleged noncompliance shall not be deemed to be a
violation of this Section 11.2(c) so long as: (i) such noncompliance by such
Borrower or such Subsidiaries has not resulted or would not reasonably be
expected to result in a Material Adverse Effect and the alleged non-compliance
is contested in good faith by timely and appropriate proceedings effective to
stay, during the pendency of such proceedings, any enforcement action, and such
Borrower or such Subsidiary has established appropriate reserves and taken such
other appropriate measures as may be required under GAAP.

 

(d)           Compliance with Environmental Laws.  Each Borrower will use and
operate its facilities and properties, and cause each of its Subsidiaries to use
and operate its respective facilities and properties, in compliance with
Environmental Laws, which when taken singly or with all other such obligations
(including all liabilities and claims relating to Environmental Laws), does not
result or could not reasonably be expected to result in a Material Adverse
Effect.  Each Borrower will keep, and will cause each of its Subsidiaries to
keep, all necessary Environmental Permits in effect and remain in compliance
therewith, and handle all Hazardous Materials in compliance with all applicable
Environmental Laws, except to the extent that any such lack of effectiveness or
non-compliance, when taken singly or with all other instances lack of
effectiveness or non-compliance, has not resulted and could not reasonably be
expected to result in a Material Adverse Effect.  No Borrower shall suffer to
exist, nor shall it permit any of its Subsidiaries to suffer to exist, an
environmental condition which, when taken singly or with all other such
conditions, has resulted or could reasonably be expected to result in a Material
Adverse Effect.  To the extent the laws of the United States or any state in
which property, leased or owned, of any Borrower provide that a Lien on the
property of such Borrower may be obtained for the removal of Polluting
Substances that have been released, no later than sixty (60) days after notice
is given by the Lender to the Borrower Representative, the Borrower
Representative shall deliver to the Lender a report issued by a qualified, third
party environmental consultant selected by such Borrower and approved by the
Lender as to the existence of any Polluting Substances located on or beneath the
specified property leased or owned by such Borrower.  To the extent any such
Polluting Substance is located therein or thereunder that either (i) subjects
the property to a Lien or (ii) requires removal to safeguard the health of any
Person, such Borrower shall remove, or cause to be removed, such Lien and such
Polluting Substance at such Borrower’s expense; provided,  however, that if the
property is leased from a third-party landlord, and the Lender determines in its
sole discretion (A) that such landlord is obligated to remove, or cause to be
removed, such Lien and such Polluting Substance and (B) that no Borrower has any
liability for such removal, then such Borrower shall not be so obligated.

 





33

 

--------------------------------------------------------------------------------

 

 

 

(e)           Properties.  Subject to Section 11.3(a) of this Agreement, each
Borrower shall maintain, in all material respects, and shall cause each of its
Subsidiaries to maintain, in all material respects, all assets necessary to its
continuing operations in good working order and condition, ordinary wear and
tear excepted, and shall refrain, and shall cause each of its Subsidiaries to
refrain, from wasting or destroying any such assets or any part thereof.

 

(f)            Use of Proceeds.  The proceeds of the Loans shall be used to
(i) fund working capital and other general business purposes of the Borrowers,
and (ii) to refinance the Indebtedness of the Borrowers under the Existing
Credit Agreement.

 

(g)           Compliance with Terms of All Material Contracts.  Each Borrower
shall perform and observe, and shall cause each of its Subsidiaries to perform
and observe, all the material terms and provisions of each of the Material
Business Agreements and the Material License Agreements to which it is a party
except those which are subject to a good faith dispute provided such dispute
shall not reasonably be expected to result in a Material Adverse Effect.  Each
Borrower and each of its Subsidiaries shall maintain each such Material Business
Agreement and Material License Agreement in full force and effect, and enforce,
to the extent that such Borrower or such Subsidiary, in its reasonable judgment,
determines to be appropriate, each such Material Business Agreement and Material
License Agreement in accordance with its terms.

 

(h)           Taxes.  Each Borrower shall pay in full, and shall cause each of
its Subsidiaries to pay in full, prior in each case to the date when penalties
for the nonpayment thereof would attach, all taxes, assessments and governmental
charges and levies for which it may be or become subject and all lawful claims
therefor which, if unpaid, could reasonably be expected to result in a Lien upon
its property (other than Liens permitted by Section 11.3(d)); provided,
 however, that no such tax, assessment, charge or levy need be paid so long as
and to the extent that: (i) it is contested in good faith and by timely and
appropriate proceedings effective, during the pendency of such proceedings, to
stay the enforcement of such taxes, assessments and governmental charges and
levies and (x) such stay prevents the creation of any Lien (other than inchoate
Liens for property taxes) or (y) a bond has been provided which prevents the
creation of any Lien (other than inchoate Liens for property taxes) and
(ii) appropriate reserves, as required by GAAP, are made on the books of such
Borrower and its Subsidiaries, as applicable.

 

(i)            Insurance.  The Borrower Representative shall, on the Closing
Date and within five (5) Business Days of the request by the Lender thereafter,
provide evidence satisfactory to the Lender that each Borrower and its
Subsidiaries have personal and real property, casualty, liability, business
interruption and product liability insurance as required by Section 9.2 hereof
and the other Loan Documents, with the Lender listed as loss payee and
additional insured (as applicable), and all other insurance required under the
other Loan Documents.

 

(j)            License to Third Parties and Subsidiaries.  Except as disclosed
in the Disclosure Schedule, no Borrower: (i) has any existing license agreement
as licensor with respect to Intellectual Property of such Borrower, and
(ii) will execute any license agreement as licensor with any Person (including,
without limitation, any other Borrower or any Subsidiary thereof) with respect
to any such Intellectual Property that does not provide that (A) upon an Event
of Default and the acceleration of the Obligations, such license agreement
shall, upon the written

 





34

 

--------------------------------------------------------------------------------

 

 

 

request of the Lender, terminate and (B) such agreement may only be amended as
to material terms thereof with the express written consent of the Lender, such
consent not to be unreasonably withheld or delayed.

 

(k)           Lender Right of First Refusal. Borrowers shall, and shall cause
each Subsidiary to, comply with the Right of First Refusal.

 

11.3        Negative Covenants.

 

(a)           Consolidation, Merger, Sale and Purchase of Assets.  No Borrower
shall (i) merge or consolidate with or into, or enter into any agreement to
merge or consolidate with or into, any other Person or otherwise be a party to
any merger or consolidation; (ii) purchase all or substantially all of the
assets and business of another Person; or (iii) except as set forth in the
Disclosure Schedule, lease as lessor, sell, sell-leaseback, license or otherwise
transfer (whether in one transaction or a series of transactions) any of its
assets (whether now owned or hereafter acquired); provided,  however, that:

 

(i)            any Borrower may sell or otherwise dispose of Inventory in the
ordinary course of its business;

 

(ii)           any Borrower may sell or otherwise dispose of its Equipment that
(x) is obsolete, worn out, unnecessary or no longer used or useful in such
Borrower’s or such Subsidiary’s business or (y) is sold or otherwise disposed of
in the ordinary course of business;

 

(iii)         any Borrower may sell, sell-leaseback or otherwise transfer its
real property with the prior written consent of the Lender; and

 

(iv)          any Borrower may acquire another Person, or substantially all of
the assets of another Person, pursuant to a transaction or series of
transactions in which the purchase price paid by such Borrower consists of stock
issued by Peak Resorts, provided that (A) such acquisition does not otherwise
result in a default under this Agreement or any other Loan Document and
(B) immediately following the consummation of such transaction, and after giving
pro forma effect to such transaction, Borrowers’ Leverage Ratio is not greater
than 65%.

 

(b)           Credit Extensions; Prepayments.  No Borrower shall (i) make
prepayments or advance payments in respect of Indebtedness to others (except to
the Lender in accordance with this Agreement) or (ii) loan any money to, assume
any Indebtedness of or any other obligation of, or undertake any Guaranty
Obligations with respect to the Indebtedness of, any other Person, except:

 

(i)            any Borrower may endorse checks, drafts, and similar instruments
for deposit or collection in the ordinary course of business;

 

(ii)           any Borrower may renew, extend, refinance and refund
Indebtedness, as long as such renewal, extension or refunding is permitted under
Section 11.3(c); and

 





35

 

--------------------------------------------------------------------------------

 

 

 

(iii)         the Borrowers may make loans or advances to Persons so long as the
aggregate outstanding amount of all such loans and advances does not exceed One
Hundred Thousand Dollars ($100,000).

 

(c)           Indebtedness.  No Borrower shall create, assume, incur, suffer to
exist or have outstanding at any time any Indebtedness or other debt of any kind
or be or become a guarantor of or otherwise undertake or assume any Guaranty
Obligation with respect to any Indebtedness of any other Person; except, that
this Section 11.3(c) shall not prohibit:

 

(i)            the Obligations;

 

(ii)           ordinary course trade accounts payable or customer deposits;

 

(iii)         the Indebtedness shown on the Disclosure Schedule;

 

(iv)          Indebtedness secured by a Lien permitted by clauses (viii), (xi),
(xiii) or (xiv) of Section 11.3(d) hereof;

 

(v)           any Indebtedness extending the maturity of, refunding or
refinancing (but not increasing), in whole or in part, any of the Indebtedness
permitted under this Section 11.3(c);

 

(vi)          Indebtedness of any Subsidiary of any Borrower consisting of its
Guaranty of the Obligations of the Borrowers (to the extent that such Subsidiary
is not itself a Borrower);

 

(vii)        Subordinated Indebtedness;

 

(viii)       unsecured Indebtedness not otherwise permitted under
Section 11.3(c) of this Agreement, provided, however, that the aggregate
outstanding principal amount of all such Indebtedness shall not exceed Three
Million Dollars ($3,000,000.00);

 

(ix)          Indebtedness with respect to payments by any Borrower of insurance
premiums on an installment basis, in the ordinary course of business; or

 

(x)           Peak Resorts from assuming Guaranty Obligations with respect to
Indebtedness of its Subsidiaries, to the extent the same does not result in a
violation of the Consolidated Fixed Charge Coverage Ratio and Leverage Ratio
covenants set forth in Section 11.4 or any other term of this Agreement.

 

(d)           Liens; Leases.  No Borrower shall (i) acquire or hold any assets
or property subject to any Lien, (ii) sell or otherwise transfer any Accounts,
whether with or without recourse, except for assignments of defaulted Accounts
without recourse for purposes of collection in the ordinary course of business,
(iii) suffer or permit any property now owned or hereafter acquired by it to be
or become encumbered by a Lien or (iv) lease as lessee any personal or real
property under any operating lease; provided,  however, that this Subsection
shall not prohibit:

 





36

 

--------------------------------------------------------------------------------

 

 

 

(i)            any lien for a tax, assessment or government charge or levy for
taxes, assessments or charges not yet due and payable or not yet required to be
paid pursuant to Section 11.2(h);

 

(ii)           any deposit or cash pledges securing only workers’ compensation,
unemployment insurance or similar obligations (other than Liens arising under
ERISA) in the ordinary course of business;

 

(iii)         any materialmen’s, mechanic’s, carrier’s, landlord’s or similar
common law or statutory lien incurred in the ordinary course of business for
amounts that are not yet due and payable or which are being diligently contested
in good faith, so long as the Lender has been notified of any such contest and
adequate reserves are maintained by such Borrower for their payment;

 

(iv)          zoning or deed restrictions, public utility easements, rights of
way, minor title irregularities and similar matters relating to any real
property of any Borrower, in all such cases having no effect which is materially
adverse as a practical matter on the ownership or use of any such Real Estate in
question, as such property is used in the ordinary course of business of by such
Borrower;

 

(v)           any Lien which arises in connection with judgments or attachments
(1) the occurrence of which does not constitute an Event of Default under
Section 12.13, (2) the execution or other enforcement of such Lien is
effectively stayed and the claims secured thereby are being actively contested
in good faith and by appropriate proceedings and (3) which is junior in priority
to the Liens of the Lender securing the Obligations from time to time
outstanding;

 

(vi)          deposits or cash pledges securing performance of contracts, bids,
tenders, leases (other than Capitalized Leases), statutory obligations, surety
and appeal bonds (other than contracts for the payment of Indebtedness for
Borrowed Money) arising in the ordinary course of business;

 

(vii)        any Lien in favor of the Lender created pursuant to the Loan
Documents;

 

(viii)       any Lien in favor of any Affiliate of Lender;

 

(ix)          in addition to the operating leases permitted by
Section 11.3(d)(I), any other operating lease entered into by such Borrower as
lessee; provided; however, that the scheduled rental payments in respect to all
such leases of such Borrower, when taken together with all such leases of the
Borrowers shall not at any time exceed Five Hundred Thousand Dollars ($500,000)
in the aggregate during any calendar year;

 

(x)           any transfer of a check or other medium of payment for deposit or
collection, or any similar transaction in the ordinary course of business;

 

(xi)          any Lien (including any Lien in respect of a Capitalized Lease of
personal property) which is created in connection with the purchase of personal
property;

 





37

 

--------------------------------------------------------------------------------

 

 

 

provided,  however, that: (x) the Lien is confined to the property in question,
(y) the Indebtedness secured thereby does not exceed the total cost of the
purchase, and (z) the aggregate outstanding Indebtedness secured by such Liens
does not at any time exceed Five Hundred Thousand Dollars ($500,000) in the
aggregate, but in no event shall a lien on any Properties be permitted other
than the liens created in favor of Lender;

 

(xii)        security deposits to secure the performance of operating leases and
deposits received from customers, in each case in the ordinary course of
business;

 

(xiii)       Liens securing the replacement, extension or renewal of any
Indebtedness permitted to be refinanced by this Agreement so long as such Lien
is upon and limited to the same property previously subject thereto; or

 

(xiv)       any existing Lien fully disclosed in the Disclosure Schedule.

 

In addition, no Borrower shall enter into any contract or agreement with any
Person that would prohibit the Lender from acquiring a security interest,
mortgage, or other Lien on, or a collateral assignment of, any of the property
or assets of such Borrower (except for restrictions contained in agreements
relating to permitted purchase money liens or Capitalized Leases so long as the
restrictions under such agreements and Capitalized Leases are only with respect
to the purchased or leased assets and the proceeds thereof).

 

(e)           Investments.  No Borrower shall (i) make or hold any investment in
any common stocks, bonds or securities of any Person, or make any further
capital contribution to any Person, other than (x) the common stock of any
Subsidiary and the capital contributions therein or (y) notes or securities
issued by a customer or account debtor of such Borrower as security for any
Account or (ii) be or become a party to any joint venture or other partnership,
provided,  however, that such Borrower may hold cash in its Deposit Accounts.

 

(f)            Capitalized Leases.  The Borrowers shall not permit their total
aggregate payments under all Capitalized Leases to exceed $2,000,000.00 in any
calendar year.

 

(g)           Distributions.  No Borrower shall make nor commit itself to make
any Distribution to its shareholders or members at any time, except that such
Borrower may declare and pay cash dividends to its shareholders or members so
long as no Potential Default or Event of Default shall exist immediately prior
to or shall result from giving effect to any such dividend.

 

(h)           Change in Nature of Business.  No Borrower shall make any material
change in the nature of its business as carried on at the date hereof; provided,
 however, that operation of complementary lines of business shall not be deemed
to be a change in the nature of business.

 

(i)            Charter Amendments.  No Borrower shall amend any of its Charter
Documents nor permit any amendment of the Charter Documents of any of its
Subsidiaries if such amendment would conflict with this Agreement or cause a
Potential Default under this Agreement.

 





38

 

--------------------------------------------------------------------------------

 

 

 

(j)            Compliance with ERISA.  No Borrower shall, nor shall it permit
any Subsidiary or any ERISA Affiliate to: (i) engage in any transaction in
connection with which such Borrower or any ERISA Affiliate could reasonably be
expected to be subject to either a civil penalty assessed pursuant to
Section 502(i) of ERISA or a tax imposed by Section 4975 of the Code, terminate
or withdraw from any Employee Benefit Plan (other than a Multiemployer Plan) in
a manner, or take any other action with respect to any such Employee Benefit
Plan (including, without limitation, a substantial cessation of business
operations or an amendment of an Employee Benefit Plan within the meaning of
Section 4041(e) of ERISA), which could reasonably be expected to result in any
liability of such Borrower or any ERISA Affiliate to the PBGC, to the Department
of Labor or to a trustee appointed under Section 4042(b) or (c) of ERISA, incur
any liability to the PBGC on account of a withdrawal from or a termination of an
Employee Benefit Plan under Section 4063 or 4064 of ERISA, incur any liability
for post-retirement benefits under any and all welfare benefit plans (as defined
in Section 3(1) of ERISA) other than as required by applicable statute, fail to
make full payment when due of all amounts which, under the provisions of any
Employee Benefit Plan or applicable Law, such Borrower or any ERISA Affiliate is
required to pay as contributions thereto, or permit to exist any Accumulated
Funding Deficiency, whether or not waived, with respect to any Employee Benefit
Plan (other than a Multiemployer Plan); provided,  however, that such
engagement, termination, withdrawal, action, incurrence, failure or permitting
shall not be deemed to have violated this clause (i) unless any such engagement,
termination, withdrawal, action, incurrence, failure or permitting (A) has
resulted or could reasonably be expected to result in a Material Adverse Effect
or (B) has otherwise resulted or could reasonably be expected to result in
liabilities or claims against the Borrowers in an amount exceeding Fifty
Thousand Dollars ($50,000); (ii) at any time permit the termination of any
defined benefit pension plan intended to be qualified under Section 401 (a) and
501 (a) of the Code; provided,  however, that such termination shall not be
deemed to have violated this clause (ii) unless (A) the value of any benefit
liability (as defined in Section 4001(a)(16) of ERISA) upon the termination date
of any such terminated defined benefit pension plans of the Borrowers, such
Subsidiaries, and their ERISA Affiliates exceeds the then current value (as
defined in Section 3 of ERISA) of all assets in such terminated defined benefit
pension plans by an amount in excess of Fifty Thousand Dollars ($50,000), or
(B) the payment of such amount has resulted or could reasonably be expected to
result in a Material Adverse Effect or has resulted or could reasonably be
expected to result in liabilities or claims against the Borrowers or the
Subsidiaries thereof in an amount exceeding Fifty Thousand Dollars ($50,000); or
(iii) if such Borrower or any ERISA Affiliate becomes obligated under a
Multiemployer Plan (except with respect to the potential liabilities now
existing as disclosed in Item 10.12 of the Disclosure Schedule), effect a
complete or partial withdrawal such that such Borrower, any such Subsidiary, or
their ERISA Affiliates incur Withdrawal Liability under Title IV of ERISA with
respect to Multiemployer Plans or otherwise have liability under Title IV of
ERISA; provided,  however, that the incurrence of such Withdrawal Liability or
other liability under Title IV of ERISA shall not be deemed to be a violation of
this clause (iii) unless (A) the amount of the payment by such Borrower of such
Withdrawal Liability or other liability has resulted or could reasonably be
expected to result in a Material Adverse Effect or (B) has otherwise resulted or
could reasonably be expected to result in liabilities or claims against any or
all of the Borrowers or the Subsidiaries thereof in an amount exceeding Fifty
Thousand Dollars ($50,000).

 





39

 

--------------------------------------------------------------------------------

 

 

 

(k)           Regulation U Compliance; Compliance with Law.  No Borrower shall
use any portion of the proceeds of the Loans in violation of any requirement of
Law, including Regulation U, or of the terms and conditions of this Agreement.

 

(l)            Accounting Changes.  No Borrower shall, nor shall it permit any
Subsidiary to, make or permit any change in its accounting policies or financial
reporting practices and procedures, except as required or permitted by GAAP or
as required by applicable Law, in each case as to which the Borrower
Representative shall have delivered to the Lender prior to the effectiveness of
any such change a report prepared by a Responsible Officer of the Borrower
Representative describing such change and explaining in reasonable detail the
basis therefor and effect thereof.

 

(m)          Arm’s-Length Transactions.  No Borrower will, nor will such
Borrower permit any Subsidiary to, enter into or permit to exist any transaction
(including, without limitation, any transaction involving the investment,
purchase, sale, lease, transfer or exchange of any property or the rendering of
any service) with any Affiliate of such Borrower or such Subsidiaries except in
the ordinary course of the business of such Borrower or such Subsidiaries and
upon fair and reasonable terms not less favorable to such Borrower or such
Subsidiaries than would be usual and customary in transactions with persons who
are not such Affiliates.

 

(n)           Subsidiaries.  Upon the formation of any Subsidiary of Peak
Resorts, Borrowers shall, within 30 days after the date such Subsidiary is
formed, cause such Subsidiary to execute a guaranty for the benefit of Lender in
substantially the same form as the Guaranty and such other documents as Lender
may require, securing repayment of the Loans and performance of Borrowers’
obligations under the Loan Documents. Notwithstanding the foregoing, no such
guaranty shall be required if any such Subsidiary (i) is a special purpose
entity; (ii) is incurring no Indebtedness for Borrowed Money, or is incurring
Indebtedness for Borrowed Money that is non-recourse to such Subsidiary, Peak
Resorts, or any other Subsidiary of Peak Resorts; (iii) Lender receives a
non-consolidation opinion with respect to such Subsidiary from legal counsel and
in form approved by Lender in Lender’s reasonable discretion, that if such
Subsidiary were to become insolvent, neither the Borrowers, nor any of
Borrowers’ other Subsidiaries or their assets or liabilities, would be
substantively consolidated with those of such Subsidiary; and (iv) the
Subsidiary is not a borrower or tenant of Lender or any affiliate of Lender.

 

(o)           Released Property Standstill.   Peak Resorts shall not, nor shall
its Subsidiaries, for a period of one (1) year following the Effective Date
sell, transfer, convey or enter into any sales contract, option to purchase, or
similar agreement with respect to any of the Released Properties.

 

11.4        Financial Covenants.

 

(a)           Consolidated Fixed Charge Coverage Ratio. Borrowers shall, within
45 days after the end of each Fiscal Year of Borrowers, provide Lender with all
information necessary for Lender to determine Borrowers’ Consolidated Fixed
Charge Coverage Ratio on an annual basis. In the event that Borrowers’
Consolidated Fixed Charge Ratio, tested quarterly by Lender on a rolling four
quarter basis and certified to Lender by Borrowers, falls below 1.50:1.0,
Borrowers shall, within thirty (30) days after the date of determination
thereof, increase the Debt Service

 





40

 

--------------------------------------------------------------------------------

 

 

 

Deposits (as defined in the Debt Service Reserve Agreement) from one-third (1/3)
of the next calendar year’s twelve (12) months of Lease Payment Obligations and
Debt Service Payments (as those terms are defined in the Debt Service Reserve
Agreement) to add an additional three (3) months’ worth of Lease Payment
Obligations and Debt Service Payments, so that at least three (3) months of
Lease Payment Obligations and Debt Service Payments are maintained in the Debt
Service Reserve at all times. In the event that Borrowers’ Consolidated Fixed
Charge Ratio, tested quarterly by Lender on a rolling four quarter basis and
certified to Lender by Borrowers, falls below 1.25:1.0, then each Borrower
shall, immediately after the date of determination, be restricted from paying
any dividend, distribution, or other similar payment to any shareholder or other
equity holder until such Consolidated Fixed Charge Ratio rises above 1.25:1.0.

 

(b)           Leverage Ratio.   Borrowers shall, within thirty (30) days after
the end of each Fiscal Quarter, provide Lender with all information necessary
for Lender to determine Borrowers’ Leverage Ratio on a quarterly basis.  In
addition, prior to incurring any additional Indebtedness, Borrowers shall
provide Lender with a forward-looking compliance certificate setting forth the
impact of the proposed borrowing on its Leverage Ratio and verifying that the
Leverage Ratio will not, as a result of such additional Indebtedness, exceed
65%.  Borrowers shall not incur additional Indebtedness at any time during which
Borrowers’ Leverage Ratio shall be in excess of 65% either immediately prior to,
or as a result of the incurrence of such additional Indebtedness.

 

Section 12                   EVENTS OF DEFAULT.

 

The occurrence of any one or more of the following events shall constitute an
“Event of Default” hereunder:

 

12.1        Payment.  Failure by any Borrower (a) to make payment of principal
on the Loans when due or (b) pay any interest on the Obligations when due to the
extent such failure is not remedied within five (5) Business Days after such
required date of payment or (c) to pay any other Obligation when required to be
paid hereunder to the extent such failure is not remedied within five
(5) Business Days after such required date of payment; or

 

12.2        Representations and Warranties.  Any warranty or representation made
or deemed made by any Borrower in respect of any Borrower or any of its
Subsidiaries in this Agreement, any other Loan Document or any certificate
furnished at any time in compliance with this Agreement shall prove to have been
false or inaccurate in any material respect when made or deemed made; or

 

12.3        Reporting and Notice Provisions; Violation of General Covenants. 
Failure by any Borrower in any material respect to perform, keep or observe any
other, provision, condition or covenant contained in this Agreement (other than
those provisions, terms or conditions referenced in Sections 12.1, 12.2, and
12.4 of this Agreement) that is required to be kept or observed by such Borrower
and such failure shall continue without remedy for a period of fifteen (15)
days; or

 

12.4        Violation of Certain Specific Covenants.  Failure by any Borrower to
perform, keep, or observe any other term, provision, condition or covenant
contained in Sections 8.2, 8.3

 





41

 

--------------------------------------------------------------------------------

 

 

 

or Section 9 of this Agreement, or Sections 11.1, 11.2(a), 11.2(b), 11.2(c),
11.2(d), 11.2(e), 11.2(f), 11.2(h), 11.2(i), 11.3 or 11.4 of this Agreement; or

 

12.5        Failure to Operate.  If Borrowers fail to continuously operate the
improvements on the Properties or any material portion thereof, as ski resorts
and related purposes, other than temporary cessation in connection with making
repairs and renovations pursuant to the terms of this Agreement or with the
prior consent of Lender; or

 

12.6        Default Under Other Loan Documents.  An event of default under any
other Loan Document or any failure by any Borrower to comply with, keep, or
perform any of its undertakings, covenants, agreements, conditions or warranties
under any of the other Loan Documents (after giving of any required notice and
expiration of any applicable cure period); or

 

12.7        Cross-Default.  (i) Failure by any Borrower to make any payment on
any Indebtedness of such Borrower having a principal amount in excess of Two
Hundred Thousand Dollars ($200,000), when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), or (ii) the occurrence of any other event or the existence of any
condition under any agreement or instrument relating to any such Indebtedness,
if the effect of such event or condition is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness, or (iii) the declaration of
any such Indebtedness to be due and payable, or the requiring of any such
Indebtedness to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof, or (iv) default by
any Borrower or any Subsidiary thereof in respect of any Material Business
Agreement or any Material License Agreement where such default (A) would permit
the other party or parties to such agreement to terminate such agreement and
(B) has resulted or could reasonably be expected to result in a Material Adverse
Effect; or

 

12.8        Default Under Mad River Lease.  The existence of an event of default
or other analogous condition under the Mad River Lease; or

 

12.9        Destruction of Collateral.  The loss, theft, damage or destruction
of any portion of the Collateral having an aggregate value in excess of One
Hundred Thousand Dollars ($100,000), to the extent not insured by an insurance
carrier which has acknowledged coverage in the amount of the claim without any
reservation of rights or which has been ordered by a court of competent
jurisdiction to pay such claim (excluding any loss of Intellectual Property by
reason of abandonment where such abandonment is undertaken in good faith,
pursuant to prudent business practice and such abandonment would not reasonably
be expected to result in a Material Adverse Effect); or

 

12.10      Material Adverse Effect; Change of Control.  The occurrence of any
Material Adverse Effect or the occurrence of any Change of Control; or

 

12.11      Termination of Existence.  The dissolution or termination of
existence of any Borrower, but only to the extent not permitted under
Section 11.3(a); or

 

12.12      Failure of Enforceability of this Agreement, Loan Document;
Security.  If: (a) any covenant, material agreement or any Obligation of any
Borrower contained in or evidenced

 





42

 

--------------------------------------------------------------------------------

 

 

 

by this Agreement or any of the other Loan Documents shall cease to be
enforceable, or shall be determined to be unenforceable, in accordance with its
terms, or (b) any Borrower shall deny or disaffirm its obligations under this
Agreement or any of the other Loan Documents or any of the Liens granted in
connection therewith, or (c) any Liens in favor of the Lender granted in this
Agreement or any of the other Loan Documents shall be determined to be void,
voidable or invalid, or are subordinated or not otherwise given the priority
contemplated by this Agreement, or (d) any perfected Liens granted in favor of
the Lender pursuant to this Agreement or any other Loan Document shall be
determined to be unperfected except in connection with sales of Inventory in the
normal course of the business of the Borrowers or their Subsidiaries; or

 

12.13      ERISA.  If: (a) any Borrower, any Subsidiary thereof, or any of their
ERISA Affiliates or any other Person institutes any steps to terminate an
Employee Benefit Plan of such Borrower, such Subsidiary, or such ERISA
Affiliates, which Employee Benefit Plan is subject to Title IV of ERISA and, as
a result of such termination, such Borrower, its Subsidiaries, or ERISA
Affiliate is required to make or could reasonably be expected to be required to
make, a contribution to such Employee Benefit Plan the payment of which, when
taken together with all like termination payments suffered by, such Borrower,
such Subsidiaries or such ERISA Affiliates, either has resulted in, or could
reasonably be expected to result in, a Material Adverse Effect, or (b) such
Borrower, such Subsidiary or such ERISA Affiliate fails to make a contribution
to any Employee Benefit Plan which failure would be sufficient to give rise to a
Lien under Section 302(f) of ERISA; or

 

12.14      Judgments.  Any money judgment, writ or warrant of attachment or
similar process involving an amount, when aggregated with all such money
judgment, writ or warrant of attachment or similar process outstanding at such
time, in excess of One Hundred Thousand Dollars ($100,000), to the extent not
insured by an insurance carrier which has acknowledged coverage in the amount of
the claim without any reservation of rights or which has been ordered by a court
of competent jurisdiction to pay such claim, is entered or filed against any
Borrower thereof or against any of their respective assets and is not released,
discharged, vacated, fully bonded or stayed within forty-five (45) days after
such judgment, writ or warrant of attachment or similar proceeding is entered;
or

 

12.15      Forfeiture Proceedings.  An adjudication against any Borrower in any
criminal proceedings requiring such Borrower’s forfeiture of any asset; or

 

12.16      Financial Impairment.  The Financial Impairment of any Borrower or
any Subsidiary thereof.

 

Section 13                   REMEDIES.

 

13.1        Acceleration; Termination.  Upon the occurrence of an Event of
Default described in Sections 12.1 through 12.16 above, inclusive, the Lender
may and, without presentment, demand or notice of any kind all of which are
hereby expressly waived by the Borrowers, declare all of the Obligations due or
to become due from the Borrowers to the Lender and the Lender, whether under
this Agreement, the Notes or otherwise, immediately due and payable, anything in
the Notes or other evidence of the Obligations or in any of the other Loan
Documents to the contrary notwithstanding.

 





43

 

--------------------------------------------------------------------------------

 

 

 

13.2        General Rights and Remedies of the Lender.  With respect to the
Collateral, the Lender shall have all of the rights and remedies of a secured
party under the UCC or under other applicable Law.  The Lender shall have all
other legal and equitable rights to which it may be entitled, all of which
rights and remedies shall be cumulative, and none of which shall be exclusive,
to the extent permitted by law, in addition to any other rights or remedies
contained in this Agreement or in any of the other Loan Documents.

 

13.3        Additional Remedies.  After the Obligations shall have been declared
by the Lender to be or shall have otherwise hereunder become immediately due and
payable, the Lender may, in its sole discretion, exercise the following rights
and remedies to the extent permitted by applicable law and in addition to any
other right or remedy provided for in this Agreement:

 

(a)           Possession of Collateral.  The Lender shall have the right to take
immediate possession of the Collateral and all Proceeds relating to such
Collateral and: (i) require the Borrowers, at the Borrowers’ expense, to
assemble the Collateral and make it available to the Lender at such facilities
of the Borrowers as the Lender shall designate or (ii) enter any of the premises
of any Borrower or wherever any Collateral shall be located and to keep and
store the same on such premises until sold.  If the premises on which the
Collateral is located is owned or leased by any Borrower, then such Borrower
shall not charge the Lender for storage of such Collateral on such premises.

 

(b)           Foreclosure of Liens.  The Lender shall have the right to
foreclose the Liens created under this Agreement and each of the other Loan
Documents or under any other agreement relating to the Collateral or the
Properties.

 

(c)           Disposition of Collateral.  The Lender shall have the right to
sell or to otherwise dispose of all or any Collateral in its then condition, or
after any further processing thereof, at public or private sale or sales,
wholesale dispositions, or sales pursuant to one or more contracts, with such
notice as may be required by law, in lots or in bulk, for cash or on credit, all
as the Lender, in its discretion, may deem advisable.  Each Borrower
acknowledges and covenants that ten (10) days written notice to the Borrower
Representative of any public or private sale or other disposition of Collateral
shall be reasonable notice thereof, and such sale shall be at such Borrower’s
premises or at such other locations where the Collateral then is located, or as
otherwise determined by the Lender.  The Lender shall have the right to conduct
such sales on such Borrower’s premises, without charge therefor, and such sales
may be adjourned from time to time in accordance with applicable law without
further requirement of notice to the Borrower Representative or the Borrowers. 
Lender shall have the right to bid or credit bid any such sale on its own
behalf.

 

(d)           Application of Collateral; Application of Liquidation Proceeds. 
If an Event of Default shall occur and be continuing, the Lender, with or
without proceeding with sale or foreclosure or demanding payment of the
Obligations, shall, without notice, at any time, appropriate and apply to the
Obligations all monies received with respect to any and all Collateral of the
Borrowers in the possession of the Lender as follows:

 

(i)            First, to the payment of all expenses (to the extent not
otherwise paid by the Borrowers) incurred by the Lender in connection with the
exercise of such remedies,

 





44

 

--------------------------------------------------------------------------------

 

 

 

including, without limitation, all reasonable costs and expenses of collection,
reasonable documented attorneys’ fees, court costs and any foreclosure expenses,
including without limitation all costs and expenses incurred in connection with
the enforcement and foreclosure of the mortgage liens created by the instruments
Section 3.1(b) through Section 3.1 (g);

 

(ii)           Second, to the payment of any fees then accrued and payable to
the Lender under this Agreement;

 

(iii)         Third, to the payment of interest then accrued on the Loans;

 

(iv)          Fourth, to the payment of the principal balance then owing on the
Loans to the Lender determined based on such outstanding and such deficiency;

 

(v)           Fifth, to the payment of all amounts owing to Lender in connection
with cash management services provided by Lender to the Borrowers and their
Subsidiaries; and

 

(vi)          Last, any remaining surplus after all of the Obligations have been
paid in full, to the Borrowers or to whomsoever shall be lawfully entitled
thereto.

 

13.4        Set-off.  If any Event of Default referred to in Section 12 of this
Agreement shall occur which is continuing, Lender and each Affiliate thereof
shall have the right (in addition to such other rights as it may have by
operation of Law or otherwise) to the extent permitted by applicable law, but
subject to Section 13.8 of this Agreement, at any time to set off against and to
appropriate to and apply toward the payment of the Obligations, and all other
liabilities under this Agreement and the other Loan Documents then owing to it
(and any participation purchased or to be purchased pursuant to Section 13.8
below) whether or not the same shall then have matured, any and all deposits
(general or special) and any other Indebtedness at any time held or owing by
Lender or each Affiliate thereof (including branches and agencies thereof
wherever located) to or for the credit or account of the Borrowers, all without
notice to or demand upon the Borrowers or any other Person, all such notices and
demands being hereby expressly waived.

 

13.5        Authority to Execute Transfers.  Without limitation of any
authorization granted to the Lender hereunder, each Borrower also hereby
authorizes the Lender, upon the occurrence of an Event of Default which is
continuing, to execute, in connection with the exercise by the Lender of its
remedies hereunder, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral.

 

13.6        Limited License to Liquidate.  Each Borrower hereby grants to the
Lender, for the benefit of itself and the Lender: (a) a non-exclusive,
royalty-free license or other right to use, without charge, all of such
Borrower’s Intellectual Property (including all rights of use of any name or
trade secret) as it pertains to the Collateral, in manufacturing, advertising
for sale and selling any Collateral and (b) to the extent permitted thereunder,
all of such Borrower’s rights under all licenses and all franchise agreements,
which shall inure to the Lender for the benefit of itself and the Lender without
charge.

 





45

 

--------------------------------------------------------------------------------

 

 

 

13.7        Remedies Cumulative.  The above-stated remedies are not intended to
be exhaustive and the full or partial exercise of any of such remedies shall not
preclude the full or partial exercise of any other remedy by the Lender under
this Agreement, under any Loan Document, or at equity or under law.

 

13.8        Appointment of Attorney-in-Fact.  The Lender shall hereby have the
right, and each Borrower hereby irrevocably makes, constitutes, and appoints the
Lender (and all officers, employees, or agents designated by the Lender) as its
true and lawful attorney-in-fact and agent, with full power of substitution,
from time to time following the occurrence of an Event of Default which is
continuing and without assent by such Borrower: (a) to effectuate, in such
Borrower’s name, such Borrower’s obligations under this Agreement, (b) in such
Borrower’s or Lender’s name: (i) to demand payment of the Accounts of such
Borrower, (ii) to enforce payment of such Accounts, by legal proceedings or
otherwise, (iii) to exercise all of such Borrower’s rights and remedies with
respect to the collection of such Accounts and any other Collateral, (iv) to
settle, adjust, compromise, extend, or renew such Accounts, (v) to settle,
adjust, or compromise any legal proceedings brought to collect such Accounts,
(vi) if permitted by applicable Law, to sell or assign such Accounts and other
Collateral, (vii) to take control, in any manner, of any item of payment or
Proceeds relating to any Collateral, (viii) to prepare, file, and sign such
Borrower’s name on a proof of claim in a bankruptcy against any Account Debtor
or on any notice of Lien, assignment, or satisfaction of Lien in connection with
such Accounts, (ix) to do all acts and things reasonably necessary, in the
Lender’s good faith discretion, to fulfill such Borrower’s obligations under
this Agreement, (x) to endorse the name of such Borrower upon any of the items
of payment or Proceeds relating to any Collateral and apply the same to the
Obligations, (xi) to endorse the name of such Borrower upon any Chattel Paper,
document, Instrument, invoice, freight bill, bill of lading, or similar document
or agreement relating to such Accounts, such Borrower’s Inventory and any other
Collateral, (xii) to use such Borrower’s stationery and sign the name of such
Borrower to verifications of such Accounts and notices thereof to Account
Debtors, (xiii) to use the information recorded on or contained in any data
processing equipment and computer hardware and software relating to such
Accounts, such Inventory, and any other Collateral to which such Borrower has
access, (xiv) to make and adjust claims under such policies of insurance
insuring the Collateral, receive and endorse the name of such Borrower on any
check, draft, instrument or other item of payment for the proceeds of such
policies, and make all determinations with respect to such policies, and
(xvi) to notify post office authorities to change the address for delivery of
such Borrower’s mail to an address designated by the Lender, receive and open
all mail addressed to such Borrower, and, after removing all Collections,
forward the mail to such Borrower, (c) to pay or discharge taxes or Liens levied
against the Collateral; (d) to take all action necessary to grant the Lender
sole access to any Lockbox or Deposit Account of such Borrower, (e) contact
Account Debtors to pay any Collections to the Lockbox, (f) upon notice to the
Borrower Representative, to commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral and to enforce any other right in respect of any
Collateral; (g) upon notice to the Borrower Representative, to defend any suit,
action or proceeding brought against the Borrower with respect to any
Collateral; (h) upon notice to the Borrower Representative to settle, compromise
or adjust any such suit, action or proceeding; (i) to sell, transfer, pledge, or
make any agreement with respect to the Collateral; and (j) to do, at the
Lender’s option and such Borrower’s expense, at any time, or from time to time,
all acts and

 





46

 

--------------------------------------------------------------------------------

 

 

 

things which the Lender reasonably deems necessary to protect, preserve or
realize upon the Collateral.

 

Each Borrower hereby ratifies all that said attorney shall lawfully do or cause
to be done by virtue hereof.  This power of attorney is a power coupled with an
interest and shall be irrevocable.  The expenses of the Lender incurred in
connection with such the exercise of such power of attorney, together with
interest thereon at a the rate then applicable hereunder the Loans, shall be
payable by the Borrowers to the Lender on demand.

 

13.9        Protective Advances.  Upon the occurrence of any Event of Default
hereunder or under any other Loan Document, then and in any such event, Lender
may (but shall in no event be required to) make any payment or perform any term,
provision, condition, covenant or agreement required of Borrowers, and/or cure
any such Event of Default.  In such event, Lender shall promptly notify the
Borrower Representative of the actions taken or amounts expended by Lender.  Any
amounts expended by Lender in so doing, or in exercising its rights and remedies
hereunder, shall constitute advances hereunder, the payment of which is
additional indebtedness secured by the Loan Documents due and owing at Lender’s
demand, within interest at the Past-Due Rate from the date of disbursement
thereof until fully paid.  No further direction or authorization from Borrowers
shall be necessary for such disbursements, and all such disbursements shall
satisfy pro tanto the obligations of Lender with respect to the funds so
disbursed.  The execution of this Agreement by Borrowers shall and hereby does
constitute an irrevocable direction and authorization to Lender so disburse such
funds and make such performance.

 

Section 14                   BORROWER GUARANTY.

 

14.1        Borrower Cross-Guaranty; Maximum Liability.  To induce the Lender to
make the Loans to the Borrowers, and in consideration thereof, each of the
Borrowers hereby unconditionally and irrevocably: (a) guarantees, jointly and
severally, to the Lender the due and punctual payment in immediately available
funds of all Obligations owing by any or all of the other Borrowers hereunder
(whether by acceleration or otherwise) and the other Loan Documents, and
(b) agrees, jointly and severally, to pay any and all reasonable expenses which
may be incurred by the Lender in enforcing its rights with respect to such
Obligations (collectively, the “Borrower Guaranteed Obligations”).  To the
extent that the Obligations of a Borrower are construed to be a Borrower
Guaranty of the Obligations of any other Borrower to the Lender, and to the
extent it is necessary for the enforceability of such a Borrower Guaranty, the
maximum liability of a Borrower Guarantor under its Borrower Guaranty shall be
the greatest amount which, after taking into consideration all other valid and
enforceable debts and liabilities of such Borrower Guarantor, an applicable
court has determined (after any appeals) would not render such Borrower
Guarantor insolvent, unable to pay its debts as they become due, inadequately
capitalized for the business which it intends to conduct (in all such cases,
within the meaning of Section 548 of the Bankruptcy Code, 11 U.S.C.  §101, et. 
seq., or any other similar state Law), or unable to pay a judgment rendered upon
a claim that is the subject of an action or proceeding pending at the time when
the obligations of this Borrower Guaranty are incurred or increased. In addition
to the foregoing, each Borrower shall also execute the Guaranty, as a Guarantor.

 





47

 

--------------------------------------------------------------------------------

 

 

 

14.2        Guaranty Unconditional.  The obligations of the Borrower Guarantors
under the Borrower Guaranty shall be joint and several, irrevocable,
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by, except
for payment of Obligations and to the extent permitted by applicable Law (i) any
extension, renewal, settlement, compromise, waiver or release in respect of any
obligation or any Loan under this Agreement or any Loan Document by operation of
Law or otherwise; (ii) any modification or amendment of or supplement to this
Agreement or any Loan Document; (iii) any modification, amendment, waiver,
release, non-perfection or invalidity of any direct or indirect security, or of
any guarantee or other liability of any third party, of the Obligations of any
Borrower or its Subsidiary with respect to which the Borrower Guaranty relates;
(iv) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization or other similar proceeding affecting any
Borrower Guarantor or its assets or any resulting release or discharge of any of
the Obligations of the Borrower Guarantors contained in this Agreement or any
Loan Document; (v) the existence of any claim, set-off or other rights which any
Borrower Guarantor may have at any time against any Lender or any other Person,
whether or not arising in connection with this Agreement or any Loan Document,
provided,  however, that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim; (vi) any invalidity or
unenforceability relating to or against any Borrower or its Subsidiary for any
reason of this Agreement or any Loan Document or any provision of applicable Law
or regulation purporting to prohibit the payment by any Borrower under this
Agreement or any Loan Document; or (vii) to the extent permitted by applicable
Law, any other act or omission to act or delay of any kind by a Borrower, a
Borrower Guarantor, the Lender or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the Borrower Guaranteed Obligations under this
Section 14.

 

14.3        Discharge; Reinstatement.  The obligations of each Borrower
Guarantor under this Section 14 shall remain in full force and effect until the
Obligations of the Borrowers under this Agreement or any other Loan Document
have been paid in full.  If at any time any payment of any amount payable by
Borrower Guarantor under this Section 14, any other section of this Agreement or
other Loan Document is rescinded or must be otherwise restored or returned upon
the insolvency, bankruptcy or reorganization of any Borrower Guarantor or
otherwise, the other Borrower Guarantors’ obligations under this Section 14 with
respect to such payment shall be reinstated at such time as though such payment
had become due but had not been made at such time.  This Section 14 shall
survive the termination of this Agreement until the payment in full of all
amounts payable under this Agreement and any other Loan Documents.

 

14.4        Waiver.  No Borrower Guarantor shall be entitled to enforce any
remedy which the Lender now has or may hereafter have against any Borrower, any
endorser or any Guarantor or other Borrower Guarantor in respect of all or any
part of the Borrower Guaranteed Obligations paid by such Borrower Guarantor
until all of the Obligations shall have been fully and finally paid to the
Lender.  Each Borrower Guarantor hereby waives any benefit of, and any right to
participate in, any security or collateral given to the Lender and to secure
payment of the Borrower Guaranteed Obligations or any other liability of any
Borrower, any Guarantor or any Borrower Guarantor to the Lender.  Each Borrower
Guarantor also waives all setoffs and counterclaims and all presentments,
demands for performance, notices of nonperformance,

 





48

 

--------------------------------------------------------------------------------

 

 

 

protests, notices of protest, notices of dishonor, and notices of acceptance of
this Borrower Guaranty.  Each Borrower Guarantor further waives all notices of
the existence, creation or incurring of additional Obligations by any other
Borrower, and also waives all notices that the principal amount, or any portion
thereof, and/or any interest on any instrument or document evidencing all or any
part of the Borrower Guaranteed Obligations is due, notices of any and all
proceedings to collect all or any part of the Borrower Guaranteed Obligations,
and, to the extent permitted by Law, notices of exchange, sale, surrender or
other handling of any Collateral given to the Lender to secure payment of the
Borrower Guaranteed Obligations.

 

14.5        Stay of Acceleration.  If acceleration of the time for payment of
any amount payable by any Borrower or Borrower Guarantor under this Agreement or
any other Loan Document in respect of a Borrower Guaranteed Obligation is stayed
upon the insolvency, bankruptcy or reorganization of any Borrower or Borrower
Guarantor all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the other Borrower Guarantors
hereunder forthwith on demand by the Lender.

 

14.6        Subrogation and Contribution Rights.  If any Borrower Guarantor
makes a payment in respect of the Borrower Guaranteed Obligations, it shall be
subrogated to the rights, if any, of the payees against the other Borrower
Guarantors with respect to such payment and shall have the rights of
contribution set forth below against the other Borrower Guarantors; provided,
 however, that such Borrower Guarantor shall not enforce its rights to any
payment by way of subrogation or by exercising its right of contribution until
all the Obligations, as the case may be, owing to the Lender, shall have been
finally paid in full and may not under applicable insolvency laws be required to
be repaid by the Lender.

 

14.7        Guaranteed Obligation and Contribution Payments.  Subject to all of
the Obligations owing to the Lender having been finally paid in full and not
subject to required repayment under applicable insolvency laws, each Borrower
Guarantor shall make, and agrees with each of the other Borrower Guarantors (and
the successors and assigns of such Borrower Guarantors) to make, payments in
respect of the Obligations of such Borrower Guarantor to which such other
Borrower Guarantors are subrogated or contribution payments to which such other
Borrower Guarantors are entitled, such that, taking into account all such
payments on account of subrogation or contribution rights.

 

(a)           Pro Rata Sharing.  Each Borrower Guarantor shall have paid to the
other Borrower Guarantors on account of such subrogation and contribution
rights, (A) all Obligations the benefit of which has been received by such
Borrower Guarantor or which relate to Obligations the benefit of which has been
received by such Borrower Guarantor or (B) if the aggregate of all such payments
by all Borrower Guarantors to all other Borrower Guarantors would exceed the
outstanding Obligations, such Borrower Guarantor’s pro rata share of the
outstanding Obligations, in accordance with the amount of the benefit received
by the Borrower Guarantor as described under subsection (A) hereinabove; and

 

(b)           Deficiency.  If there remain Obligations unpaid after application
of the payments referred to above, the deficiency shall be shared among the
Borrower Guarantors pro rata in proportion to their respective net worth on the
Closing Date of this Agreement.

 





49

 

--------------------------------------------------------------------------------

 

 

 

Section 15                   TRANSFERS AND ASSIGNMENTS.

 

15.1                        Successors and Assigns.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent Lender.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Section 15.2 and, to the extent expressly
contemplated hereby, the Affiliates of the Lender) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

 

15.2                        Assignment by Lender.  Lender may assign, negotiate,
pledge or otherwise hypothecate all or any portion of this Agreement or grant
participations herein, or in any of its rights and security hereunder,
including, without limitation, the Notes and, in case of such assignment,
Borrowers will accord full recognition thereto and agree that all rights and
remedies of Lender in connection with the interest so assigned shall be
enforceable against Borrowers by such assignee with the same force and effect
and to the same extent as the same would have been enforceable by Lender but for
such assignment. In connection with any such assignment, participation or other
transfer, Borrowers agree that Lender may deliver copies to any potential
participant or other transferee of all documents, instruments, financial
statements and other information from time to time furnished to Lender pursuant
hereto or in connection therewith.

 

15.3                        Pledge of Interests.  Lender may at any time pledge
or assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for Lender as a
party hereto.

 

15.4                        Taxes.

 

(a)                                 Taxes; Withholding; Indemnification of Taxes
Paid.  Any and all payments by the Borrowers hereunder, under the Notes or the
other Loan Documents shall be made, free and clear of and without deduction for
any and all present or future taxes, levies, imposts, deductions, charges or
withholdings imposed by any governmental entity, and all liabilities with
respect thereto, excluding, (i) in the case of Lender, taxes imposed on or
measured by its net income or overall gross receipts, and franchise taxes
imposed on it, by the jurisdiction under the Laws of which Lender, is organized,
is doing business or has a present or former connection, or any political
subdivision thereof, (ii) any United States withholding taxes payable with
respect to payments hereunder or under the Loan Documents under Laws (including
any statute, treaty or regulation) in effect on the Closing Date (or, in the
case of (a) a transferee of any rights of Lender, the date of the transfer and
(b) a successor Lender, the date of the appointment of Lender) applicable to
Lender, but not excluding any United States withholding tax payable with respect
to interest arising under a Loan Document as a result of any change in such Laws
occurring after the Closing Date (or the date of such transfer or the date of
such appointment of such successor Lender), (iii) any non-United States
withholding taxes imposed by the jurisdictions under the Laws of which Lender,
is organized, conducts business or has a present or former connection, or any
political subdivision thereof, in effect on the Closing Date (or, in the

 





50

 

--------------------------------------------------------------------------------

 

 

 

case of (a) a transferee of any rights of Lender, the date of the transfer and
(b) a successor Lender, the date of the appointment of Lender) applicable to
Lender, but not excluding any United States withholding tax payable with respect
to interest arising under a Loan Document as a result of any change in such Laws
occurring after the Closing Date (or the date of such transfer or the date of
such appointment of such successor Lender) and (iv) all liabilities, penalties. 
and interest with respect to any of the forgoing (all such non-excluded taxes,
levies, imposts, deductions, charges, withholdings and liabilities being
hereinafter referred to as “Taxes”).  If any Borrower shall be required by Law
to deduct any Taxes from or in respect of any sum payable hereunder or under the
Notes to the Lender: (i) the sum payable shall be increased as may be necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section) Lender, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) such
Borrower shall make such deductions and (iii) such Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable Law.  Each Borrower shall indemnify the Lender for
the full amount of such Taxes (including any Taxes on amounts payable under this
Section paid by the Lender and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto paid by Lender on the
account of any obligation of such Borrower hereunder or under any Loan Document,
and any penalties, interest and reasonable out-of-pocket expense arising
therefrom or with respect thereto, provided such written demand sets forth in
reasonable detail the basis and calculation of such amount.

 

(b)                                 Stamp Taxes.  Each Borrower agrees to pay,
and will indemnify the Lender for, any present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies which
arise from any payment made hereunder or under the Notes or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or the
Notes (hereinafter referred to as “Other Taxes”).

 

(c)                                  Refunds of Taxes.  If the Lender determines
that it has received a refund in respect of any Taxes or Other Taxes as to which
indemnification has been paid by any Borrower pursuant to this Section or with
respect to any Taxes that have been deducted and paid to a taxing authority
pursuant to this Section by such Borrower, it shall promptly remit such refund
(including any interest) to such Borrower, net of all out-of-pocket expenses of
the Lender; provided,  however, that such Borrower, upon the request of the
Lender, agrees promptly to return such refund (plus any interest) to such party
in the event such party is required to repay such refund to the relevant taxing
authority.  In addition, the Lender shall provide the Borrower Representative
with a copy of any notice of assessment from the relevant taxing authority
(deleting any confidential information contained therein).

 

(d)                                 Application of These Tax Provisions. 
Notwithstanding any provision contained herein to the contrary, any indemnity
with respect to taxes, levies, imposts, deductions, charges or withholdings
imposed by any governmental authority, or any liabilities with respect thereto,
shall be governed solely and exclusively by this Section.

 

15.5                        General Indemnity.  Each Borrower shall indemnify
and hold harmless the Lender, and the respective directors, officers, employees
and Affiliates thereof, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses and
disbursements of any kind or nature whatsoever including, without limitation,

 





51

 

--------------------------------------------------------------------------------

 

 

 

reasonable fees and disbursements of counsel and settlements costs, which may be
imposed on, incurred by, or asserted against the Lender, or the respective
directors, officers, employees and Affiliates thereof in connection with any
investigative, administrative or judicial proceeding by a third party (whether
the Lender is or is not designated as a party thereto) directly relating to or
arising out of: (x) this Agreement or any other Loan Document, (y) the
transactions contemplated thereby or any actual or proposed use of proceeds
hereunder, or (z) any Environmental Claims against such Borrower or any
Subsidiary thereof or any Environmental Claims against the Lender pursuant to
the transactions contemplated hereby or the exercise of any remedies hereunder;
except that neither the Lender, nor any such directors, officers, employees and
Affiliates thereof shall have the right to be indemnified hereunder for its own
gross negligence, willful misconduct or bad faith as determined by a court of
competent jurisdiction.

 

15.6                        Certificate for Indemnification.  Each demand by the
Lender for payment pursuant to this Section 15 shall be accompanied by a
certificate setting forth the reason for the payment, the amount to be paid, and
the computations and assumptions in determining the amount, which certificate
shall, absent manifest error, be presumed to be correct.  In determining the
amount of any such payment thereunder, the Lender may use reasonable averaging
and attribution methods, so long as such methods are set forth in the
certificate referred to in the preceding sentence.  The failure to give any such
notice shall not release or diminish any of the Borrowers’ obligations to pay
additional amounts pursuant to this Section 15 upon the subsequent receipt of
such notice.

 

Section 16                   GENERAL.

 

16.1                        Amendments and Waivers.  No amendment or waiver of
any provision of this Agreement or the Notes or any other Loan Document, nor
consent to any departure by any Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Lender and the
Borrowers; provided that the Borrowers may, with the written consent of the
Lender, supplement or amend the Disclosure Schedule (other than information
contained on Items 11.3(a), 11.3(c) and 11.3(d) thereon).

 

16.2                        Effective Agreement; Binding Effect.  This Agreement
shall become effective on the date and as of the time on and as of which (the
“Effective Date”): (x) the Borrowers, and the Lender shall have signed a copy
hereof (whether the same or different copies) and shall have delivered the same
to the Lender.  As of such time, this Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Lender and their respective successors and
assigns, except that no Borrower shall have any right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lender.

 

16.3                        Costs and Expenses.  Each Borrower agrees to pay on
demand all reasonable costs and expenses (a) of the Lender (including, without
limitation, the reasonable fees and out-of pocket expenses of counsel for the
Lender) in connection with the preparation, execution, delivery, administration,
modification, amendment, forbearance and waiver of this Agreement and the other
Loan Documents, and (b) of the Lender in connection with the enforcement of, the
exercise of remedies under, or the preservation of rights and remedies under
this Agreement or any of the other Loan Documents (including any collection,
bankruptcy or other enforcement

 





52

 

--------------------------------------------------------------------------------

 

 

 

proceedings arising with respect to the Borrowers, this Agreement, or any Event
of Default under this Agreement).

 

16.4                        Survival of Provisions.  All representations and
warranties made in or pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents.  The provisions of
Section 7 of this Agreement shall survive the payment of the Obligations and any
other Indebtedness owed by the Borrowers hereunder and the termination of this
Agreement (whether by acceleration or otherwise).

 

16.5                        Sharing of Information.  The Lender shall have the
right to furnish to its Affiliates, its accountants, its employees, its
officers, its directors, its legal counsel, potential participants, and to any
governmental agency having jurisdiction over the Lender information concerning
the business, financial condition, and property of the Borrowers, the amount of
the Loans hereunder, and the terms, conditions and other provisions applicable
to the respective parts thereof.

 

16.6                        Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the applicable interest rate, together
with all fees and charges that are treated as interest under applicable law as
provided for herein or in any other document executed in connection herewith, or
otherwise contracted for, charged, taken, received or reserved by any Lender
shall exceed the maximum lawful rate that may be contracted for, charged, taken,
received or reserved by -Lender in accordance with applicable law (the “Maximum
Lawful Rate”), then so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest and all such charges payable, contracted for, charged, taken,
received or reserved in respect of the Loans of the Lender to the Borrowers
shall be equal to the Maximum Lawful Rate.

 

16.7                        Limitation of Liability.  To the extent permitted by
applicable law, no claim may be made by Borrowers hereto against the Lender or
the Affiliates, directors, officers, employees, agents, attorneys and
consultants of Lender, for any special, indirect, consequential or punitive
damages in respect of any claim for breach of contract or any other theory of
liability arising out of or related to the transactions contemplated by this
Agreement, or any act, omission or event occurring in connection therewith. 
Each of the Borrowers hereto hereby waive, release and agree not to sue upon any
claim for any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

16.8                        Illegality.  If any provision in this Agreement or
any other Loan Document shall for any reason be or become illegal, void or
unenforceable, that illegality, voidness or unenforceability shall not affect
any other provision.

 

16.9                        Notices.  All notices, requests, demands and other
communications provided for hereunder shall be in writing and shall be given
solely: (a) by hand delivery or by overnight courier delivery service, with all
charges paid, (b) by facsimile transmission, if confirmed same day in writing by
first class mail, (c) by registered or certified mail, postage prepaid and
addressed to the parties, or (d) electronic mail.  For the purposes of this
Agreement, such notices shall be deemed to be given and received: (i) if by hand
or by overnight courier service, upon actual receipt, (ii) if by facsimile
transmission, upon receipt of machine-generated confirmation of such
transmission (and provided the above-stated written confirmation is sent),
(iii) if by

 





53

 

--------------------------------------------------------------------------------

 

 

 

registered or certified mail, upon the first to occur of actual receipt or the
expiration of 72 hours after deposit with the U.S.  Postal Service, or (iv) if
by electronic mail, when transmitted to an electronic email address (or by
another means of electronic delivery); provided,  however, that notices from the
Borrower Representative to the Lender shall not be effective until actually
received thereby.  Notices or other communications hereunder shall be addressed:
if to any Borrower or the Borrower Representative, at the address specified on
the signature pages of this Agreement with respect to such Borrower or the
Borrower Representative; if to the Lender, to the address specified on the
signature pages of this Agreement.

 

16.10                 Governing Law.  This Agreement and the other Loan
Documents and the respective rights and obligations of the parties hereto shall
be governed by and construed in accordance with the internal laws of the State
of Missouri (without giving effect to the conflict of laws rules thereof and
except to the extent perfection of the Lender’s security interests and Liens and
the effect thereof are otherwise governed pursuant to the UCC or the applicable
Law of any foreign jurisdiction).

 

16.11                 Entire Agreement.  This Agreement and the other Loan
Documents referred to in or otherwise contemplated by this Agreement set forth
the entire agreement of the parties as to the transactions contemplated by this
Agreement.

 

16.12                 Execution in Counterparts; Execution by Facsimile.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart hereof by facsimile
shall be effective as manual delivery of such counterpart; provided,  however,
that, each party hereto will promptly thereafter deliver counterpart originals
of such counterpart facsimiles delivered by or on behalf of such party.

 

16.13                 Amended and Restated Credit and Security Agreement.  This
Agreement amends, renews, restates and supersedes that certain Amended and
Restated Credit and Security Agreement dated October 30, 2007, by and among Mad
River, SNH Development, Inc., a Missouri corporation, L.B.O. Holding, Inc., a
Maine corporation, Mount Snow, Ltd., a Vermont corporation, Peak Resorts, Hidden
Valley Golf and Ski, Inc., a Missouri corporation, Snow Creek, Inc., a Missouri
corporation, Paoli Peaks, Inc., a Missouri corporation, Deltrecs, Inc., an Ohio
corporation, Brandywine, Boston Mills and JFBB (the “Existing Credit
Agreement”).

 

16.14                 Designation of Lead Lender. The Mount Snow Lender hereby
appoints and authorizes the EPT Ski Lender to take such action as agent on its
behalf and to exercise such powers under this Agreement as are delegated to the
Lender by the terms hereof, together with such powers as are reasonably
incidental thereto.  The Borrowers (including Mount Snow) acknowledge and
consent to such delegation of authority to the EPT Ski Lender and agree that any
notice given or action taken by the EPT Ski Lender in connection with the Mount
Snow Note shall be deemed notice given or action taken by the Mount Snow Lender.
Payments under the Mount Snow Note shall continue to be made to the Mount Snow
Lender in accordance with the terms of the Mount Snow Note.

 





54

 

--------------------------------------------------------------------------------

 

 

 

Section 17                   WAIVER OF JURY TRIAL.  BORROWERS WAIVE ANY RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS
(I) UNDER THIS AGREEMENT OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT WHICH MAY BE DELIVERED IN THE
FUTURE IN CONNECTION HEREWITH OR (II) ARISING FROM ANY BANKING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

Section 18                   THE FOLLOWING NOTICE IS PROVIDED PURSUANT TO
SECTION 432.047, R.S.MO.  AS USED IN THIS PARAGRAPH, “CREDITOR” MEANS LENDER,
AND “THIS WRITING” MEANS THIS AGREEMENT AND ALL OTHER LOAN DOCUMENTS:  ORAL OR
UNEXECUTED AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED
THAT IS IN ANY WAY RELATED TO THE LOAN AGREEMENT. TO PROTECT YOU (BORROWER(S))
AND US (CREDITOR) FROM MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE
REACH COVERING SUCH MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE
AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
AGREE IN WRITING TO MODIFY IT.

 

Section 19

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY MISSOURI STATE
COURT OR FEDERAL COURT OF THE UNITED STATES SITTING IN JACKSON COUNTY, MISSOURI,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH MISSOURI STATE
OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE NOTES OR ANY LOAN DOCUMENT IN THE COURTS OF ANY
JURISDICTION.

 

EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO,

 





55

 

--------------------------------------------------------------------------------

 

 

 

ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR ANY OTHER LOAN DOCUMENT IN ANY OHIO STATE OR FEDERAL COURT SITTING IN
MISSOURI.  EACH OF THE PARTIES HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.  THE PARTIES CONFIRM THAT THE
FOREGOING WAIVERS ARE INFORMED AND FREELY MADE.

 

[Remainder of page intentionally left blank]

 

56

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers or agents thereunto duly authorized, as of the date
first above written.

 

BORROWERS:

 

 

 

 

 

 

PEAK RESORTS, INC.

 

JFBB SKI AREAS, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

BOSTON MILLS SKI RESORT, INC.

 

BRANDYWINE SKI RESORT, INC.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

DELTRECS, INC.

 

MOUNT SNOW, LTD.

 

 

 

By:

/s/ Stephen J. Mueller

 

By:

/s/ Stephen J. Mueller

Stephen J. Mueller, Vice President

 

Stephen J. Mueller, Vice President

 

 

 

SYCAMORE LAKE, INC.

 

 

 

 

 

By:

/s/ Stephen J. Mueller

 

 

Stephen J. Mueller, Vice President

 

 

 

 

Borrowers’ Address for Notices:

 

c/o Peak Resorts, Inc. as Borrower

Representative 17409 Hidden Valley Drive

Eureka, MO 63025

Attn: Stephen J. Mueller

Telecopy: (636) 938-6936

E-mail: smueller@skihv.com

 





S-1

 

--------------------------------------------------------------------------------

 

 

 

LENDER:

 

 

 

 

 

 

EPT SKI PROPERTIES, INC.

 

EPT MOUNT SNOW, INC.

 

 

 

By:

/s/ Gregory K. Silvers

 

By:

/s/ Gregory K. Silvers

Gregory K. Silvers, Vice President

 

Gregory K. Silvers, Vice President

 

 

 

 

 

 

 

Lender’s Address for Notices and Payments:

 

c/o EPR Properties

909 Walnut Street, Suite 200

Kansas City, Missouri 64106

 

S-2

 

--------------------------------------------------------------------------------

 

 

 

ANNEX I

 

to

 

CREDIT AND SECURITY AGREEMENT

 

DEFINITIONS

 

As used in this Agreement and all other Loan Documents, the following Uniform
Commercial Code terms shall have the meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined) ascribed
to such terms in the UCC: “Account”,  “Account Debtor”,  “Certificated
Security”,  “Chattel Paper”,  “Deposit Account”,  “Document”,  “Commodity
Account”,  “Commodity Contract”,  “Commodity Customer”,  “Commodity
Intermediary”,  “Control”,  “Entitlement Holder”,  “Entitlement Order”,
 “Equipment”,  “Financial Asset”,  “Fixture”,  “General Intangible”,
 “Instrument”,  “Inventory”,  “Issuer”,  “Investment Property”,  “Record”,
 “Proceeds”,  “Sale”,  “Secured Party”,  “Securities Account”,  “Securities
Act”,  “Securities Intermediary”,  “Security”,  “Security Agreement”,  “Security
Certificate”,  “Security Entitlement”,  “Security Interest”, and “Uncertificated
Security”.

 

As used in this Agreement and all other Loan Documents, the following terms
shall have the meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined) set forth below:

 

“Accumulated Funding Deficiency” has the meaning ascribed thereto in
Section 302(a)(2) of ERISA.

 

“Additional Pledged Collateral” means all shares of, limited and/or general
partnership interest in, and limited liability company interests in, and all
securities convertible into, and warrants, options and other rights to purchase
or otherwise acquire, stock of, either (i) any Person that, after the Closing
Date of this Agreement, as a result of any occurrence, becomes a Subsidiary of
any Borrower, or (ii) any issuer of Pledged Stock, any Partnership or any LLC
that are acquired by any Borrower after the Closing Date; all certificates or
other instruments representing any of the foregoing; all Security Entitlements
of any Borrower in respect of any of the foregoing; all additional Indebtedness
from time to time owed to any Borrower by any obligor on the Pledged Notes and
the instruments evidencing such indebtedness; and all interest, cash,
instruments and other property or Proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of the foregoing.  Additional Pledged Collateral may be General Intangibles or
Investment Property.

 

“Affiliate” means, with respect to a specified Person, any other Person:
(a) which directly or indirectly through one or more intermediaries controls, or
is controlled by, or is under common control with such Person (“control” meaning
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise), (b) which
beneficially owns or holds with power to vote ten percent (10%) or more of any
class of the Voting Stock or similar interest of such Person, (c) ten percent
(10%) or more of the Voting Stock or similar

 





Annex II - 1

 

--------------------------------------------------------------------------------

 

 

 

interest of which other Person is beneficially owned or held by such Person, or
(d) who is an executive officer or director of such Person or of such other
Person.

 

“Agreement” means this Master Credit and Security Agreement and any amendment,
supplement or modification, if any, to this Master Credit and Security
Agreement.

 

“Annual Additional Payment” shall have the meaning given in Section 6.3 hereof.

 

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224, the USA Patriot Act, the Laws
comprising or implementing the Bank Secrecy Act, and the laws administered by
the United States Treasury Department’s Office of Foreign Asset Control (as any
of the foregoing laws may from time to time be amended, renewed, extended, or
replaced).

 

“Base Gross Assets” means the quotient of the Consolidated EBITDAR of Borrowers
and their consolidated Subsidiaries for the 12 month period prior to the
Effective Date, divided by 12.5%.

 

“Blocked Person” shall have the meaning assigned to such term in Section 10.20
hereof.

 

“Borrower Guaranteed Obligations” has the meaning set forth in Section 14.1.

 

“Borrower Guarantor” means any Borrower with respect to the Obligations owing to
the Lender by the other Borrowers.

 

“Borrower Guaranty” means the joint and several obligation of each Borrower
Guarantor to pay the Obligations of the other Borrowers pursuant to Section 14
of this Agreement.

 

“Borrower Representative” means Peak Resorts.

 

“Borrowers” means, collectively, Peak Resorts, Deltrecs, JFBB, Mount Snow,
Sycamore Lake, Brandywine, Boston Mills and each Additional Borrower, and
“Borrower” means each of the foregoing Borrowers, individually.

 

“Boston Mills” means Boston Mills Ski Resort, Inc., an Ohio corporation.

 

“Brandywine” means Brandywine Ski Resort, Inc., an Ohio corporation.

 

“Brandywine/Boston Mills Note” means the Amended and Restated Promissory Note of
even date herewith with a face amount of $23,293,296.00 from Peak Resorts,
Deltrecs, Brandywine, and Boston Mills, as co-borrowers, to the EPT Ski Lender,
and all amendments, restatements, modifications and replacements thereof.

 

“Business Day” means a day of the year on which the Lender is not required or
authorized to close in the city in which the applicable Payment Office of the
Lender is located.

 





Annex II - 2

 

--------------------------------------------------------------------------------

 

 

 

“Capitalized Leases” means, in respect of any Person, any lease of property
imposing obligations on such Person, as lessee of such property, which are
required in accordance with GAAP to be capitalized on a balance sheet of such
Person.

 

“Cash Collateral Account” has the meaning specified in Section 5.3 of this
Agreement.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act, as amended, 42 U.S.C. §§ 9601 et seq.

 

“Change of Control” means an event or series of events (occurring for whatever
reason) following which:

 

(a)                                 within two (2) years after the Effective
Date, so long as the Key Shareholders are employed by any Borrower in any
capacity, the Key Shareholders shall cease to directly or indirectly, own
beneficially and control less than 50% of the outstanding shares of Voting Stock
of Peak Resorts that they own as of the Effective Date; or

 

(b)                                 Peak Resorts shall, directly or indirectly,
own beneficially and control less than all of the outstanding shares of Voting
Stock of the other Borrowers.

 

“Charter Documents” means, as to any Person (other than a natural person), the
charter, certificate or articles of incorporation, by-laws, regulations, general
or limited partnership agreement, certificate of limited partnership,
certificate of formation, operating agreement, or other similar organizational
or governing documents of such Person.

 

“Closing Date” means the date and the time as of which the Loans are advanced
under this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all assets of the Borrowers, consisting of both real property
and personal property, in which a security interest or Lien is granted to the
Lender pursuant to Section 8.1 hereof or any other Loan Document to secure
repayment of the Obligations and all other property of the Borrowers in which a
Lien is granted to the Lender to secure repayment of the Obligations, including
the Properties.

 

“Collections” means all payments to a Person from Account Debtors in respect of
Accounts, Chattel Paper, and General Intangibles owing to such Person.

 

“Consolidated Amortization Expense” means, with respect to a Person, for any
period, all amortization expenses with respect to the General Intangibles of
such Person and its consolidated Subsidiaries during such period, as determined
on a consolidated basis in accordance with GAAP.

 

“Consolidated Depreciation Expense” means, with respect to a Person, for any
period, all depreciation expenses of such Person and its consolidated
Subsidiaries during such period, as determined on a consolidated basis in
accordance with GAAP.

 





Annex II - 3

 

--------------------------------------------------------------------------------

 

 

 

“Consolidated EBIT” means, with respect to a Person, for any period,
(a) Consolidated Net Income of such Person and its consolidated Subsidiaries for
such period; plus (b) the sum (without duplication) of the amounts taken into
account for such period in determining such Consolidated Net Income of
(i) Consolidated Interest Expense of such Person and its consolidated
Subsidiaries for such period, (ii) Consolidated Income Tax Expense of such
Person and its consolidated Subsidiaries for such period, (iii) amortization or
write-off of deferred financing costs of such Person and its consolidated
Subsidiaries for such period, and (iv) extraordinary and other non-recurring
non-cash losses and charges for such period; less (c) (A) net gains on sales of
assets (other than sales of Inventory in the ordinary course of business of such
Person or its consolidated Subsidiaries) and (B) other extraordinary gains and
other non-recurring non-cash gains; all as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated EBITDA” means, with respect to a Person, for any period,
(a) Consolidated EBIT of such Person and its consolidated Subsidiaries for such
period; plus (b) the sum (without duplication) of the amounts taken into account
for such period in determining such Consolidated EBIT of (i) Consolidated
Depreciation Expense of such Person and its consolidated Subsidiaries for such
period and (ii) Consolidated Amortization Expense with respect to of such Person
and its consolidated Subsidiaries for such period, all as determined on a
consolidated basis in accordance with GAAP.

 

“Consolidated EBITDAR” means, with respect to a Person, for any period,
(a) Consolidated EBITA of such Person and its consolidated Subsidiaries for such
period; plus (b) the amount taken into account for such period in determining
such Consolidated EBITA for rent expense with respect to such Person and its
consolidated Subsidiaries for such period, all as determined on a consolidated
basis in accordance with GAAP.

 

“Consolidated Fixed Charge Coverage Ratio” means, with respect to a Person, for
any Testing Period, the ratio of: (a) the sum of, without duplication, for such
Testing Period, (i) the Consolidated EBITDA of such Person and its consolidated
Subsidiaries, plus (ii) lease payments by the Borrowers under the Mad River
Lease, and (b) the sum of, without duplication, for such Testing Period, (i) the
Consolidated Interest Expense of such Person and its consolidated Subsidiaries,
plus (ii) all scheduled principal payments (excluding any mandatory prepayments
of Indebtedness) of such Person and its consolidated Subsidiaries made during
such Testing Period on Indebtedness for Borrowed Money, as determined on a
consolidated basis in accordance with GAAP, plus (iii) payments under
Capitalized Leases, plus (iv) Capital Expenditures not funded by a Loan, plus
(v) Distributions paid in cash, plus (vi) Consolidated Income Tax Expense.

 

“Consolidated Income Tax Expense” means, with respect to a Person, for any
period, all taxes (based on the net income of such Person and its consolidated
Subsidiaries) paid in cash or accrued during such period (including, without
limitation, any penalties and interest with respect thereto and net of any tax
refunds received during such period), all as determined on a consolidated basis
in accordance with GAAP.

 

“Consolidated Interest Expense” means, with respect to a Person, for any period,
(a) the amount of interest expense of such Person and its consolidated
Subsidiaries during such period paid in cash or accrued during such period, all
as determined on a consolidated basis in

 





Annex II - 4

 

--------------------------------------------------------------------------------

 

 

 

accordance with GAAP, plus (b) the interest payment portion of any Capitalized
Lease rental payment of such Person and its consolidated Subsidiaries paid in
cash or accrued during such period, all as determined on a consolidated basis in
accordance with GAAP.

 

“Consolidated Net Income” means, with respect to a Person, for any period, the
net income (or loss) of such Person and its consolidated Subsidiaries for such
period (after taxes and extraordinary items) taken as a single accounting period
determined on a consolidated basis in conformity with GAAP; provided, however,
that there shall be excluded from Consolidated Net Income of the Borrower and
its consolidated Subsidiaries: (i) the income, (or loss) of any entity (other
than the consolidated Subsidiaries of the Borrower) in which the Borrower or any
such consolidated Subsidiaries has a joint interest, except to the extent of the
amount of dividends or other distributions actually paid to the Borrower or any
of its consolidated Subsidiaries during such period, and (ii) the income of any
Subsidiary of the Borrower or any of its consolidated Subsidiaries to the extent
that the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary.

 

“Control Election” has the meaning specified in Section 5.3 of this Agreement.

 

“Debt Service Reserve Agreement” means that certain Master Debt Service Reserve
and Security Agreement of even date herewith among Borrowers and Lender.

 

“Default under ERISA” means: (a) the occurrence or existence of a material
Accumulated Funding Deficiency in respect of any Employee Benefit Plan within
the scope of Section 302(a) of ERlSA, or (b) any failure by any Borrower or any
Subsidiary to make a full and timely payment of premiums required by
Section 4001 of ERlSA in respect of any Employee Benefit Plan, or (c) the
occurrence or existence of any material liability under Section 4062, 4063,
4064, 4069, 4201, 4217 or 4243 of ERlSA in respect of any Employee Benefit Plan,
or (d) the occurrence or existence of any material breach of any other law or
regulation in respect of any such Employee Benefit Plan, or (e) the institution
or existence of any action for the forcible termination of any such Employee
Benefit Plan which is within the scope of Section 4001(a)(3) or (15) of ERlSA.

 

“Deltrecs” means Deltrecs, Inc., an Ohio corporation.

 

“Disclosure Schedule” means the schedule which is attached hereto as Annex II
and is incorporated into this Agreement, as the same may amended from time to
time with the consent of the Lender to the extent permitted by Section 16.1.

 

“Distribution” means a payment made, liability incurred or other consideration
(other than any stock dividend or stock split payable solely in capital stock of
the Borrower) given by a Borrower for the purchase, acquisition, redemption or
retirement of any capital stock (whether added to treasury or otherwise) of such
Borrower or as a dividend, return of capital or other distribution in respect of
the capital stock of such Borrower.

 

“Dollars” and the sign “$” each means lawful money of the United States.

 





Annex II - 5

 

--------------------------------------------------------------------------------

 

 

 

“Domestic Subsidiary” means any Subsidiary of Peak Resorts organized under the
laws of any state of the United States or the District of Columbia.

 

“EB-5 Indebtedness” means Indebtedness incurred by a Person for the development
of real property owned by such Person or its Subsidiaries under the EB-5
immigrant investor program administered pursuant to the United States
Immigration Act of 1990.

 

“Effective Date” has the meaning specified in Section 16.2 of this Agreement.

 

“Employee Benefit Plan” means an “employee benefit plan” as defined in Section 3
of ERISA of any Borrower or any of its ERISA Affiliates or any “multiemployer
plan” as defined in Section 4001(a)(3) of ERISA or any “pension plan” as defined
in Section 3(2) of ERISA or any “welfare plan” as defined in Section 3(1) of
ERISA.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, complaints, liens, notices of
non-compliance, investigations, proceedings alleging non-compliance with or
liabilities under any Environmental Law or any Environmental Permit, instituted
by any Person, including, without limitation, (a) by governmental or regulatory
authorities for enforcement, cleanup, removal, response, remedial or other
actions or damages pursuant to any applicable Environmental Law or (b) by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to health or the environment.

 

“Environmental Laws” means any applicable federal, state or local law,
regulation, ordinance, or order pertaining to the protection of the environment,
including (but not limited to) applicable provision of CERCLA, RCRA, the
Hazardous Materials Transportation Act, 49 USC §§ 1801 et seq., the Federal
Water Pollution Control Act (33 USC §§ 1251 et seq.), the Toxic Substances
Control Act (15 USC §§ 2601 et seq.) and the Occupational Safety and Health Act
(29 USC §§ 651 et seq.), and all similar state, regional or local laws,
treaties, regulations, statutes or ordinances, common law, civil laws, or any
case precedents, rulings, requirements, directives or requests having the force
of law of any foreign or domestic governmental authority, agency or tribunal,
and all foreign equivalents thereof, as the same have been or hereafter may be
amended, and any and all analogous future laws, treaties, regulations, statutes
or ordinances, common law, civil laws, or any case precedents, rulings,
requirements, directives or requests having the force of law of any foreign or
domestic governmental authority, agency and which govern: (a) the existence,
cleanup and/or remedy of contamination on property; (b) the emission or
discharge of Hazardous Materials into the environment; (c) the control of
hazardous wastes; (d) the use, generation, transport, treatment, storage,
disposal, removal or recovery of Hazardous Materials; or (e) the maintenance and
development of wetlands.

 

“Environmental Permits” means all permits, approvals, certificates,
notifications, identification numbers, licenses and other authorizations
required under any applicable Environmental Laws or necessary for the conduct of
business.

 

“EPT Ski Lender” means EPT Ski Properties, Inc., a Delaware corporation, which
is the Lender under the Brandywine/Boston Mills Note, the JFBB Note, and the
Sycamore Note.

 





Annex II - 6

 

--------------------------------------------------------------------------------

 

 

 

“ERISA” means the Employee Retirement Income Security Act of 1974 (public Law
93-406), as amended, and in the event of any amendment affecting any
Section thereof referred to in this Agreement, that reference shall be a
reference to that Section as amended, supplemented, replaced or otherwise
modified.

 

“ERISA Affiliate” means, with respect to any Person, any other Person that is
under common control with such Person within the meaning of Section 4001(a)(l4)
of ERISA, or is a member of a group which includes such Person and which is
treated as a single employer under Sections 414(b) or (c) of the Code. In
addition, for provisions of this Agreement that relate to Section 412 of the
Code, the term “ERISA Affiliate” of any Person shall mean any other Person
aggregated with such Person under Sections 414(b), (c), (m) or (o) of the Code.

 

“ERISA Regulator” means any governmental agency (such as the Department of
Labor, the IRS and the Pension Benefit Guaranty Corporation) having any
regulatory authority over any Employee Benefit Plan.

 

“Event of Default” has the meaning specified in Section 12 of this Agreement.

 

“Excluded Indebtedness” means any Indebtedness of a Peak Resorts Subsidiary with
respect to which each of the following conditions is satisfied: (a) the assets
of such Subsidiary are not a part of the Collateral, (b) the Indebtedness of
such Subsidiary is non-recourse to any Borrower (other than certain recourse
carve-outs for fraud, waste and similar “bad-boy” actions), and (c) Peak Resorts
and Lender shall have received a non-consolidation opinion with respect to such
Subsidiary from legal counsel and in form approved by Lender in Lender’s
reasonable discretion, that if such Subsidiary were to become insolvent, neither
the Borrowers, nor any of Borrowers’ other Subsidiaries or their assets or
liabilities, would be substantively consolidated with those of such Subsidiary.

 

“Executive Order No. 13224” means the Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001, as the same has been or hereafter may be
renewed, extended, amended or replaced.

 

“Existing Credit Agreement” shall have the meaning given in Section 16.13

 

“Financial Impairment” means, in respect of a Person, the distressed economic
condition of such Person manifested by anyone or more of the following events:

 

(a)                                 the discontinuation of the business of such
Person;

 

(b)                                 such Person generally ceases or is generally
unable or admits in writing its inability, generally, to make timely payment
upon such Person’s debts, obligations, or liabilities as they mature or come
due;

 

(c)                                  the assignment by such Person for the
benefit of creditors;

 

(d)                                 the voluntary institution by such Person of,
or the consent granted by such Person to the involuntary institution of (whether
by petition, complaint, application, default, answer (including, without
limitation, an answer or any other permissible or required responsive

 





Annex II - 7

 

--------------------------------------------------------------------------------

 

 

 

pleading admitting: (i) the jurisdiction of the forum or (ii) any material
allegations of the petition, complaint, application, or other writing to which
such answer serves as a responsive pleading thereto), or otherwise) of any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
dissolution, liquidation, receivership, trusteeship, or similar proceeding
pursuant to or purporting to be pursuant to any bankruptcy, insolvency,
reorganization, arrangement, readjustment of debt, dissolution, liquidation,
receivership, trusteeship, or similar law of any jurisdiction;

 

(e)                                  the voluntary application by such Person
for or consent granted by such Person to the involuntary appointment of any
receiver, trustee, or similar officer (i) for such Person or (ii) of or for all
or any substantial part of such Person’s property; or

 

(f)                                   the commencement or filing against such
Person, without such Person’s application, approval or consent, of an
involuntary proceeding or an involuntary petition seeking: (a) liquidation,
reorganization or other relief in respect of such Person, its debts or all or a
substantial part of its assets under any federal, state or foreign bankruptcy,
insolvency, receivership, or similar law now or hereafter in effect or (b) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Person or for a substantial part of its assets, and,
in any such case, either (i) such proceeding or petition shall continue
undismissed for thirty (30) days or (ii) an order or decree approving or
ordering any of the foregoing shall be entered; or

 

(g)                                  in the case of such Person which is an
Account obligor, any judgment, writ, warrant of attachment, execution, or
similar process is issued or levied against all or any substantial part of such
Person’s property and such judgment, writ, warrant of attachment, execution, or
similar process is not released, vacated, or fully bonded within thirty (30)
days after it is issued, levied or rendered.

 

“Financial Projections” has the meaning specified in Section 10.14 of this
Agreement.

 

“Fiscal Quarter” means any of the four consecutive three-month fiscal accounting
periods collectively forming a Fiscal Year of a Person.

 

“Fiscal Year” means a Person’s regular annual accounting period for federal
income tax purposes.

 

“GAAP” means generally accepted accounting principles, consistently applied;
provided, however, if there shall occur any change in accounting principals from
GAAP as in effect on the Closing Date, then the Borrowers and the Lender shall
make adjustments to such financial covenants as are determined in good faith to
be appropriate to reflect such changes so that the criteria for evaluating the
financial condition and operations of the Borrowers shall be the same after such
changes as if such changes had not been made.

 

“Gross Assets” means the greater of (a) the Base Gross Assets, or (b) the
quotient of the Consolidated EBITDAR of Borrowers and their consolidated
Subsidiaries for the 12 month period prior to the date of determination, divided
by 12.5%, plus the Mount Snow Development Land Value, plus the value of any
permanent real property improvements performed on the

 





Annex II - 8

 

--------------------------------------------------------------------------------

 

 

 

Mount Snow Development Land by Mount Snow or its consolidated Subsidiaries,
based on the dollar amount actually invested in such improvements by Mount Snow
or its consolidated Subsidiaries, plus any acquired assets, based on the dollar
amount actually invested, in any Person until such time as Peak has owned and
recorded earning of the acquired asset for a full fiscal year in its
consolidated financial statements.

 

“Gross Receipts” shall have the meaning given in Section 6.5 of this Agreement.

 

“Guarantor” shall mean collectively, (a) Peak Resorts, Mad River, SNH
Development, Inc., Hidden Valley Golf and Ski, Inc., Snow Creek, Inc., Paoli
Peaks, Inc., L.B.O. Holding, Inc., Mount Snow, Deltrecs, Brandywine, Boston
Mills, JFBB, (b) all other current Subsidiaries of Peak Resorts other than the
Liquor Subsidiaries and those Subsidiaries of Mount Snow that were formed for
the sole purpose of incurring EB-5 Indebtedness, and (c) subject to
Section11.3(n), all future Subsidiaries of Peak Resorts and its successors in
interest.

 

“Guaranty” shall mean that certain Guaranty of even date herewith to be executed
by the Guarantors in favor of Lender, guarantying payment of the Loans and
performance of all the Obligations.

 

“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligation of such Person guaranteeing any Indebtedness (“Primary
Indebtedness”) of any other Person (the ‘primary obligor’) in any manner,
whether directly or indirectly, including, without limitation, any obligation of
such Person, whether contingent or not contingent, (a) to purchase any such
Primary Indebtedness or any property constituting direct or indirect security
therefor, (b) to advance or supply funds (i) for the purchase or payment of any
such Primary Indebtedness or (ii) to maintain working capital or equity capital
of the primary obligor or otherwise maintain the net worth or solvency of the
primary obligor, (c) to purchase property, securities or services primarily for
the purpose of assuring the owner of any such Primary Indebtedness of the
ability of the primary obligor to make payment of such Primary Indebtedness, or
(d) otherwise to assure or hold harmless the owner of such Primary Indebtedness
against loss in respect thereof; provided, however, that the term “Guaranty
Obligations” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the Primary Indebtedness in respect of which such Guaranty Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith.

 

“Hazardous Material” means and includes: (a) any asbestos or other material
composed of or containing asbestos which is, or may become, even if properly
managed, friable, (b) petroleum and any petroleum product, including crude oil
or any fraction thereof, and natural gas or synthetic natural gas liquids or
mixtures thereof, or (c) any hazardous or toxic waste, substance or material
defined as such in (or for purposes of) CERCLA or RCRA, any so-called
“Superfund” or “Superlien” law, or any other applicable Environmental Laws.

 

“Improvements” shall have the meaning given in Section 10.24 of this Agreement.

 





Annex II - 9

 

--------------------------------------------------------------------------------

 

 

 

“Indebtedness” means, with respect to any Person, without duplication,
(a) Indebtedness for Borrowed Money (including EB-5 Indebtedness),
(b) obligations to pay the deferred purchase price of property or services
(other than accrued liabilities incurred in the ordinary course of business),
(c) Capital Expenditures or other obligations as lessee under leases which shall
have been or should be, in accordance with GAAP, recorded as capital leases,
(d) all obligations of such Person as an account party in respect of letters of
credit or banker’s acceptances, (e) liabilities in respect of unfunded vested
benefits under plans covered by Title IV of ERISA, (f) obligations secured by
any Lien on the properties or assets of the Person, (g) Guaranty Obligations of
such Person in respect of currency or interest rate swap or comparable
transactions, (h) long-term operating lease obligations, and (i) obligations
under direct or indirect guaranties in respect of, and obligations (contingent
or otherwise) to purchase or otherwise acquire, or otherwise to assure a
creditor against loss in respect of, indebtedness or obligations of others of
the kinds referred to in clauses (a) through (h) above.  Notwithstanding the
foregoing, Excluded Indebtedness of a Peak Resorts Subsidiary shall not be
included as part of the Indebtedness of Peak Resorts or the other Borrowers.

 

“Indebtedness for Borrowed Money” means, with respect to any Person, without
duplication, all obligations of such Person for money borrowed including,
without limitation, all notes payable, drafts accepted representing extensions
of credit, obligations evidenced by bonds, debentures, notes or other similar
instruments, and obligations upon which interest charges are customarily paid or
discounted, and all Guaranties of such obligations.

 

“Intellectual Property” means all inventions, designs, patents, and applications
therefor, trademarks, service marks, trade names, and registrations and
applications therefor, copyrights, any registrations therefor, and any licenses
thereof, whether now owned or existing or hereafter arising or acquired.

 

“IRS” means the Internal Revenue Service of the United States.

 

“Jack Frost & Big Boulder Properties” shall mean the property covered by the
JFBB Mortgages described in Section 3.1(b) of this Agreement.

 

“JFBB” means JFBB Ski Areas, Inc., a Missouri corporation.

 

“JFBB Note” means the Amended and Restated Promissory Note of even date herewith
with a face amount of $14,268,496.00 from Peak Resorts and JFBB, as
co-borrowers, to the EPT Ski Lender, and all amendments, restatements,
modifications and replacements thereof.

 

“Key Shareholders” shall mean Timothy D. Boyd, Richard Deutsch and Stephen J.
Mueller, any trust created or controlled by such individuals, the spouse or
children of such individuals, and any trust created or controlled by any such
spouse or child.

 

“Law” means any law, treaty, regulation, statute or ordinance, common law, civil
law, or any case precedent, ruling, requirement, directive or request having the
force of law of any foreign or domestic governmental authority, agency or
tribunal.

 





Annex II - 10

 

--------------------------------------------------------------------------------

 

 

 

“Lender” means, collectively, the EPT Ski Lender and the Mount Snow Lender, and
each of them individually, as the context may require.

 

“Leverage Ratio” means, on any date, the ratio (expressed as a percentage) of
(1) Indebtedness on such date, to (2) Gross Assets for the four fiscal quarters
ending on such date.

 

“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, mortgage lien, right of way or other encumbrance on title to real
property.

 

“Liquor Subsidiaries” means JFBB LQ, Inc., a Pennsylvania corporation, BBJF
LQ, Inc., a Pennsylvania corporation, or Boulder View Tavern, Inc., a
Pennsylvania corporation, and any other Subsidiary of Peak Resorts formed under
the laws of the State of Pennsylvania for the sole purpose of holding liquor
licenses.

 

“LLC” means each limited liability company in which any Borrower has an
interest, including those set forth on Item 9.9 of the Disclosure Schedule.

 

“LLC Agreement” means each operating agreement governing an LLC, as each such
agreement has heretofore been and may hereafter be amended, restated,
supplemented or otherwise modified.

 

“Loans” means, collectively, the following loans: (a) term loan in the amount of
[$23,293,296.00] from Lender to Peak Resorts, Brandywine, and Boston Mills, as
co-borrowers, evidenced by the Boston Mills/Brandywine Note; (b) term loan in
the amount of [$14,268,496.00] from Lender to Peak Resorts and JFBB, as
co-borrowers, evidenced by the JFBB Note; (c) term loan in the amount of
[$51,050,000.00] from Lender to Peak Resorts and Mount Snow, as co-borrowers,
evidenced by the Mount Snow Note; and (d) term loan in the amount of
[$4,550,000.00] from Lender to Peak Resorts and Sycamore Lake, as co-borrowers,
evidenced by the Sycamore Note.

 

“Loan Account” has the meaning set forth in Section 4.1 of this Agreement.

 

“Loan Documents” means this Agreement, any note, mortgage, deed of trust,
security agreement, pledge, guaranty or other lien instrument, any fee letter,
reimbursement agreement, financial statement, audit report, environmental audit,
notice, request of loan, cash management agreement, officer’s certificate or
other writing of any kind which is now or hereafter required to be delivered by
or on behalf of a Borrower to Lender (or any of its respective Affiliates) in
connection with this Agreement, including, without limitation, the Notes and all
other documents set forth in Section 3.

 

“Loan Year” shall have the meaning given in Section 6.3 of this Agreement.

 

“Lockbox” means any post office box rented by and in the name of a Borrower and
as to which, after the Lender’s Control Election during an Event of Default
which is continuing, as to which the Lender has exclusive access pursuant to the
requirements of this Agreement.

 





Annex II - 11

 

--------------------------------------------------------------------------------

 

 

 

“Mad River” means Mad River Mountain, Inc., a Missouri corporation, and a
Subsidiary of Peak Resorts.

 

“Mad River Lease” means the Lease Agreement, dated as of November 17, 2005, by
and between EPT Mad River, Inc., a Missouri corporation and Mad River, as
amended by that certain First Amendment to Lease Agreement dated June 30, 2006
and as further modified by that certain Second Amendment to Lease Agreement of
even date herewith.

 

“Material Adverse Effect” means: (a) a material adverse effect on the business,
properties, operations, condition (financial or otherwise) or prospects of any
Borrower, or a material adverse effect on the business, properties, operations,
condition (financial or otherwise) or prospects of the Borrowers taken as a
whole, (b) an impairment of a material portion of the Collateral, (c) a material
impairment of any Borrower’s ability to perform in any respect its obligations
under the Loan Documents or to repay the Obligations, (d) a material impairment
to the Lender’s security interest and Lien on the Collateral or the priority
thereof, or (e) a material adverse effect on the legality, validity or
enforceability of this Agreement, the other Loan Documents or any Lien created
hereby or thereby. In determining whether any individual event would result in a
Material Adverse Effect, notwithstanding that such event does not of itself have
such effect, a Material Adverse Effect shall be deemed to have occurred if the
cumulative effect of such event and all other then existing events would result
in a Material Adverse Effect.

 

“Material Business Agreement” means each agreement or contract (not including
Material License Agreements) of any Borrower or any Subsidiary thereof (other
than any agreement that by its terms may be terminated upon sixty (60) days
notice or less by such Borrower or such Subsidiary) which: (a) involves
consideration to such Person of Two Hundred Thousand Dollars ($200,000) or more
in any year, (b) involves consideration by such Person of Two Hundred Thousand
Dollars ($200,000) or more in any year, (c) imposes financial obligations on
such Person of Two Hundred Thousand Dollars ($200,000) or more in any year, (d)
involves such Borrower’s leasing as lessee any real property under any operating
or Capitalized Lease, or (e) the termination of which could reasonably be
expected to result in a Material Adverse Effect.

 

“Material License Agreement” means each license agreement of any Borrower in
respect of Third Party Intellectual Property set forth on the Disclosure
Schedule as being a license agreement the termination of which could reasonably
be expected to result in a Material Adverse Effect.

 

“Material Recovery Deferred Amount” means, with respect to any Net Proceeds of
any Material Recovery Event, the portion of such Net Proceeds intended to be
used to rebuild or restore the affected property or to acquire replacement
assets useful in the business of any Borrower and any of its Subsidiaries, as
set forth in the applicable Material Recovery Notice, minus the amount of such
Net Proceeds used or committed to be used therefor pursuant to a contractual
obligation entered into prior to the Material Recovery Prepayment Date; provided
that such amount shall not exceed $100,000 for any single Material Recovery
Event or $500,000 in the aggregate in any calendar year.

 





Annex II - 12

 

--------------------------------------------------------------------------------

 

 

 

“Material Recovery Event” means (i) any casualty loss in respect of assets of
any Borrower covered by casualty insurance, (ii) any compulsory transfer or
taking under threat of compulsory transfer of any asset of any Borrower by any
agency, department, authority, commission, board, instrumentality or political
subdivision of the United States, any state or municipal government and (iii)
any recovery in good funds by such Borrower by reason of a nonappealable
judgment against any other Person to the full extent thereof.

 

“Material Recovery Notice” has the meaning set forth in Section 9.10 of this
Agreement.

 

“Material Recovery Prepayment Date” means, with respect to any Net Proceeds of
any Material Recovery Event, the earlier of (a) the date occurring one hundred
eighty (180) days after such Material Recovery Event and (b) the date that is
five (5) Business Days after the date on which the Borrower Representative shall
have notified the Lender of the applicable Borrower’s determination not to
rebuild or restore the affected property or to acquire replacement assets useful
in the business or such Borrower or any of its Subsidiaries with all or any
portion of the relevant Material Recovery Deferred Amount for such Net Proceeds.

 

“Maximum Lawful Rate” has the meaning specified in Section 16.6 of this
Agreement.

 

“Mount Snow” means Mount Snow, Ltd., a Vermont corporation.

 

“Mount Snow Development Land Value” means the appraised value of the Development
Land (as defined in the Post-Closing Agreement) as approved by Lender in
accordance with the Development Land release process contemplated in the
Post-Closing Agreement.

 

“Mount Snow Lender” means EPT Mount Snow, Inc., a Delaware corporation, which is
the Lender under the Mount Snow Note.

 

“Mount Snow Note” means the Amended and Restated Promissory Note of even date
herewith with a face amount of $51,050,000.00 from Peak Resorts and Mount Snow,
as co-borrowers, to the Mount Snow Lender, and all amendments, restatements,
modifications and replacements thereof.

 

“Multi-employer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as such term is defined in Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means: (i) the cash proceeds (including cash proceeds
subsequently received in respect of non-cash consideration initially received)
from any sale, lease, transfer or other disposition of any Collateral of any
Borrower to a Person (other than Collections in respect of Accounts) received by
such Borrower, including, without limitation, cash payments in respect of
Inventory sales, payments in respect to other dispositions of Collateral (other
than the sale of Inventory in the ordinary course of business to the extent
giving rise to Accounts) (net in each case of (x) selling expenses, including
without limitation any reasonable broker’s fees or commissions and sales,
transfer and similar taxes and (y) the repayment of any Indebtedness secured by
a purchase money Lien on such assets that is permitted under this Agreement),

 





Annex II - 13

 

--------------------------------------------------------------------------------

 

 

 

insurance proceeds, condemnation awards and tax refunds, and (ii) the cash
proceeds from any Material Recovery Event.

 

“Notes” means, collectively, the Brandywine/Boston Mills Note, the JFBB Note,
the Mount Snow Note, and the Sycamore Note; and “Note” means each of the
foregoing Notes.

 

“Obligations” means the present and future obligations of the Borrowers to the
Lender and its Affiliates under this Agreement or any other Loan Document
including without limitation (a) the outstanding principal and accrued interest
(including interest accruing after a petition for relief under the federal
bankruptcy laws has been filed) in respect of the Loans advanced to the
Borrowers by the Lender; (b) all fees owing to the Lender under this Agreement
and the other Loan Documents, (c) any costs and expenses reimbursable to the
Lender pursuant to this Agreement, and (d) Taxes, Other Taxes, compensation,
indemnification obligations or other amounts owing by the Borrowers to the
Lender under this Agreement, the Notes or any Loan Document.

 

“Option Agreement” means that certain Option Agreement of even date herewith by
and among Brandywine, Boston Mills, JFBB and Sycamore Lake, collectively as
seller, and EPT Ski Lender, as Purchaser.

 

“Other Taxes” has the meaning specified in Section 15.4(b) of this Agreement.

 

“Partnership” means each partnership in which any Borrower has an interest.

 

“Partnership Agreement” means each partnership agreement governing a
Partnership, as each such agreement has heretofore been and may hereafter be
amended, restated, supplemented or otherwise modified.

 

“Payment Office” means, with respect to the Lender, such office of the Lender
specified as its “payment office” under its name on the signature pages hereto,
or such other office as the Lender may from time to time specify in writing to
the Borrower Representative and the Lender as the office to which payments are
to be made by the Borrowers or funds are to be-made accessible to the Lender by
the Lender, as the case may be.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any other governmental
authority succeeding to any of its functions.

 

“Peak Resorts” means Peak Resorts, Inc., a Missouri corporation.

 

“Percentage Rate” shall have the meaning given in Section 6.3 of this Agreement.

 

“Permitted Exceptions” shall have the meaning given in Section 10.24 of this
Agreement.

 

“Person” means an individual, partnership, limited partnership, corporation
(including a business trust), limited liability company, joint stock company,
trust, unincorporated association, joint venture or other entity, or a
government or any political subdivision or agency thereof.

 





Annex II - 14

 

--------------------------------------------------------------------------------

 

 

 

“Pledged Collateral” means, collectively, the Pledged Notes, the Pledged Stock,
the Pledged Partnership Interests, the Pledged LLC Interests, any other
Investment Property of the Borrowers all certificates or other instruments
representing any of the foregoing, all Security Entitlements of the Borrowers in
respect of any of the foregoing, all dividends, interest distributions, cash,
warrants, rights, instruments and other property or Proceeds from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing.  Pledged Collateral may be General Intangibles or
Investment Property.

 

“Pledged LLC Interests” means all of each Borrower’s right, title and interest
as a member of any LLCs and all of such Borrower’s right, title and interest in,
to and under any LLC Agreement to which it is a party.

 

“Pledged Notes” means all right, title and interest of each Borrower in the
Instruments evidencing all Indebtedness owed to such Borrower, issued by the
obligors named therein, and all interest, cash, Instruments and other property
or Proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of such Indebtedness.

 

“Pledged Partnership Interests” shall mean all of each Borrower’s right, title
and interest as a limited and/or general partner in all Partnerships and all of
each Borrower’s right, title and interest in, to and under any Partnership
Agreements to which it is a party.

 

“Pledged Stock” means the shares of capital stock owned by each Borrower;
provided,  however, that with respect to a Subsidiary that is not a Domestic
Subsidiary only outstanding capital stock possessing up to but not exceeding 65%
of the voting power of all classes of capital stock of such controlled foreign
corporation entitled to vote shall be deemed to be pledged hereunder; provided,
further that “Pledged Stock” shall not include the shares of the Liquor
Subsidiaries.

 

“Polluting Substance” means all pollutants, contaminants or chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA, the Superfund Amendments and Reauthorization Act of
1986, RCRA, the Hazardous and Solid Waste Amendments of 1984 and the Hazardous
Materials Transportation Act, as any of the same are hereafter amended, and in
the regulations adopted and publications promulgated thereto; provided in the
event any of the foregoing Environmental Laws is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the applicable laws of any state establish a meaning for “hazardous
substance,” “hazardous waste,” “hazardous material,” “solid waste” or “toxic
substance” that is broader than that specified in any of the foregoing
Environmental Laws, such broader meaning shall apply.

 

“Post-Closing Agreement” means that certain Post Closing Agreement of even date
herewith among Peak Resorts, Mount Snow, and the Mount Snow Lender.

 





Annex II - 15

 

--------------------------------------------------------------------------------

 

 

 

“Potential Default” means an event, condition or thing which with the lapse of
any applicable grace period or with the giving of notice or both would
constitute, an Event of Default referred to in Section 12 of this Agreement and
which has not been appropriately waived in writing in accordance with this
Agreement or fully corrected, prior to becoming an actual Event of Default.

 

“Products” means property directly or indirectly resulting from any
manufacturing, processing, assembling or commingling of any Inventory.

 

“Properties” means any and all property owned or leased by any Borrower.

 

“RCRA” means the Resource Conservation and Recovery Act, 42 U.S.C. §§ 6901 et
seq.

 

“Released Properties” shall mean, collectively and individually, the properties
commonly referred to by Borrowers and Lender as “Crotched Mountain”,  “Hidden
Valley”,  “Snow Creek”,  “Paoli Peaks”, and “Mount Attitash”, each of which are
owned by a Guarantor as of the Effective Date.

 

“Remittances” means all payments in respect of Net Proceeds.

 

“Reportable Event” means any of the events set forth in Section 4043 of ERISA
excluding those events for which the requirement of notice has been waived by
the PBGC.

 

“Responsible Officer” means, with respect to a Person, the President, Chief
Executive Officer or Chief Financial Officer of such Person.

 

“Restrictive Agreements” shall have the meaning given in Section 10.24 of this
Agreement.

 

“Right of First Refusal” means that certain Right of First Refusal for Financing
Agreement of even date herewith among the Guarantors and Lender whereby
Guarantors grant Lender the first right of refusal on all new secured financing
and sale leaseback transactions.

 

“Solvent” means, with respect to any Person, as of any date of determination,
that: (a) the fair value of the assets of the Person as of such date is greater
than the total amount of the liabilities of the Person, (b) the present fair
salable value of the assets of the Person as of such date is not less than the
amount that will be required to pay the probable liabilities of the Person on
its debts as they become absolute and matured, (c) the Person is able to pay all
liabilities of the Person as those liabilities mature, and (d) the Person does
not have unreasonably small amount of capital for the business in which it is
engaged or for any business or transaction in which it is about to engage. The
determination of whether a Person is Solvent shall take into account all such
Person’s assets and liabilities regardless of whether, or the amount at which,
any such asset or liability is included on a balance sheet of such Person
prepared in accordance with GAAP, including assets such as contingent
contribution or subrogation rights, business prospects, distribution channels
and goodwill. In computing the amount of contingent or unrealized assets or
contingent or unliquidated liabilities at any time, such assets and liabilities
will be computed at the amounts which, in light of all the facts and
circumstances existing at

 





Annex II - 16

 

--------------------------------------------------------------------------------

 

 

 

such time, represent the amount that reasonably can be expected to become
realized assets or matured liabilities, as the case may be. In computing the
amount that would be required to pay a Person’s probable liability on its
existing debts as they become absolute and matured, reasonable valuation
techniques, including a present value analysis, shall be applied using such
rates over such periods as are appropriate under the circumstances, and it is
understood that, in appropriate circumstances, the present value of contingent
liabilities may be zero.

 

“Subordinated Indebtedness” means (x) all Indebtedness of any Borrower, or any
of its Subsidiaries, now or hereafter existing, and (y) any monetary obligations
of any Borrower or any of its Subsidiaries in connection with any repurchase or
redemption of preferred membership units, equity securities or warrants of such
Borrower or any Subsidiary, in each case, (A) that is consented to in writing by
the Lender, in its sole discretion, and (B) that is expressly subordinated and
made junior to, pursuant to the terms of a written subordination agreement to
which the Lender is a party, the payment and performance in full of the
Obligations by the Borrowers.

 

“Subsidiary” means, in respect of a corporate Person, a corporation or other
business entity the shares constituting a majority of the outstanding capital
stock (or other form of ownership) or constituting a majority of the voting
power in any election of directors (or shares constituting both majorities) of
which are (or upon the exercise of any outstanding warrants, options or other
rights would be) owned directly or indirectly at the time in question by such
Person or another subsidiary of such Person or any combination of the foregoing.

 

“Sycamore Lake” means Sycamore Lake, Inc., an Ohio corporation.

 

“Sycamore Note” means the Amended and Restated Promissory Note of even date
herewith with a face amount of $4,550,000.00 from Peak Resorts and Sycamore
Lake, as co-borrowers, to the EPT Ski Lender and all amendments, restatements,
modifications and replacements thereof.

 

“Title Policies” shall have the meaning given in Section 3.3(a) of this
Agreement.

 

“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of Missouri; provided,  however, that in the event that, by reason of
mandatory provisions of law, including the Missouri Uniform Commercial Code, any
or all of the attachment, perfection or priority of the Lender’s security
interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of Missouri, the term “UCC” shall
mean the Uniform Commercial Code as from time to time in effect in such other
jurisdiction for purposes of the provisions hereof relating to such attachment,
perfection or priority and for the purposes of definitions related to such
provisions; provided,  further, that if the UCC is amended, after the date
hereof, such amendment will not be given effect for the purposes of this
Agreement if and to the extent the result of such amendment would be to limit or
eliminate any item of Collateral.

 

“United States” and “U.S.” each means United States of America.

 





Annex II - 17

 

--------------------------------------------------------------------------------

 

 

 

“USA Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56, as the same has been, or shall hereafter be, renewed,
extended, amended or replaced.

 

“Voting Stock” means capital stock of a corporation, the holders of which are
ordinarily, in the absence of contingencies, entitled to elect a majority of the
corporate directors (or persons performing similar functions).

 

“Withdrawal Liability” means (in respect of the Borrowers, their Subsidiaries
and their ERISA Affiliates), at any date of determination, the amount equal to
the aggregate present value (as defined in Section 3 of ERISA) at such date of
the amount claimed to have been incurred as a result of a withdrawal less any
portion thereof as to which any Borrower reasonably believes, after appropriate
consideration of the possible adjustments arising under subtitle E of Title IV
of ERISA, such Borrower, its Subsidiaries and their ERISA Affiliates will have
no liability; provided,  however, that such Borrower shall obtain promptly
written advice from independent actuarial consultants supporting such
determination.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, a Subsidiary of such
Person in which such Person owns all of the outstanding capital stock (or other
form of ownership) and controls all of the voting power in any election of
directors or otherwise.

 

Annex II - 18

 

--------------------------------------------------------------------------------

 

 

 

ANNEX II -  DISCLOSURE SCHEDULE

to Master Credit and Security Agreement among Peak Resorts, Inc., et al.,
Borrowers,

and EPT Ski Properties, Inc. and EPT Mount Snow, Inc.

 

Item 5.1 General Cash Management Provisions

 

 

 

 

 

 

 

 

 

 

Resort

 

 

 

Bank

 

Account Number

 

Address

Attitash

 

LBO Holdings, Inc.

 

Huntington Bank

 


01661931342 

 

917 Euclid Ave, Cleveland, OH 44115

Attitash

 

LBO Holdings, Inc.

 

Citizens Bank

 


3304147529 

 

2779 White Mountain Hwy, North Conway, NH 03860

Attitash

 

LBO Holdings, Inc.

 

Citizens Bank

 

330414-738-3

 

2779 White Mountain Hwy, North Conway, NH 03860

Attitash

 

LBO Holdings, Inc.

 

Citizens Bank

 


3310312099 

 

2779 White Mountain Hwy, North Conway, NH 03860

Attitash

 

LBO Holdings, Inc.

 

Northway Bank

 


526630 

 

3278 White Mountain Hwy, Rt 16, North Conway, NH 03860

Attitash

 

LBO Holdings, Inc.

 

Great Southern Sank

 


3908477160 

 

PO Box 9009, Springfield, MO 65808-9009

Boston Mills - Brandywine

 

Boston Mills Ski

 

Huntington Bank

 


01661921336 

 

917 Euclid Ave, Cleveland, OH 44115

Boston Mills - Brandywine

 

Boston Mills Ski

 

Great Southern Bank

 


3908477179 

 

PO Box 9009, Springfield, MO 65808-9009

Boulder View Tavern

 

 

 

Centrue Bank

 


1001081287 

 

201 East Main, Streator, IL 61364

Boulder View Tavern

 

 

 

Great Southern Bank

 


3903477284 

 

PO Box 9009, Springfield, MO 65808-9009

Alpine Valley

 

Sycamore Hills

 

Huntington Bank

 


1662185605 

 

917 Euclid Ave, Cleveland, OH 44115

Alpine Valley

 

Sycamore Hills

 

Great Southern Bank

 


3908477187 

 

PO Box 9009, Springfield, MO 65808-9009

Crotched Mountain

 

SNH Development, Inc.

 

Huntington Bank

 


01661921307 

 

917 Euclid Ave, Cleveland, OH 44115

Crotched Mountain

 

SNH Development, Inc.

 

People’s United Bank

 


4100000502 

 

850 Main Street, Bridgeport, CT 06604

Crotched Mountain

 

SNH Development, Inc.

 

Bank of New Hampshire

 


2302001060 

 

62 Pleasant St, Laconia, NH 03246

Crotched Mountain

 

SNH Development, Inc.

 

Great Southern Bank

 


3908477195 

 

PO Box 9009, Springfield, MO 65808-9009

Hidden Valley

 

Hidden Valley Golf and Ski, Inc.

 

Huntington Bank

 


01661921310 

 

917 Euclid Ave, Cleveland, OH 44115

Hidden Valley

 

Hidden Valley Golf and Ski, Inc.

 

Rockwood Bank

 


410084801 

 

PO Box 710, Eureka, MO 63025

Hidden Valley

 

Hidden Valley Golf and Ski, Inc.

 

Great Southern Bank

 


3908477209 

 

PO Box 9009, Springfield, MO 65808-9009

Jack Frost Big Boulder

 

JFBB Ski Areas, Inc.

 

Huntington Bank

 


01661921352917 

 

Euclid Ave, Cleveland, OH 44116

Jack Frost Big Boulder

 

JFBB Ski Areas, Inc.

 

PNC Bank

 

90-1191-4669

 

PO Box 98, Blakeslee, PA 18610

Jack Frost Big Boulder

 

JFBB Ski Areas, Inc.

 

PNC Bank

 

90-1443-4329

 

PO Box 98, Blakeslee, PA 18610

Jack Frost Big Boulder

 

JFBB Ski Areas, Inc.

 

PNC Bank

 

90-1527-5796

 

PO Box 98, Blakeslee, PA 18610

Jack Frost Big Boulder

 

JFBB Ski Areas, Inc.

 

Great Southern Bank

 


3908477217 

 

PO Box 9009, Springfield, MO 65808-9009

Mad River Mountain

 

Mad River Mountain, Inc.

 

Huntington Bank

 


01661921284 

 

917 Euclid Ave, Cleveland, OH 44115

Mad River Mountain

 

Mad River Mountain, Inc.

 

Huntington Bank

 


01312101528 

 

917 Euclid Ave, Cleveland, OH 44115

Mad River Mountain

 

Mad River Mountain, Inc.

 

The Union Banking Company

 

0-0-316601

 

105 E Center St, West Mansfield, OH 43358

Mad River Mountain

 

Mad River Mountain, Inc.

 

Great Southern Bank

 


3908477225 

 

PO Box 9009, Springfield, MO 65808-9009

Mount Snow

 

Mount Snow, LTD

 

Chittenden Bank

 

21-52-0249-6

 

Two Burlington Square, Burlington, VT 05401

Mount Snow

 

Mount Snow, LTD

 

Chittenden Bank

 

21-45-5788-6

 

Two Burlington Square, Buriington, VT 05401

Mount Snow

 

Mount Snow, LTD

 

Chittenden Bank

 


700162761 

 

Two Burlington Square, Burlington, VT 05401

Mount Snow

 

Mount Snow, LTD

 

Chittenden Bank

 


700172775 

 

Two Burlington Square, Burlington, VT 05401

Mount Snow

 

Mount Snow, LTD

 

Huntington Bank

 


01661931339 

 

917 Euclid Ave, Cleveland, OH 44115

Mount Snow

 

Mount Snow, LTD

 

Great Southern Bank

 


3908477233 

 

PO Box 9009, Springfield, MO 65808-9009

Paoli Peaks

 

Paoli Peaks, Inc.

 

Huntington Bank

 


01661921297 

 

917 Euclid Ave, Cleveland, OH 44115

Paoli Peaks

 

Paoli Peaks, Inc.

 

Old National Bank

 


108564724 

 

PO Box 227, Paoli, IN 47454

Paoli Peaks

 

Paoli Peaks, Inc.

 

Old National Bank

 


1108964 

 

PO Box 227, Paoli, IN 47454

Paoli Peaks

 

Paoli Peaks, Inc

 

Great Southern Bank

 


3908477241 

 

PO Box 9009, Springfield, MO 65808-9009

Peak Resorts

 

Peak Resorts, Inc.

 

Huntington Bank

 


01661921365 

 

917 Euclid Ave, Cleveland, OH 44115

Peak Resorts

 

Peak Resorts, Inc.

 

Huntington Bank

 


01669602851 

 

917 Euclid Ave, Cleveland, OH 44115

Peak Resorts

 

Peak Resorts, Inc.

 

Huntington Bank

 


01662410066 

 

917 Euclid Ave, Cleveland, OH 44115

Peak Resorts

 

Peak Resorts, Inc.-EPR Reserve

 

Citibank, N.A. Reserve

 


9771593818 

 

PO Box 226526, Oallas, TX 75260

Peak Resorts

 

Peak Resorts, Inc

 

Centrue Bank

 


1001089694 

 

201 East Main, Streator, IL 61364

Peak Resorts

 

Peak Resorts, Inc.

 

Great Southern Bank

 


5508004437 

 

PO Box 9009, Springfield, MO 65808-9009

Peak Resorts

 

Peak Resorts, Inc.

 

Great Southern Bank

 


3908477152 

 

PO Box 9009, Springfield, MO 65808-9009

Peak Resorts

 

Peak Resorts, Inc.

 

Great Southern Bank

 


3908477144 

 

PO Box 9009, Springfield, MO 65808-9009

Snow Creek

 

Snow Creek, Inc.

 

Huntington Bank

 


01661921349 

 

917 Euclid Ave, Cleveland, OH 44115

Snow Creek

 

Snow Creek, Inc.

 

Bank of Weston

 


017078 

 

PO Box 8, Hwy 45 North, Weston, MO 64093

Snow Creek

 

Snow Creek, Inc.

 

Bank of Weston

 


017302 

 

PO Box 8, Hwy 45 North, Weston, MO 64093

Snow Creek

 

Snow Creek, Inc.

 

Great Southern Bank

 


3908477263 

 

PO Box 9009, Springfield, MO 65808-9009

WC Acquisition Corp

 

WC Acquisition Corp

 

Huntington Bank

 


01662127265 

 

917 Euclid Ave, Cleveland, OH 44115

WC Acquisition Corp

 

WC Acquisition Corp

 

Northway Bank

 


5283949 

 

3278 White Mountain Hwy, Rt 16, North Conway, NH 03860

WC Acquisition Corp

 

WC Acquisition Corp

 

Great Southern Bank

 


3908477276 

 

PO Box 9009, Springfield, MO 65808-9009

Mount Snow GP Services LLC

 

Admin

 

Peoples United Bank

 

72-C245-89-0

 

850 Main Street, Bridgeport, CT 06604

Mount Snow GP Services LLC

 

Escrow

 

Peoples United Bank

 

75-C010-05-7

 

850 Main Street, Bridgeport, CT 06604

Mount Snow GP Services LLC

 

Interim Escrow

 

Peoples United Bank

 

75-C010-06-6

 

850 Main Street, Bridgeport, CT 06604

 

Annex II –  1

 





 

 

--------------------------------------------------------------------------------

 

 

 

Item 9.9 Pledged stock

 

 

 

 

 

 

 

 

Subsidiary Corporation Name

 

Number of
Shares
Issued

 

Certificate
Number

 

Name of Shareholder

Boston Mills Ski Resort, Inc.

 


400 

 

1(a)

 

Deltrecs, Inc.

Brandywine Ski Resort, Inc.

 


100 

 

1(a)

 

Deltrecs, Inc.

Deltrecs, Inc.

 


38,000 

 

1(a)

 

Peak Resorts, Inc.

Hidden Valley Golf and Ski, Inc.

 


23,214 

 


54 

 

Peak Resorts, Inc.

Mad River Mountain, Inc.

 


10,001 

 


7 

 

Peak Resorts, Inc.

Paoli Peaks, Inc.

 


100 

 


2 

 

Peak Resorts, Inc.

S N H Development, Inc.

 


500 

 


1 

 

Peak Resorts, Inc.

Snow Creek, Inc.

 


30,000 

 


3 

 

Peak Resorts, Inc.

JFBB Ski Areas, Inc.

 


100 

 


1 

 

Peak Resorts, Inc.

L.B.O. Holding, Inc.

 


1000 

 


4 

 

Peak Resorts, Inc.

Mount Snow Ltd.

 


100 

 


3 

 

Peak Resorts, Inc.

Sycamore Lake, Inc.

 


125 

 

1A

 

Peak Resorts, Inc.

WC Acquisition Corp.

 


500 

 


1 

 

Peak Resorts, Inc.

 

 Annex II –  2

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.1                                           Subsidiaries

 

a.                                      Subsidiaries of Peak Resorts, Inc.

 

1.                                      Hidden Valley Gold and Ski, Inc.

2.                                      Mad River Mountain, Inc.

3.                                      Paoli Peaks, Inc.

4.                                      S N H Development, Inc.

5.                                      Snow Creek, Inc.

6.                                      Deltrecs, Inc.

7.                                      JFBB Ski Areas, Inc.

8.                                      Mount Snow Ltd.

9.                                      L.B.O. Holding, Inc.

10.                               Sycamore Lake, Inc.

11.                               WC Acquisition Corp.

12.                               Resort Holdings, LLC

13.                               Boulder View Tavern, Inc.

14.                               BLC Operators, Inc.

 

b.                                      Subsidiaries of Deltrecs, Inc.

 

1.                                      Boston Mills Ski Resort, Inc.

2.                                      Brandywine Ski Resort, Inc.

 

c.                                       Subsidiaries of JFBB Ski Areas, Inc.

 

1.                                      JFBB LQ, Inc.

2.                                      BBJF LQ, Inc.

 

d.                                      Subsidiaries of Mount Snow Ltd.

 

1.                                      Mount Snow GP Services, LLC (EB5)

2.                                      Mount Snow Develop and Build LLC (EB5)

3.                                      West Lake Water Project LLC (EB5)

4.                                      Carinthia Group I, L.P. (EB5)

5.                                      Carinthia Ski Lodge LLC (EB5)

6.                                      Carinthia Group 2 LP (EB5)

 

Annex II – 3

 

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.6                                            Pending Litigation

 

See attached (Doc. #5746688) - Potential/Open Litigation

See attached (Doc. #5746785) – Open Non-Litigation Claims

 

Annex II –  4

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.6 Potential/Open Litigation

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PLAINTIFF

 

DEFENDANT

 

CLAIM NO.

 

LOSS DATE

 

COURT

 

CASE

 

NOTES

DEMARAIS, JAMIE LYNN

 

Peak

 

075-010557

 

8/4/2011

 

US District Court of New Hampshire

 

1:14-CV-00247-PB

 

CV - Personal Injury (Alpine Slide)

 

 

 

 

 

 

 

 

 

 

 

 

 

RICCO, LINDA

 

Big Boulder

 

075-010907

 

3/23/2013

 

Carbon County Common Pleas (PA)

 

14-0719

 

CV - Personal Injury (Snow Tubing)

 

 

 

 

 

 

 

 

 

 

 

 

 

KOVALYCSIK, KENDRA

 

Brandywine

 

075-011117

 

12/31/2013

 

Summit County Common Pleas (OH)

 

CV2014-06-2680

 

CV - Personal Injury (Slip & Fall)

 

 

 

 

 

 

 

 

 

 

 

 

 

GORDON, PAMELA

 

Jack Frost

 

075-010921

 

1/21/2013

 

Carbon County Common Pleas (PA)

 

CV 14 -001048

 

CV - Personal Injury (Snow Tubing)

 

 

 

 

 

 

 

 

 

 

 

 

 

SOMP, KATHY

 

Jack Frost

 

075-010867/00

 

1/21/2012

 

Carbon County Common Pleas (PA)

 

CV 13 -0653

 

CV - Personal Injury (MVA)

 

 

 

 

 

 

 

 

 

 

 

 

 

VALERO, SHARON

 

Mad River

 

075-010653

 

1/1/2012

 

Logan County Common Pleas (OH)

 

CV 13 - 12 0416

 

CV - Personal Injury (Snow Tubing)

 

 

 

 

 

 

 

 

 

 

 

 

 

HEALEY, CHRIS

 

Mt. Snow

 

075-010472

 

3/17/2011

 

Windham Superior Court (VT)

 

122-3-14Wmcv

 

CV - Personal Injury (Slip & Fall)

 

 

 

 

 

 

 

 

 

 

 

 

 

WEEKS, ET AL.

 

Paoli Peaks

 

 

 

 

 

Orange Circuit Court (IN)

 

59C011004-PL-167

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GRAHAM

 

Peak Resorts

 

 

 

 

 

Circuit Court of St. Louis County (MO)

 

14SL-CC00653

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HEALEY, JAMES

 

Mount Snow

 

 

 

3/17/2011

 

Vermont Superior Court (VT)

 

 

 

Slip & Fall

 

 

 

 

 

 

 

 

 

 

 

 

 

PARENTI, JOSEPH

 

 

 

 

 

 

 

 

 

 

 

Potential litigation by eliminated employee

 

 

 

 

 

 

 

 

 

 

 

 

 

LAFERRIERE, CAROLYN

 

 

 

 

 

 

 

 

 

 

 

Slip & Fall – potential litigation

 

 

 

 

 

 

 

 

 

 

 

 

 

CRUDO, VINCENT

 

 

 

 

 

 

 

 

 

 

 

Injured while mountain biking on Mount Snow – potential litigation

 

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.6 Open Non-Litigation Claims

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RESORT

 

CLAIM NO.

 

LOSS DATE

 

CLAIMANT

 

IND Reserves

 

Exp Reserve

 

TOTAL INCURRED

 

CATEGORY

 

Attitash/Bear Peak

 

075-011149

 

8/19/2013

 

AYOTTE, DAVID

 

$


3,500 

 

$


2,500 

 

$


6,000 

 

EUROBUNGY

 

Attitash/Bear Peak

 

075-011261

 

7/9/2014

 

BENGER, MATTHEW

 

$


7,500 

 

$


4,500 

 

$


12,000 

 

EQUESTRIAN

 

Attitash/Bear Peak

 

075-010992

 

7/1/2013

 

CORDEIRO, MARLISSA

 

$


7,500 

 

$


5,000 

 

$


12,500 

 

AIRBAG

 

Attitash/Bear Peak

 

075-011204

 

7/3/2014

 

JOHNSON, ALLY

 

$


75,000 

 

$


5,000 

 

$


80,000 

 

AIRBAG

 

Attitash/Bear Peak

 

075-010946

 

8/17/2013

 

KASINSKAS, ANGEL

 

$


6,000 

 

$


500 

 

$


6,500 

 

MOUNTAIN COASTER

 

Attitash/Bear Peak

 

075-011129

 

2/25/2014

 

KATIS, KELLY

 

$


2,500 

 

$


2,500 

 

$


5,000 

 

SKIING COLLISION WITH SNOWMAKING TOWER

 

Attitash/Bear Peak

 

075-010964

 

8/15/2013

 

PEREIRA, TRACY

 

$


5,000 

 

$


3,000 

 

$


8,000 

 

MOUNTAIN COASTER

 

Attitash/Bear Peak

 

075-010651/001

 

6/20/2012

 

THIBAULT, MAC

 

$


4,500 

 

$


1,500 

 

$


6,000 

 

ALPINE SLIDE

 

Attitash/Bear Peak

 

075-010651/002

 

6/20/2012

 

THIBAULT, PETER

 

$


3,600 

 

$

—

 

$


3,600 

 

ALPINE SLIDE

 

Big Boulder

 

075-011121

 

2/8/2014

 

SALLY, CHRISTINA

 

$


3,500 

 

$


6,500 

 

$


10,000 

 

LIFT RELATED

 

Brandywine

 

075-011116

 

2/28/2014

 

STADTLER, RACHEL

 

$


6,500 

 

$


2,500 

 

$


9,000 

 

SKIING COLLISION WITH MAN-MADE OBJECT

 

Crotched Mountain

 

075-011083/002

 

12/11/2013

 

PERRY, JEANNE

 

$


5,000 

 

$

—

 

$


5,000 

 

LIFT RELATED

 

Crotched Mountain

 

075-011083/001

 

12/11/2013

 

PERRY, SARAH

 

$


6,000 

 

$


5,000 

 

$


11,000 

 

LIFT RELATED

 

Hidden Valley Golf Course

 

075-010899

 

2/17/2013

 

CHERNETSOVA, ELENA

 

$


6,000 

 

$


2,500 

 

$


8,500 

 

LIFT RELATED

 

Hidden Valley Golf Course

 

075-011087

 

2/22/2014

 

HARNACKE, NOAH

 

$


3,500 

 

$


1,500 

 

$


5,000 

 

LIFT RELATED

 

Hidden Valley Golf Course

 

075-011274

 

2/15/2014

 

POOL, MARY

 

$


7,500 

 

$


2,500 

 

$


10,000 

 

SLIP & FALL

 

Jack Frost

 

075-011122

 

2/19/2014

 

JOHNSTON, TRACY

 

$


12,500 

 

$


5,000 

 

$


17,500 

 

SLIP & FALL

 

Mt. Snow

 

075-010977

 

10/14/2013

 

CRUDO, VINCENT

 

$


75,000 

 

$


25,000 

 

$


100,000 

 

MOUNTAIN BIKING

 

Mt. Snow

 

075-011192

 

6/13/2014

 

DUNCAN, MARK

 

$


1,500 

 

$


1,000 

 

$


2,500 

 

SLIP & FALL

 

Mt. Snow

 

075-011193

 

3/2/2014

 

HIMMELMAN, ELIZABETH

 

$


7,500 

 

$


3,500 

 

$


11,000 

 

LIFT RELATED

 

Mt. Snow

 

075-011240

 

2/20/2013

 

LAFERRIERE, CAROLYN

 

$


25,000 

 

$


15,000 

 

$


40,000 

 

SLIP & FALL

 

Mt. Snow

 

075-011118

 

1/1/2014

 

WILLIAMS, JAMES

 

$


150,000 

 

$

—

 

$


150,000 

 

SKIING COLLISION WITH NATURAL OBJECT

 

Paoli Peaks Inc

 

075-010881

 

1/24/2013

 

NUNIER, BRIAN

 

$


7,500 

 

$


1,500 

 

$


9,000 

 

SLIP & FALL

 

Snow Creek

 

075-011110

 

3/1/2014

 

WALSH, SEAN

 

$


8,500 

 

$


1,500 

 

$


10,000 

 

SNOW TUBING

 

Alpine Valley Ski Center

 

075-010618

 

1/15/2012

 

POLSTER, LIA

 

$


25,000 

 

$


1,000 

 

$


26,000 

 

LIFT RELATED

 

Wildcat Ski Area Inc.

 

075-011102

 

3/6/2014

 

MALIA, CHASE

 

$


7,500 

 

$


1,500 

 

$


9,000 

 

TERRAIN PARK

 

 

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.7                                            Taxes

 

Federal Employer Identification Number for Borrowers / Subsidiaries

 

 

 

 

 

Peak Resorts, Inc.

43-1793922

 

 

Deltrecs, Inc.

34-0922540

Boston Mills Ski Resort, Inc.

34-1565530

Brandywine Ski Resort, Inc.

34-1656358

 

 

Hidden Valley Golf and Ski, Inc.

43-1094257

Snow Creek, Inc.

43-1424151

Paoli Peaks, Inc.

43-1793926

Mad River Mountain, Inc.

43-1941877

S N H Development, Inc.

43-0482963

 

 

JFBB Ski Areas, Inc.

42-1682602

JFBB LQ, Inc.

20-4027768

BBJF LQ, Inc.

20-4027847

 

 

L.B.O. Holding, Inc.

01-0488967

 

 

Mount Snow Ltd.

03-0265116

Mount Snow GP Services, LLC

46-1252377

Mount Snow Develop and Build LLC

46-2027928

West Lake Water Project, LLC

46-1428792

Carinthia Group I, LP

80-0868690

Carinthia Ski Lodge, LLC

46-1436996

Carinthia Group 2 LP

46-5081430

 

 

WC Acquisition Corp.

27-3541785

Boulder View Tavern, Inc.

26-3630101

Resort Holdings, LLC

20-5068062

BLC Operators, Inc.

46-3203689

Sycamore Lake, Inc.

34-0924214

 

 

 

 

 

Annex II –  5

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.8                                            Consents, Approvals

 

NONE

 

Annex II –  6

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.10                                     Environmental Compliance

 

NONE

 

Annex II –  7

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.12

 

Peak Resorts, Inc. 401(k) Plan

 

Annex II –  8

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.13                                     Agreements; Adverse Obligations;
Labor Disputes

 

1.                                                           Lease Agreement,
dated as of November 17, 2005, between Mad River Mountain, Inc., as Tenant, and
EPT Mad River, Inc., as Landlord regarding the real estate utilized as Mad River
Mountain ski area.

 

2.                                                           Lease, dated as of
May 27, 2003, between S N H Development, Inc., as Lessee, and Crotched Mountain
Properties, L.L.C., as Lessor regarding the real estate utilized as Crotched
Mountain ski area.

 

3.                                                           Lease, dated as of
June 20, 1978, as amended September 26, 1990, between Paoli Peaks, Inc., as
Lessee and Estate of Charles Marvin Weeks, by Philip D. Weeks, Executor, as
Lessor regarding the real estate utilized as Paoli Peaks ski area.

 

No adverse obligations or labor disputes.

 Annex II –  9

 





 

--------------------------------------------------------------------------------

 

 



 

Item 10.14                                    Financial Statements

 

NONE

Annex II – 10

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.15            Intellectual Property

 

 

 

 

 

 

 

 

 

 

Entity

 

Name Registered

 

Type

 

Location

 

Registration
Number

Boston Mills Ski Resort, Inc.

 

Boston Mills Ski Resort

 

Registered Trade Name

 

OH

 

RN57398

 

 

 

 

 

 

 

 

 

Boulder View Tavern, Inc.

 

Boulder Lake Club

 

Fictitious

 

PA

 

4279688

 

 

 

 

 

 

 

 

 

L.B.O. Holding, Inc.

 

Attitash Resort

 

Trade Name

 

NH

 

496199

 

 

 

 

 

 

 

 

 

Peak Resorts, Inc.

 

Hidden Valley

 

Fictitious Name

 

MO

 

X001193675

 

 

 

 

 

 

 

 

 

Peak Resorts, Inc.

 

Ski and Ride with the Big Guns

 

Trademark

 

USA

 

3458757

 

 

 

 

 

 

 

 

 

S N H Development, Inc.

 

Crotched Mountain Ski and Ride Area

 

Trade Name

 

NH

 

459101

 

 

 

 

 

 

 

 

 

S N H Development, Inc.

 

Crotched Mountain Ski Area

 

Trade Name

 

NH

 

415650

 

 

 

 

 

 

 

 

 

Sycamore Lake, Inc.

 

Alpine Valley

 

Registered Trade name

 

OH

 

1891522

 

 

 

 

 

 

 

 

 

WC Acquisition Corp.

 

Wildcat Mountain Ski Area

 

Trade Name

 

NH

 

639176

 

 

 

 

 

 

 

 

 

WC Acquisition Corp.

 

Kitten Club

 

Trade Name

 

NH

 

639121

 

 

 

 

 

 

 

 

 

WC Acquisition Corp.

 

Bobcat Deli & Grill

 

Trade Name

 

NH

 

639135

 

Annex II – 11

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.16            Structure, Capitalization

 

 

 

 

 

Shareholders as of 11/18/2014

 

Number of
Shares

 

Robin B. Graham

 


2,637 

 

Kent D. Graham

 


580 

 

Dave Grenier, TTEE Dave Grenier Trust

 


2,096 

 

Jesse K. Boyd

 


580 

 

Jason Boyd

 


610 

 

Melissa Boyd, TTEE, Melissa Boyd Trust

 


3,024 

 

Joshua K. Boyd

 


580 

 

Jayme K. Hunt

 


580 

 

Glenn Boyd Jr. and Vickie Boyd, TTEE, Boyd Family Trust

 


3,244 

 

Felix Kagi, TTEE, Kagi Family Trust

 


1,740 

 

Stephen Mueller, TTEE, Stephen Mueller Trust

 


4,891 

 

Richard Deutsch

 


4,834 

 

Julie E. Dolan

 


1,076 

 

Kent Graham, TTEE, Robin Graham Trust

 


1,076 

 

Jesse & Jessica Boyd

 


30 

 

Josh & Ashley Boyd

 


30 

 

Brian & Jayme K. Hunt

 


30 

 

Kent Graham, TTEE, Boyd Family Trust for Ashley Graham

 


580 

 

Kent Graham, TTEE, Boyd Family Trust for Lauren Graham

 


580 

 

Steve & Karen Devine

 


30 

 

Bret & Brenda Waterhouse

 


30 

 

David & Kati Connell

 


30 

 

Steve & Phyllis Fulk

 


30 

 

Kevin Kasten

 


15 

 

Dann Grenier

 


15 

 

Melissa Boyd, TTEE, Tim Boyd 2011 Family Trust

 


2,219 

 

Michelle Rush Trust

 


1,157 

 

Tim Boyd, TTEE, Tim Boyd Trust

 


7,500 

 

Total Issued

 


39,824 

 

 

 

 

 

 

 

 

 

 

Subsidiary Corporation Name

 

Number of
Shares
Issued

 

Certificate
Number

 

Name of Shareholder

 

BBJFLQ, Inc.

 


100 

 


1 

 

JFBB Ski Areas, Inc.

 

BLC Operators, Inc.

 


100 

 


1 

 

Peak Resorts, Inc.

 

Boston Mills Ski Resort, Inc.

 


400 

 

1(a)

 

Deltrics, Inc.

 

Boulder View Tavern, Inc.

 


100 

 


1 

 

Peak Resorts, Inc.

 

Brandywine Ski Resort, Inc.

 


100 

 

1(a)

 

Deltrics, Inc.

 

Carinthia Group 1, LP

 

 

 

 

 

 

 

Carinthia Ski Lodge LLC

 

 

 

 

 

 

 

Deltrecs, Inc.

 


38,000 

 

1(a)

 

Peak Resorts, Inc.

 

Hidden Valley Golf and Ski, Inc.

 


23,214 

 


54 

 

Peak Resorts, Inc.

 

JFBB LQ, Inc.

 


100 

 


1 

 

JFBB Ski Areas, Inc.

 

JFBB Ski Areas, Inc.

 


100 

 


1 

 

Peak Resorts, Inc.

 

Annex II - 12





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

LBO Holding, Inc.

 


1,000 

 


4 

 

Peak Resorts, Inc.

 

Mad River Mountain, Inc.

 

 

 

 

 

 

 

Mount Snow Develop and Build, LLC

 

 

 

 

 

 

 

Mount Snow GP Services, LLC

 

 

 

 

 

 

 

Mount Snow Ltd.

 


100 

 


3 

 

Peak Resorts, Inc.

 

Paoli Peaks, Inc.

 


100 

 


2 

 

Peak Resorts, Inc.

 

Resort Holding, LLC

 


100 

%

N/A

 

Peak Resorts, Inc.

 

SNH Development, Inc.

 


500 

 


1 

 

Peak Resorts, Inc.

 

Snow Creek, Inc.

 


2 

 


30,000 

 

Peak Resorts, Inc.

 

Sycamore Lake, Inc.

 


125 

 

1A

 

Peak Resorts, Inc.

 

WC Acquisition Corp.

 


500 

 


1 

 

Peak Resorts, Inc.

 

West Lake Water Project

 

 

 

 

 

 

 

 

Annex II – 13

 





 

--------------------------------------------------------------------------------

 

 

 

Item 10.19            UCC and Collateral Related Information

 

 

 

 

 

 

 

 

 

 

 

 

Corporation Name

 

Chief Executive Office

 

Physical Location

 

Mailing Address

 

County

 

State

Peak Resorts, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

St. Louis

 

MO

 

 

 

 

 

 

 

 

 

 

 

BBJF LQ, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

Big Boulder Ski Area Lake Drive Lake Harmony, PA 18624

 

Jack Frost Mountain & Big Boulder Ski Area P.O. Box 1539 Blakeslee, PA 18610

 

Carbon

 

PA

 

 

 

 

 

 

 

 

 

 

 

Boston Mills Ski Resort, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

7100 Riverview Peninsula, OH 44264

 

P.O. Box 175 Peninsula, OH 44264

 

Summit

 

OH

 

 

 

 

 

 

 

 

 

 

 

Brandywine Ski Resort, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

1146. W. Highland Rd. Sagamore Hills, OH 44067

 

P.O. Box 175 Peninsula, OH 44264

 

Summit

 

OH

 

 

 

 

 

 

 

 

 

 

 

Deltrecs, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

7100 Riverview Peninsula, OH 44264

 

P.O. Box 175 Peninsula, OH 44264

 

Summit

 

OH

 

 

 

 

 

 

 

 

 

 

 

Hidden Valley Golf and Ski, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

St. Louis

 

MO

 

 

 

 

 

 

 

 

 

 

 

JFBB LQ, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

Jack Frost Mountain Route 940 & Jack Frost Mountain Road Blakeslee, PA 18610

 

Jack Frost Mountain & Big Boulder Ski Area P.O. Box 1539 Blakeslee, PA 18610

 

Carbon

 

PA

 

 

 

 

 

 

 

 

 

 

 

JFBB Ski Areas, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

Jack Frost Mountain Route 940 & Jack Frost Mountain Road Blakeslee, PA 18610 and
Big Boulder Ski Area Lake Drive Lake Harmony, PA 18624

 

Jack Frost Mountain & Big Boulder Ski Area P.O. Box 1539 Blakeslee, PA 18610

 

Carbon

 

PA

 

 

 

 

 

 

 

 

 

 

 

Mad River Mountain, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

1000 Snow Valley Road Zanesfield, OH 43360

 

1000 Snow Valley Road Zanesfield, OH 43360

 

Logan

 

OH

 

 

 

 

 

 

 

 

 

 

 

Paoli Peaks, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

2798 West County Road Paoli, IN 47454-0067

 

P.O. Box 67 Paoli, IN 47454

 

Orange

 

IN

 

 

 

 

 

 

 

 

 

 

 

S N H Development, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

615 Francestown Rd. Bennington, NH 03442

 

615 Francestown Rd. Bennington, NH 03442

 

Hillsborough

 

NH

 

Annex II - 14 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Snow Creek, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

1 Snow Creek Dr. Weston, MO 64098

 

1 Snow Creek Dr. Weston, MO 64098

 

Platte

 

MO

 

 

 

 

 

 

 

 

 

 

 

Sycamore Lake, Inc.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

10620 Mayfield Rd. Chesterland, OH 44026

 

10620 Mayfield Road Chesterland, OH 44026

 

Geauga

 

OH

 

 

 

 

 

 

 

 

 

 

 

WC Acquisition Corp.

 

17409 Hidden Valley Dr. Eureka, MO 63025

 

542 Route 16 Pinkham Notch Gorham, NH 03581

 

P.O. Box R, Route 16 Jackson, NH 03846

 

Coos

 

NH

 

Annex II – 15

 





 

--------------------------------------------------------------------------------

 

 

 

Item 11.2(j)           License to Third Parties and Subsidiaries

 

NONE

Annex II – 16

 





 

--------------------------------------------------------------------------------

 

 

 

Item 11.3(a)        Consolidation, Merger, Sale and Purchase of Assets

 

NONE

Annex II – 17

 





 

--------------------------------------------------------------------------------

 

 

 

Item 11.3(c)        Indebtedness

 

Peak Resorts and subsidiaries

Debt outstanding as of 10/31/2014

 

 

 

 

 

 

 

 

 

 

 

Loan Description

 

Holder

 

Balance

 

Peak

 

EPT-Crotched Mountain

 

Entertainment Properties

 


10,872,033 

 

Peak

 

EPT-Attitash

 

Entertainment Properties

 


12,450,000 

 

Peak

 

EPT-Mt Snow

 

Entertainment Properties

 


51,050,000 

 

Peak

 

EPT-Ski Properties

 

Entertainment Properties

 


47,028,661 

 

Peak

 

EPT-Alpine

 

Entertainment Properties

 


4,550,000 

 

Peak

 

EPT-MS Land

 

Entertainment Properties

 


33,676,691 

 

Peak

 

EPT-MS Bubble

 

Entertainment Properties

 


9,230,000 

 

Peak

 

GS 2012 Groomer buyout 1/13

 

Great Southern

 


13,710 

 

Peak

 

GS2014 Groomers 10/13

 

Great Southern

 


762,594 

 

Peak

 

GS compressors 10/13

 

Great Southern

 


282,257 

 

Peak

 

GS 2014 AV groomer 3/14

 

Great Southern

 


178,234 

 

Peak

 

Chrysler 300C

 

First National Bank of St. Louis

 


27,134 

 

Peak

 

Wildcat acquisition

 

Franchi Mgmt

 


3,876,549 

 

Peak

 

Zip Rider

 

Varilease

 


1,575,096 

 

Peak

 

capitalized lease-2009

 

GE Capital

 


62,752 

 

Peak

 

groomers-2010

 

GE Capital

 


178,730 

 

Peak

 

groomers-2010-wc

 

Huntington

 


70,887 

 

Peak

 

capitalized lease-2011

 

Huntington

 


191,826 

 

BMBW

 

2013 Sierra 3500 truck

 

Ally Bank

 


45,169 

 

BMBW

 

2014 Sierra 3500 truck

 

Ally Bank

 


45,093 

 

Mad River

 

Telephone System

 

Great American Financial

 


17,153 

 

Mt Snow

 

Cupola Building

 

Berkshire Bank

 


271,629 

 

Mt Snow

 

Lighting Project

 

Wells Fargo

 


97,303 

 

Mt Snow

 

Healtch club equipment

 

Macrolease Corporation

 


21,938 

 

Paoli

 

truck loan

 

Old National Bank

 


21,349 

 

RHL

 

PA/VT Mortgage

 

Great Southern

 


436,067 

 

Snow Creek

 

Acadia

 

Bank of Weston

 


13,684 

 

 

Annex II – 18

 





 

--------------------------------------------------------------------------------

 

 

 

Item 11.3(d)        Liens

 

See attached:

 

UCC Search Results Summary (#5757698)

 

Annex II – 19

 





 

--------------------------------------------------------------------------------

 

 

 

PEAK RESORTS, INC.

Secretary of State Filings

UCC Search Results Summary

 

SLS Revised 12/01/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

1

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20020102877J

 

09/16/2002

 

 

 

Rossignol Ski Company, Inc.

 

All inventory of goods and merchandise, materials and equipment now held or
hereafter acquired by Debtor bearing the trademark(s) “ROSSIGNOL” either singly
or in combination with any other word or words, and all additions and accessions
thereto or therefore and any proceeds therefrom including, but not limited to
accounts receivable, cash, promissory notes, installment contracts, contract
rights, chattel paper and instruments arising therefrom.

 

 

 

 

 

 

Continuation

 

20070072508B

 

6/25/2007

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - SP Address

 

20070772509C

 

6/25/2007

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

1208231197237

 

8/23/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20060029702K

 

03/15/2006

 

 

 

The Huntington National Bank

 

All assets and personal property of the Debtor.

 

 

 

 

 

 

Assignment

 

20070120927A

 

10/30/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Continuation

 

20100107990M

 

10/22/2010

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - SP Address

 

20100111939J

 

11/02/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20060117509B

 

10/31/2006

 

 

 

The Huntington National Bank

 

Pisten Bully Park Edge S/N: WKU5823MA5L010895 Tracks, 3.9M Steel, Front
Mountain, Park Version S/N: 14/110-819.06 Switchblade, 4.4M S/N 14/110-819.06,
Multiflex Tiller, Park S/N: 06/801-105.03

 

 

 

 

 

 

Assignment

 

20070120924J

 

10/30/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Amendment- SP Address

 

20110104497M

 

09/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20110104505M

 

9/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

1212201652852

 

12/20/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20070135606A

 

12/10/2007

 

 

 

General Electric Capital Corp.

 

Equipment: 1 2007 Pisten Bully model 600 Snow Groomer serial number
WKU5826MA7L010344 w/4.2M Kombi-600 Tracks Serial number 307/05&307/06, Front
Mount - 600 serial number 46/812-819.91, 4.4 M-Edge/600 All-Way Blade serial
number 38/112-819.05 and Mulit-Fle Tiller 600

 

1

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

serial number 19/802-105.52

 

 

 

 

 

 

Continuation

 

1208151162994

 

8/15/2012

 

 

 

 

 

 

 

 

 

 

 

 

Amendment- SP Address

 

1208201179647

 

8/16/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20100096148B

 

09/20/2010

 

 

 

The Huntington National Bank

 

Debtor hereby grants Secured Party a Purchase Money Security Interest in the
Snow Groomer PB100-with 2.5m kombi tracks, front ball joint mounts, allway
blade, tracksetting tiller S/N: 821.11316 and PB Edge w/attachments S/N:
823.1131 located at: 17409 Hidden Valley Drive, Wildwood MO 63025, Snow Groomer
- - PB600 Park Bully, 4.2m kombi tracks, front park mount, Allway blade,
Flextiller S/N: 826.1030 located at: 12 Mount Snow Road, West Dover, VT 05356,
Snow Groomer PB400 - -4.2 kombi tracks, front mount, Allway blade , Flextiller
S/N824.10283 located at: 12 Mount Snow Road, West Dover, VT 05356, Snow Groomer
- - PB Edge w/attachments, 4.2 kombi tracks, front ball joint mount, Allway
blade, Flextiller S/N: TBD located at #1 Snow Creek Drive, Weston, MO 64098
together with all substitutions and replacements fro and products of any of the
foregoing property and together with proceeds of any and all of the foregoing
property and, in the case of all tangible property, together with all accessions
and together with all accessories, attachments, parts, equipment and repairs,
now or hereafter attached or affixed to or used in connection with any such
goods.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

111118013382

 

11/14/2011

 

 

 

EPT Ski Properties, Inc.

 

2005 Edge Park Bully Snow Groom

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1301041706610

 

01/04/2013

 

 

 

Great Southern Bank

 

205 Pisten Buly Park Edge Snow Groomer with attachments - Serial #823.10886;
2005 Pisten Bully Park Edge Snow Groomer with attachments - Serial
#WKU5823MA5LO10895; 2005 Pisten Bully Edge Snow

 

 

2

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Groomer with attachments - Serial #WKU5823MA5LO10921; and 2005 Pisten Bully Edge
Snow Groomer with attachments - Serial #823.10865; whether any of the foregoing
is owned now or acquired later; all accessions, additions, replacements, and
substitutions relating to any of the foregoing; all records of any kind relating
to any of the foregoing; all proceeds relating to any of the foregoing
(including insurance, general intangibles and other accounts proceeds).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1310072893186

 

10/07/2013

 

 

 

Great Southern Bank

 

2006 1600HAF Sullair Air Compressor with attachments - Serial #200605300086;
2006 1600HAF Sullair Air Compressor with attachments - Serial #200605270064;
2006 1600HAF Sullair Air Compressor with attachments - Serial #200611280094;
2006 1600HAF Sullair Air Compressor with attachment - Serial #200611280095: 2007
1600HAF Sullair Air Compressor with attachments - Serial #200706210090; and 2007
1600HAF Sullair Air Compressor with attachments - Serial #200708270089; whether
any of the foregoing is owned or acquired later; all accessions, additions,
replacements, and substitutions relating to any of the foregoing; all records of
any kind relating to any of the foregoing; all proceeds relating to any of the
foregoing (including insurance, general intangibles and other accounts
proceeds).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1404033630970

 

04/03/2014

 

 

 

Great Southern Bank

 

2013 Pisten Bully 400 Park Snow Groomer with attachments - Serial
#WKU5824CQDL010937; whether any of the foregoing is owned now or acquired later;
all accessions, additions, replacements, and substitutions relating to any of
the foregoing; all records of any kind relating to any of the foregoing; all
proceeds relating to any of the foregoing (including insurance, general
intangibles and other accounts proceeds).

 

3

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

10

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1410064471720

 

10/03/2014

 

 

 

Varilease Finance, Inc.

 

Any and all goods, chattels, fixtures, equipment, assets, accounts receivable,
contract rights, general intangibles and property of every kind wherever located
in which Debtor has any interest and proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20030126586E

 

12/11/2003

 

 

 

US Bankcorp Equipment Finance, Inc.

 

One (1) Pisten Bully, Park Edge Model s/n WKU5823MA3L010706 with Front Mount
Park Version Tracks, s/n 29/108-819.99, A-W Blade, s/n 51-108-519.99, Multi-Flex
Tiller, s/n 08/802-104.32. One (l) Pisten Bully, Park Edge Model, s/n
SKU5823MA3L010709 with Front Mount Park Version Tracks, s/n 30/108-819.89, A-W
Blade s/n 50/108-819.99, Multi-Flex, s/n 07/802-104.32 One (1) Pisten Bully PB
300 Demo Model, s/n WKU5825MR1V011169000 with Front Mount Tracks,
s/n08/108-819.68, A-W Blade s/n 58/106-819.05, Multi-Flex Tiller, s/n
16/816-841.10 One (1) 1999 Kassbohrer PB 300 Snocat, s/n W09825.1046K30000 with
One (1) set 3.9 Closed Profile Steel Tracks, One (1) Front Blade Mount s/n
072/103-819.68, One (1) All-Way Blade, s/n 084/102-819.05, One (1) Multiflex
Power Tiller, s/n 20/802-841.10

 

 

 

 

 

 

Continuation

 

20080089364A

 

8/14/2008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20060104625H

 

09/26/2006

 

 

 

The Huntington National Bank

 

2005 Edge Park Bully Snow Groomer

 

 

 

 

 

 

Assignment

 

20070120926M

 

10/30/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Continuation

 

20110085252M

 

08/04/2011

 

 

 

 

 

 

 

 

 

 

 

 

Amendment - SP Address

 

20110104495J

 

09/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

1212201652832

 

12/20/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Peak Resorts,

 

MO

 

UCC-1

 

20060138598C

 

12/27/2006

 

 

 

The Huntington National Bank

 

Piston Bully Edge Park Bully, Stick Control with: Tracks,

 

4

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

4.2M Kombi Left and Right Mount, Front Parks Vers Blade, Switch 4.4M Flextiller,
w/lock, serial #s: 823,10865305/1127/110.819-9830/110.819-0613/810.104.32

 

 

 

 

 

 

Assignment

 

20070120922G

 

10/30/07

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Amendment - SP Address

 

20110104498A

 

9/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20110104506A

 

9/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

120109203102

 

12/07/2012

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

1212201652882

 

12/20/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20090007705A

 

01/23/2009

 

 

 

General Electric Capital Corp.

 

Equipment:

1 2008 Park Bully model 400-STK-KFS Snow Groomer serial number 824.10131; 1 2008
Pisten Bully model 400- Sticks Snow Groomer serial number 824.10081; 2 2008
Prinoth model BR350 Snow Groomer serial numbers: 908910724,908910704

 

 

 

 

 

 

Amendment - SP Address

 

1310252966482

 

10/23/2013

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

1310252966513

 

10/23/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20100131811K

 

12/29/2010

 

 

 

The Huntington National Bank

 

Debtor hereby grants Secured Party a Purchase Money Security interest in the
Kassbohrer-Pisten Bully 400 Winch, New Snow Groomer including Tracks - 4.2M
Kombi, Front Mount, A-W Blade - 4.4M, Alpineflex Tiller S/N: WKU5824CQ9L010356
(whether construed as inventory, equipment or otherwise under the Uniform
Commercial Code — for purposes of clarification and not limitation, this filing
shall be construed as a filing on all such property as both inventory and
equipment under the UCC) together with all substitutions and replacements for
and products of any of the foregoing property and together with proceeds of any
and all of the foregoing property, and, in the case of all tangible property,
together with all accessions and together

 

5 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC#

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with all accessories, attachments, parts, equipment and repairs, now or
hereafter attached or affixed to or used in connection with any such goods.
Debtor additionally grants Secured party a security interest in all deposits
account balances and credits with or due from Secured party (and/or its
affiliates) now existing or hereafter arising, and all proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

111214106162

 

11/25/2011

 

 

 

The Huntington National Bank

 

Bison X serial # 908920164/ used snow groomer blade, tiller, tracks. Bison X
Serial # 908920194/Used Snow Groomer Blade, Tiller, Tracks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1301241789969

 

01/24/2013

 

 

 

EPR Properties, Inc.

 

2005 Pisten Bully Park Edge Snow Groomer with attachments - Serial #823.10886;
2005 Pisten Bully Park Edge Snow Groomer with attachments - Serial
#WKU5823MALO10895; 2005 Pisten Bully Edge Snow Groomer with attachments - Serial
#WKU5823MA5LO10921; 2005 Pisten Bully Park Edge Snow Groomer with attachments -
Serial #823.10865; Pisten Bully Park Edge S/N: WKU5823MA5L010895 Tracks, 3.9 M
Steel; Front Mountain, Park Versions S/N: 14/110-819.06; Switchblade, 4.4M S/N
14/110-819.06; Multiflex Tiller, Park S/N 06/801-105.03; Piston Bully Edge Park
Bully, Stick Control with: Tracks, 4.2M Kombi Left and Right Mount, Front Park
Vers Blade, Switch 4.4M Flextiller, w/lock, serial #s:
823,10865305/1127/110.819-9830/110. 819-0613/810.104.32, whether any of the
foregoing is owned now or acquired later, all accessions, additions,
replacements, and substitutions relating to any of the foregoing, all records of
any kind relating to any of the foregoing; all proceeds relating to any of the
foregoing (including insurance, general intangibles and other accounts
proceeds).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Peak Resorts,

 

MO

 

UCC-1

 

1310072893217

 

10/07/2013

 

 

 

Great Southern Bank

 

2007 Pisten Bully model 600 Snow Groomer with

 

6

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

attachments – Serial #WKU5826MA7L010344; 207 Prinoth model BR350 MP Tower Winch
Snowgroomer with attachments – Serial #908910516; 2007 Prinoth model Bison MP
Snowgroomer with attachments – Serial #90810618; 2012 Pisten Bully Model 400
Snowgroomer with attachments – Serial #WKU5824CQBL010617; 2012 Pisten Bully
model 400 Snowgroomer with attachments –Serial # WKU5824CQBL010708; and 2012
Pisten Bully model 400Snowgroomer with attachments – Serial #WKU5824CQBL010804;
whether any of the foregoing is owned now or acquired later; all accessions,
additions, replacements, and substitutions relating to any of the foregoing; all
records of any kind relating to any of the foregoing; all proceeds relating to
any of the foregoing (including insurance, general intangibles and other
accounts proceeds).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1408274309554

 

08/27/2014

 

 

 

Varilease Finance, Inc.

 

All of the equipment, software and personal property pursuant to a lease between
Varilease Finance, Inc. and Lessee. The equipment, software and personal
property include all additions, alterations, accessions and modifications
thereto and replacements of any part thereof, and substitutions therefore, and
substitutions therefore, all accessories, and attachments, in whole or in part.
Any related software (embedded therein or otherwise) all intangibles and other
rights associated with such equipment, including without limitation any licenses
to use or own such equipment, any manufacturer’s or other warranties with
respect to such equipment, all goods, refund, rebates, remittances, insurance
and insurance proceeds, and all rights related thereto, and other property or
rights to which the Lessee may be or become entitled by reason of Lessee’s
interest in the equipment, software or personal property.

 

7

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignment

 

1410034463373

 

10/03/2014

 

 

 

Sterling National Bank

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

20

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20050031467K

 

03/29/2005

 

 

 

Tetra Financial Group, LLC

 

(a)          That certain Lease Schedule No. 1 to Master Lease Agreement
No. TFG/OR 030105 dated March 1, 2005, between Tetra Financial Group, LLC
Lelssor, and Peak Resorts, Inc. Lessee, together with any and all amendments and
supplements thereto.

(b)          All equipment described in Schedule A, which is made a part of
Lease Schedule No. 1 described in (a) above, whether now owned or hereafter
acquired and wherever located, all parts thereof an all
accessions or additions thereto, whether owned or hereafter acquired, together
with all substititions.

 

 

 

 

 

 

Continuation

 

20100012358C

 

2/04/2010

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

20100071091B

 

7/08/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

21

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20060117505J

 

10/31/2006

 

 

 

The Huntington National Bank

 

Pisten Bully Edge w/Diag 2 S/N: WKU5823MA5L010921

 

 

 

 

 

 

Assignment

 

20070120925K

 

10/30/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Amendment– SP

 

20110104496K

 

9/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20110104499B

 

9/22/2011

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

1212201652842

 

12/20/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20070126766J

 

11/14/2007

 

 

 

General Electric Capital Corporation

 

Equipment:

1-2007 Prinoth model BR 350 MP Tower Winch

Snowgroomer serial number 908910516; 1- 2007 Prinoth model Bison MP Tower Winch
Snowgroomer serial number 908910618

 

 

 

 

 

 

Continuation

 

1207101023625

 

7/10/2012

 

 

 

 

 

 

 

 

 

 

 

 

Amendment – SP

 

1207161043467

 

7/11/2012

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

23

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20100007458J

 

01/21/2010

 

 

 

General Electric Capital Corporation

 

Equipment: (5) Kassbohrer PB 400-STK-Xenon Snow Grooming machines as more fully
described on Schedule A to this UCC which is attached hereto and made a part
hereof.

 

8 

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

1409164390302

 

9/15/2004

 

 

 

 

 

 

 

 

 

 

 

 

Amendment – SP

 

1409164390342

 

9/15/2004

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

24

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

20110040599B

 

04/14/2011

 

 

 

TCF Equipment Finance, Inc.

 

Any and all of debtor’s accounts, money, general intangibles, instruments,
document and chattel paper

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1212041579135

 

11/21/2012

 

 

 

EPT Ski Properties, Inc.

 

a.           All of the shares of the no par value common stock of Sycamore
Lake, Inc. (“Sycamore”) currently issued in the name of Peak Resorts, Inc.

b.           All other shares and all other equity interests of Sycamore,
including, without limitation, any such shares or other equity interests issued
after the date hereof;

c.            All dividends and other distributions of any nature whatsoever
relating to any of the foregoing, including, without limitation, all sock and
liquidating dividends on any of the aforesaid shares, any and all shares of
stock or fractions thereof issued pursuant to any stock split relating to such
shares, any and all distributions of capital made on such shares, and any and
all shares of stock, obligations or other property distributed pursuant to a
recapitalization or reclassification of the capital of Sycamore, or pursuant to
the dissolution, liquidation (in whole or in part), bankruptcy or reorganization
of Sycamore, or pursuant to the merger or consolidation of Sycamore with or into
another corporation; and

d.           All proceeds of each of the foregoing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

26

 

Peak Resorts, Inc.

 

MO

 

UCC-1

 

1311163050920

 

11/16/2013

 

 

 

EPT Ski Properties, Inc.

 

2007 Pisten Bully model 600 Snow Groomer with attachments – Serial
#WKU5826MA7L010344; 2007 Prinoth model BR350 MP Tower Winch Snowgroomer with
attachments – Serial #908910516; 2007 Prinoth model Bison MP Snowgromer with
attachments – Serial #90810618; 2012 Pisten Bully model 400 Snowgrromer with
attachments – Serial #WKU5824CQBL010617; 2012

 

9

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

UCC #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Pisten Bully model 400 Snowgroomer with attachments – Serial #WKU5824CQBL010711;
2012 Pisten Bully model 400 Snowgroomer with attachments – Serial
#WKU5824CQBL010708; and 2012 Pisten Bully model 400 Snowgroomer with attachments
– Serial #WKU5824CQBL010804; whether any of the foregoing is owned or acquired
later; all accessions, additions, replacements, and substitutions relating to
any of the foregoing; all records of any kind relating to any of the foregoing;
all proceeds relating to any of the foregoing including (insurance, general
intangibles and other account proceeds).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

27

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

10-237583

 

10/12/2010

 

10/12/2015

 

IKON Financial Svcs

 

Product Schedule No./Agreement No. 2675142, Master Agreement/Lease
No.              , Customer: 386265 RIPROC720S C41051674.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

28

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

07-207600

 

04/09/2007

 

04/09/2017

 

EPT Mount Snow Inc.

 

Debtor hereby grants, bargains, sells conveys, assigns mortgages and warrants
unto the secured party the real and personal property described on Exhibit A to
UCC Statement (17 page document attached to UCC Statement)

 

 

 

 

 

 

Amendment – SP

 

 

 

02/14/2012

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

 

 

02/14/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

29

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

08-221320

 

09/16/2008

 

09/16/2018

 

Deere & Company

 

John Deere 5625 Utility Tractor S/N 266183; John Deere 542 Loader S/N 029009;
Horst Welding 3500 Front Blade S/N 095229; Horst Welding 3748 Pallet Forks S/N
A14891

 

 

 

 

 

 

Continuation

 

 

 

05/21/2013

 

 

 

 

 

 

 

 

 

 

 

 

Termination

 

 

 

10/18/2013

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

30

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

09-227467

 

06/30/2009

 

06/30/2019

 

Rossignol Ski Co.

 

All inventory, goods, merchandise, materials and equipment now held or hereafter
acquired by debtor.

 

 

 

 

 

 

Amendment – SP

 

05/22/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address

 

 

 

 

 

 

 

 

 

 

 

10

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

Continuation

 

 

 

05/22/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

31

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

09-229035

 

09/08/2009

 

09/08/2019

 

Caterpillar Financial Services Co.

 

One (1) Caterpillar IT38H Integrated toll carrier w/6 yd snow bucket S/N
JNJ00328.

 

 

 

 

 

 

Continuation

 

 

 

3/14/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

32

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

09-228167

 

8/3/2009

 

 

 

Caterpillar Financial Services Co.

 

One (1) Caterpillar 315DL Excavator S/N CJN00284

 

 

 

 

 

 

Continuation

 

 

 

2/6/2014

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

33

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

10-239085

 

12/23/2010

 

12/23/2015

 

Nortrax, Inc.

 

Hitachi XZ2702452700; Serial 224489.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

34

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

11-240381

 

03/09/2011

 

03/09/2016

 

TCF Equipment Finance, Inc.

 

Any and all equipment, fixtures, inventory, goods and software financed by or
leased from TCF Equipment Finance, Inc., and that are subject of an agreement
between debtor and TCF Equipment Finance, inc. or any kind or nature whatsoever,
wherever located, whether now owned or hereafter acquired, and all returns,
repossessions, substitutions, replacement parts, additions, accessories, and
accessions thereto and thereof, and all proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35

 

Mount Snow, Ltd

 

VT

 

UCC-1

 

11-241197

 

04/18/2011

 

04/18/2016

 

Leitner-Poma of American, Inc.

 

6 Place LPA Detachable Lift with 102 Blue Bubbles and any and all equipment,
cables, parts, machinery, accessories, supplies, plans, books and drawings
related to same.

 

 

 

 

 

 

Termination

 

 

 

03/01/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

36

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

12-253950

 

10/19/2012

 

10/19/2017

 

MacroLease Corp.

 

Equipment listed below made a part of Lease Agreement #25069 dated 10/10/2012
between Debtor as Lessee and Secured Party as Lessor. Equipment location: 39
Mount Snow Rd., West Dover, VT 05356

2 Precor AMT 885 Open Stride;

3 Precor TRM 885 Treadmill;

 

11

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Precor EFX 883 Fixed Handrail;

1 Precor RBK 885 Recumbent Cycle;

1 Paramount Multi Station 3 at 250 lbs;

1 Headphones, digital stereo 25 per case.

 

 

 

 

 

 

Amendment – Collateral

 

 

 

11/19/2012

 

 

 

 

 

Collateral restated to include serial numbers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

37

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

13-258848

 

06/11/2013

 

06/11/2018

 

Western Equipment Finance, Inc.

 

1-Toro Groundmaster 3500D Mower, 20081 Jacobsen GK IV Plus D Mower, 20071
Jacobsen GK IV Mower, 20081 Graden GS04 Verticutter, 2007 together with all
present and future attachments, accessories, replacement parts, additions and
all cash and non-cash proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

38

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

14-264296

 

01/28/2014

 

01/28/2019

 

Wells Fargo Financial Leasing, Inc.

 

All Debtors rights, title and interest in and to the property identified on
attachment to UCC Statement – Specific List of Equipment w/ details(7 pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

39

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

14-264380

 

02/04/2014

 

02/04/2019

 

Wells Fargo Bank, N.A.

 

All Debtors rights, title and interest in and to the property identified on
attachment to UCC Statement – Specific List of Equipment w/ details(7 pages)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

40

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

14-268449

 

04/18/2014

 

04/18/2019

 

TCF Equipment Finance, Inc.

 

Any and all equipment, fixtures, inventory, goods and software financed by or
leased from TCF Equipment, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

41

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

14-267039

 

04/30/2014

 

04/30/2019

 

Western Equipment Finance, Inc.

 

1-Toro Reelmaster 5510 Fairway Mower SN 03680-270000713 1-Toro Workman 3200
Utility Vehicle SN 07361-280000562 3-Toro Flex 21 in Walk Behind Mower SN:
04021-250001857, 04021-250001871, 25001831. 3-Toro Transpro 80 Trailer SN:
04238-270000448, 04238-250001107, 04238-270000449. Together with all present and
future attachments, accessories, replacement parts, additions and all cash and
non-cash proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

42

 

Mount Snow, Ltd.

 

VT

 

UCC-1

 

14-273925

 

09/26/2014

 

09/26/2019

 

Caterpillar Financial Services Corp.

 

One (1) Caterpillar 930K wheel loader s/n RHN03625 One (1) Caterpillar 60”
Construction Fork for Fusion Coupler s/n: 138201810 One(l) Caterpillar 12” Snow
Pusher Fusion s/n: 42884. One (1) Caterpillar 3.1 cyd GP-bucket s/n: 140501083.
One (1) Caterpillar s/n: RHA0325A and

 

12

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

substitutions, replacements, additions and accessions thereto, now owned or
hereafter acquired and proceeds thereof.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

43

 

Sycamore Lake, Inc.

 

OH

 

UCC-1

 

OH00162882740

 

11/21/2012

 

11/21/2017

 

EPT Ski Properties, Inc.

 

All Debtors rights, title and interest in and to the property identified on
attachment to UCC Statement. Equipment, Accounts, general intangibles,
inventory, water rights, leases, license permits, insurance proceeds, rents,
warranties, site plans & surveys, other estate easements & proceeds of all
foregoing.

Related to Geauga Co., OH real estate description identified on Schedule I

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

44

 

Brandywine Ski Resort, Inc.

 

OH

 

UCC-1

 

OH00099728948

 

03/14/2006

 

3/14/2016

 

The Huntington National Bank

 

All assets and personal property of the debtor.

 

 

 

 

 

 

Assignment

 

20073040078

 

10/31/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Amendment – SP Address

 

20102980055

 

10/22/2010

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20102990077

 

10/25/2010

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

45

 

Boston Mills Ski Resort, Inc.

 

OH

 

UCC-1

 

OH00179654918

 

09/24/2014

 

9/24/2019

 

Caterpillar Financial Services Corp.

 

One (1) John Deere 410 E Backhoe S/N873735 with 12” Backhoe Bucket.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

46

 

Boston Mills Ski Resort, Inc.

 

OH

 

UCC-1

 

OH00099729061

 

03/14/2006

 

3/14/2016

 

The Huntington Bank

 

All assets and personal property of the Debtor.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Assignment

 

20073040080

 

10/31/2007

 

 

 

EPT Ski Properties, Inc.

 

 

 

 

 

 

 

 

Amendment – SP Address

 

20102980054

 

10/22/2010

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20102990076

 

10/25/10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

47

 

Boston Mills Ski Resort, Inc.

 

OH

 

UCC-1

 

OH00154327805

 

11/21/2011

 

1/21/2016

 

GreatAmerica Leasing Corporation

 

Mitel 5000 Phone System.

 

 

 

 

 

 

Amendment –Collateral

 

20120300258

 

1/30/2012

 

 

 

 

 

Adds additional specific phone equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

48

 

JFBB Ski Areas, Inc.

 

MO

 

UCC-1

 

111222140558

 

12/22/2011

 

 

 

EPT Ski Properties, Inc.

 

(a) all of the shares of the common stock of BBJF LQ, Inc. currently issued;
(b) all other shares and all other equity interests of the Corporation including
without limitation, any such shares or other equity interest issued after the
date hereof; (c) all dividends and other distributions of any nature

 

13

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

whatsoever relating to any of the foregoing, including, without limitation, all
stock and liquidating dividends on any of the aforesaid shares, any and all
shares of stock or fractions thereof issued pursuant to any stock split relating
to such shares, any and all distributions of capital made on such shares, and
any and all shares of stock, obligations or other property distributed pursuant
to a recapitalization or reclassification of the capital of the Corporation of
pursuant to the dissolution, liquidation (in whole or in part), bankruptcy or
reorganization of the Corporation, or pursuant to the merger or consolidation of
the Corporation with or into another corporation; and (d) all proceeds of each
of the foregoing.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

49

 

JFBB Ski Areas, Inc.

 

MO

 

UCC-1

 

20060115570J

 

10/23/2006

 

 

 

Sysco Food Services of Central Pennsylvania, LLC

 

Equipment: Harford DuraCool Model No. 12X44X7 Walk-in; Refrigeration System
Harford Duracool Model No. PR195-M-3/0; Refrigeration System Harford DuraCool
Model No. PR349LZ; Non-Union Delivery and set up of panels by Harford.

 

 

 

 

 

 

Continuation

 

20110099477A

 

9/12/2011

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

50

 

JFBB Ski Areas, Inc.

 

MO

 

UCC-1

 

111219124313

 

12/09/2011

 

 

 

EPT Ski Properties, Inc.

 

Debtor hereby grants, conveys, transfers, and assigns to Secured Party all
estate, right, title and interest which Debtor now has or may later acquire, and
insofar as the Mortgaged Property consists of equipment, accounts, accounts
receivable, contract rights, general intangibles, inventory, fixtures, proceeds
of collateral, chattel paper or any other personal property of any kind or
character, Debtor hereby grants to Secured Party a security interest in all of
Debtor’s right, title and interest therein, (see remaining pages attached to UCC
Financing Statement (91 pages total)) – Reference Data Jack Frost Mountain Ski
Area.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

 

JFBB Ski Areas, Inc.

 

MO

 

UCC-1

 

111219124302

 

12/19/2011

 

 

 

EPT Ski Properties, Inc.

 

Debtor hereby grants, conveys, transfers, and assigns to Secured Party all
estate, right, title and interest which

 

14 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor now has or may later acquire, and insofar as the Mortgaged Property
consists of equipment, accounts, accounts receivable, contract rights, general
intangibles, inventory, fixtures, proceeds of collateral, chattel paper or any
other personal property of any kind or character, Debtor hereby grants to
Secured Party a security interest in all of Debtor’s right, title and interest
therein, (see remaining pages attached to UCC Financing Statement (46 pages
total)) – Reference Data Big Boulder Ski Area.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52

 

JFBB Ski Areas, Inc.

 

MO

 

UCC-1

 

111222140569

 

12/22/2011

 

 

 

EPT Ski Properties, Inc.

 

(a) all of the shares of the common stock of JFBB LQ, Inc. currently issued;
(b) all other shares and all other equity interests of the Corporation including
without limitation, any such shares or other equity interest issued after the
date hereof; (c) all dividends and other distributions of any nature whatsoever
relating to any of the foregoing, including, without limitation, all stock and
liquidating dividends on any of the aforesaid shares, any and all shares of
stock or fractions thereof issued pursuant to any stock split relating to such
shares, any and all distributions of capital made on such shares, and any and
all shares of stock, obligations or other property distributed pursuant to a
recapitalization or reclassification of the capital of the Corporation of
pursuant to the dissolution, liquidation (in whole or in part), bankruptcy or
reorganization of the Corporation, or pursuant to the merger or consolidation of
the Corporation with or into another corporation; and (d) all proceeds of each
of the foregoing.

 

15

 





 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

#

 

DEBTOR
CORP.

 

STATE
OF
FILING

 

FILING TYPE

 

ucc #

 

FILE DATE

 

LAPSE
DATE

 

CREDITOR

 

COLLATERAL

53

 

Deltrecs, Inc.

 

OH

 

UCC-1

 

OH00099728837

 

03/14/2006

 

03/14/2016

 

The Huntington National Bank

 

All assets and personal property of the Debtor.

 

 

 

 

 

 

Amendment – SP Address

 

20102980056

 

10/22/2010

 

 

 

 

 

 

 

 

 

 

 

 

Continuation

 

20102990078

 

10/25/2010

 

 

 

 

 

 

 

16

 





 

--------------------------------------------------------------------------------

 

 

 

AMENDED AND RESTATED OPEN-END MORTGAGE, ASSIGNMENT OF RENTS,

SECURITY AGREEMENT, AND FIXTURE FILING

(Alpine Valley)

 

THIS AMENDED AND RESTATED OPEN-END MORTGAGE, ASSIGNMENT OF

RENTS, SECURITY AGREEMENT, AND FIXTURE FILING AGREEMENT IS ALSO

TO BE EFFECTIVE AS A FINANCING STATEMENT FILED AS A FIXTURE FILING.

FOR ADDITIONAL INFORMATION SEE ARTICLE 13 OF THIS INSTRUMENT.

 

Sycamore Lake Inc., Mortgagor

 

to

 

EPT Ski Properties, Inc., Mortgagee

 

dated as of
December 1, 2014

 

 

 





 

--------------------------------------------------------------------------------

 

 





 

--------------------------------------------------------------------------------